Exhibit 10.1

Published CUSIP Number (Deal): 25179UAE5

 

 

 

CREDIT AGREEMENT

Effective as of October 24, 2012

among

DEVON ENERGY CORPORATION

as U.S. Borrower

DEVON NEC CORPORATION

and

DEVON CANADA CORPORATION

as Canadian Borrowers

BANK OF AMERICA, N.A.

as Administrative Agent, Swing Line Lender and an L/C Issuer

and

THE OTHER LENDERS and L/C ISSUERS PARTY HERETO

 

 

JPMORGAN CHASE BANK, N.A.

Syndication Agent

BARCLAYS BANK PLC

ROYAL BANK OF CANADA

THE ROYAL BANK OF SCOTLAND PLC

Co-Documentation Agents

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

J.P. MORGAN SECURITIES LLC

BARCLAYS BANK PLC

RBC CAPITAL MARKETS

and

RBS SECURITIES INC.

Joint Lead Arrangers and Book Managers

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

      Page  

ARTICLE 1. DEFINITIONS AND ACCOUNTING TERMS

     1   

1.01. Defined Terms

     1   

1.02. Other Interpretive Provisions

     32   

1.03. Accounting Terms

     33   

1.04. Rounding

     33   

1.05. References to Agreements and Laws

     33   

1.06. Times of Day

     33   

1.07. Letter of Credit Amounts

     34   

1.08. U.S. Dollar Equivalent

     34   

ARTICLE 2. U.S. COMMITMENTS AND U.S. CREDIT EXTENSION

     34   

2.01. U.S. Committed Loans

     34   

2.02. U.S. Borrowings, Conversions and Continuations of U.S. Committed Loans

     34   

2.03. U.S. Bid Loans

     36   

2.04. U.S. Letters of Credit

     38   

2.05. U.S. Swing Line Loans

     46   

2.06. Prepayments

     49   

2.07. Repayment of U.S. Loans

     50   

ARTICLE 3. CANADIAN SUBFACILITY

     50   

3.01. Canadian Committed Loans

     50   

3.02. Canadian Borrowings, Conversions and Continuations of Canadian Committed
Loans

     50   

3.03. Canadian Bid Loans

     52   

3.04. Canadian Letters of Credit

     55   

3.05. Canadian Swing Line Loans

     64   

3.06. Prepayments

     67   

3.07. Repayment of Canadian Loans

     68   

3.08. Bankers’ Acceptances

     68   

3.09. Currency Fluctuations

     72   

3.10. Currency Conversion and Currency Indemnity

     72   

3.11. Funding Source

     73   

ARTICLE 4. GENERAL PROVISIONS APPLICABLE TO SENIOR CREDIT FACILITY AND CANADIAN
SUBFACILITY

     73   

4.01. Interest on Loans

     73   

4.02. Fees

     75   

4.03. Computation of Interest and Fees on Loans

     76   

4.04. Evidence of Debt

     76   

4.05. Payments Generally

     76   

4.06. Sharing of Payments

     78   

4.07. Canadian Reallocation of the Commitments

     79   

4.08. Extension of Maturity Date

     80   

4.09. Increase in Commitments

     81   

4.10. Defaulting Lenders

     82   

4.11. Termination or Reduction of Commitments

     84   

ARTICLE 5. TAXES, YIELD PROTECTION AND ILLEGALITY

     84   

5.01. Taxes

     84   

5.02. Illegality

     88   

5.03. Inability to Determine Rates

     89   

 

i



--------------------------------------------------------------------------------

5.04. Increased Cost and Reduced Return; Capital Adequacy; Reserves on U.S.
Dollar Eurodollar Rate Loans, Canadian Dollar Eurodollar Rate Loans, and
Canadian U.S. Eurodollar Rate Committed Loans

     89   

5.05. Compensation for Losses

     90   

5.06. Matters Applicable to all Requests for Compensation

     91   

5.07. Mitigation Obligations

     91   

5.08. Survival

     91   

ARTICLE 6. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

     91   

6.01. Conditions to Effectiveness of this Agreement

     91   

6.02. Conditions to all Credit Extensions

     93   

6.03. Confirmation of Conditions to Effectiveness of this Agreement

     94   

ARTICLE 7. REPRESENTATIONS AND WARRANTIES

     94   

7.01. No Default

     94   

7.02. Organization and Good Standing

     94   

7.03. Authorization

     94   

7.04. No Conflicts or Consents

     94   

7.05. Enforceable Obligations

     94   

7.06. Full Disclosure

     95   

7.07. Litigation

     95   

7.08. ERISA Plans and Liabilities

     95   

7.09. Environmental and Other Laws

     95   

7.10. Material Subsidiaries

     96   

7.11. Use of Proceeds; Margin Stock

     96   

7.12. Government Regulation

     96   

7.13. Solvency

     96   

7.14. No Material Adverse Effect

     96   

7.15. OFAC

     96   

ARTICLE 8. AFFIRMATIVE COVENANTS

     96   

8.01. Payment and Performance

     96   

8.02. Books, Financial Statements and Reports

     96   

8.03. Other Information and Inspections

     98   

8.04. Notice of Material Events

     99   

8.05. Maintenance of Properties

     99   

8.06. Maintenance of Existence and Qualifications

     99   

8.07. Payment of Taxes, etc

     99   

8.08. Insurance

     100   

8.09. Compliance with Law

     100   

8.10. Environmental Matters

     100   

8.11. Use of Proceeds

     100   

8.12. Additional Guarantors

     100   

ARTICLE 9. NEGATIVE COVENANTS OF BORROWERS

     100   

9.01. Indebtedness

     101   

9.02. Limitation on Liens.

     102   

9.03. Fundamental Changes

     102   

9.04. Fundamental Changes of Canadian Borrowers

     103   

9.05. Transactions with Affiliates

     103   

9.06. Sanctions

     103   

9.07. Prohibited Contracts

     103   

9.08. Funded Debt to Total Capitalization

     104   

ARTICLE 10. EVENTS OF DEFAULT AND REMEDIES

     104   

10.01. Events of Default

     104   

 

ii



--------------------------------------------------------------------------------

10.02. Remedies Upon Event of Default

     106   

10.03. Application of Funds Received from the Canadian Borrowers

     106   

10.04. Application of Funds Received from the U.S. Borrower.

     107   

10.05. Application of Funds Received under Devon Financing LLC Guaranty

     108   

10.06. Separate Obligations

     108   

ARTICLE 11. ADMINISTRATIVE AGENT

     109   

11.01. Appointment and Authority

     109   

11.02. Rights as a Lender

     109   

11.03. Exculpatory Provisions

     109   

11.04. Reliance by Administrative Agent

     110   

11.05. Delegation of Duties

     110   

11.06. Resignation of Administrative Agent

     110   

11.07. Non-Reliance on Administrative Agent and Other Lenders

     112   

11.08. Indemnification of Administrative Agent, Etc

     112   

11.09. Administrative Agent May File Proofs of Claim

     112   

11.10. Guaranty Matters

     113   

11.11. Arrangers and Managers

     113   

ARTICLE 12. MISCELLANEOUS

     113   

12.01. Amendments, Etc

     113   

12.02. Notices and Other Communications; Facsimile Copies

     115   

12.03. No Waiver; Cumulative Remedies; Enforcement

     117   

12.04. Attorney Costs and Expenses

     117   

12.05. Indemnification by the U.S. Borrower

     118   

12.06. Indemnification by Canadian Borrowers

     119   

12.07. Waiver of Consequential Damages, Etc

     119   

12.08. Payments Set Aside

     120   

12.09. Successors and Assigns

     120   

12.10. Confidentiality

     125   

12.11. Bank Accounts; Offset

     126   

12.12. Interest Rate Limitation

     127   

12.13. Counterparts

     127   

12.14. Integration

     127   

12.15. Survival of Representations and Warranties

     127   

12.16. Severability

     127   

12.17. Replacement of Lenders

     128   

12.18. Governing Law

     129   

12.19. WAIVER OF RIGHT TO TRIAL BY JURY

     129   

12.20. Electronic Execution of Assignments and Certain Other Documents

     130   

12.21. USA PATRIOT Act Notice

     130   

12.22. No Advisory or Fiduciary Responsibility

     130   

12.23. Termination of Commitments Under Existing Credit Agreement

     131   

12.24. ENTIRE AGREEMENT

     131   

 

iii



--------------------------------------------------------------------------------

SCHEDULES  

2.01 Commitments and Pro Rata Shares

 

7 Disclosure Schedule

 

12.02 Administrative Agent’s Office, Certain Addresses for Notices

 

EXHIBITS

 

    Form of

A (U.S.)

  U.S. Committed Loan Notice

A(C)

  Canadian Committed Loan Notice

B(U.S.)-1

  U.S. Bid Request

B(C)-1

  Canadian Bid Request

B(U.S.)-2

  U.S. Competitive Bid

B(C)-2

  Canadian Competitive Bid

C(U.S.)

  U.S. Swing Line Loan Notice

C(C)

  Canadian Swing Line Loan Notice

D-1

  U.S. Note

D-2

  Canadian Note

E

  Compliance Certificate

F

  Assignment and Assumption

G-1

  Guaranty of the U.S. Borrower

G-2

  Guaranty of Devon Financing LLC

H

  Forms of U.S. Tax Compliance Certificates

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (“Agreement”) is entered into as of October 24, 2012,
among DEVON ENERGY CORPORATION, a Delaware corporation (the “U.S. Borrower”),
DEVON NEC CORPORATION, a Nova Scotia unlimited company, and DEVON CANADA
CORPORATION, a Nova Scotia unlimited company (collectively, the “Canadian
Borrowers,” and, together with U.S. Borrower, the “Borrowers”), each lender from
time to time party hereto (collectively, the “Lenders” and individually, a
“Lender”), each L/C Issuer from time to time party hereto, and BANK OF AMERICA,
N.A., as Administrative Agent, Canadian Swing Line Lender and U.S. Swing Line
Lender.

The Borrowers have requested that the Lenders provide a revolving credit
facility, and the Lenders are willing to do so on the terms and conditions set
forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE 1.

DEFINITIONS AND ACCOUNTING TERMS

1.01. Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“Absolute Rate” means a fixed rate of interest expressed in multiples of 1/100th
of one basis point.

“Acquired Debt” means, with respect to any specified Person, (i) Indebtedness of
any other Person existing at the time such other Person is merged or amalgamated
with or into or became a Subsidiary of such specified Person, including and
together with, without limitation, Indebtedness incurred in connection with, or
in contemplation of, such other Person merging or amalgamating with or into or
becoming a Subsidiary of such specified Person, and (ii) Indebtedness secured by
a Lien encumbering any assets acquired by such specified Person and existing at
the time of such acquisition, and any refinancing of the foregoing indebtedness
on similar terms, taking into account current market conditions.

“Act” has the meaning specified in Section 12.21.

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.
Bank of America, or any successor administrative agent, at its discretion may
perform payment and other functions relating to the Canadian Subfacility through
its Canadian branch.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 12.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrowers
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.



--------------------------------------------------------------------------------

“Agent-Related Persons” means the Administrative Agent, together with its
Affiliates (including, in the case of Bank of America in its capacity as the
Administrative Agent, Merrill Lynch, Pierce, Fenner & Smith Incorporated), and
the officers, directors, employees, agents and attorneys-in-fact of such Persons
and Affiliates.

“Aggregate Canadian Commitments” means, at any time, the Canadian Commitments of
all Canadian Lenders at such time, which shall not exceed $500,000,000 in the
aggregate.

“Aggregate Commitments” means the Commitments of all the Lenders.

“Aggregate U.S. Commitments” means the Aggregate Commitments minus the Aggregate
Canadian Commitments.

“Agreement” means this Credit Agreement.

“Applicable Currency” means (i) when used with respect to any U.S. Loan or U.S.
L/C Obligations, U.S. Dollars, and (ii) when used with respect to any Canadian
Prime Rate Loan, any Canadian Dollar Eurodollar Rate Loan or any Bankers’
Acceptance, Canadian Dollars, and (iii) when used with respect to any Canadian
Base Rate Committed Loan or a Canadian U.S. Eurodollar Rate Committed Loan made
under the Canadian Subfacility, U.S. Dollars.

“Applicable Rate” means, from time to time, the number of Basis Points per
annum, based upon the Debt Rating as set forth below:

 

Level

  

Debt Rating

   Commitment Fee   Applicable Margin
for LIBOR Loans,
Letter of Credit Fee
and Stamping Fee for
BAs   Applicable Margin
for Base Rate
Loans and
Canadian Prime
Rate Loans

I

   > A / A2    8.0  bps   87.5 bps   0.0 bps

II

   A- / A3    10.0 bps   100.0 bps   0.0 bps

III

   BBB+ / Baa1    12.5 bps   112.5 bps   12.5 bps

IV

   BBB / Baa2    17.5 bps   125.0 bps   25.0 bps

V

   < BBB- / Baa3    25.0 bps   150.0 bps   50.0 bps

“Debt Rating” means, as of any date of determination, the rating as determined
by either S&P or Moody’s (collectively, the “Debt Ratings”) of the U.S.
Borrower’s non-credit-enhanced, senior unsecured long-term debt; provided that
if a Debt Rating is issued by each of the foregoing rating agencies, then the
higher of such Debt Ratings shall apply (with the Debt Rating for Pricing Level
I being the highest and the Debt Rating for Pricing Level V being the lowest),
unless there is a split in Debt Ratings of more than one level, in which case
the Pricing Level that is one level lower than the Pricing Level of the higher
Debt Rating shall apply.

 

2



--------------------------------------------------------------------------------

Initially, the Applicable Rate shall be determined based upon the Debt Rating
specified in the certificate delivered pursuant to Section 6.01(a)(vi).
Thereafter, each change in the Applicable Rate resulting from a publicly
announced change in the Debt Rating shall be effective during the period
commencing on the date of the public announcement thereof and ending on the date
immediately preceding the effective date of the next such change.

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit F.

“Attorney Costs” means and includes all fees, expenses and disbursements of one
U.S. law firm and one Canadian law firm.

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

“Audited Financial Statements” means the audited consolidated balance sheet of
the U.S. Borrower and its Subsidiaries for the Fiscal Year ended December 31,
2011, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for such Fiscal Year of the U.S. Borrower
and its Subsidiaries, including the notes thereto.

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 4.11, and (c) the date of termination
of the commitment of each Lender to make Loans and of the obligation of each L/C
Issuer to make L/C Credit Extensions pursuant to Section 10.02.

“BA Discount Rate” means, in respect of a BA being accepted by a Canadian Lender
on any date, (i) for a Canadian Lender that is listed in Schedule I to the Bank
Act (Canada), the average bankers’ acceptance rate as quoted on Reuters CDOR
page (or such other page as may, from time to time, replace such page on that
service for the purpose of displaying quotations for bankers’ acceptances
accepted by leading Canadian financial institutions) at approximately 11:00 a.m.
on such drawdown date for bankers’ acceptances having a comparable maturity date
as the maturity date of such BA (the “CDOR Rate”); or, if such rate is not
available at or about such time, the average of the bankers’ acceptance rates
(expressed to five decimal places) as quoted to the Administrative Agent by the
Canadian Schedule I BA Reference Banks as of 11:00 a.m. on such drawdown date
for bankers’ acceptances having a comparable maturity date as the maturity date
of such BA; (ii) for a Canadian Lender that is listed in Schedule II to the Bank
Act (Canada), the rate established by the Administrative Agent to be the lesser
of (A) the CDOR Rate plus 10 Basis Points; and (B) the average of the bankers’
acceptance rates (expressed to five decimal places) as quoted to the
Administrative Agent by the Canadian Schedule II BA Reference Banks as of
11:00 a.m. on such drawdown date for bankers’ acceptances having a comparable
maturity date as the maturity date of such BA; and (iii) for a Canadian Lender
that is listed in Schedule III to the Bank Act (Canada), the rate established by
the Administrative Agent to be the lesser of (A) the CDOR Rate plus 10 Basis
Points; and (B) the average of the bankers’ acceptance rates (expressed to five
decimal places) as quoted to the Administrative Agent by the Canadian
Schedule III BA Reference Banks as of 11:00 a.m. on such drawdown date for
bankers’ acceptances having a comparable maturity date as the maturity date of
such BA.

 

3



--------------------------------------------------------------------------------

“BA Equivalent Advance” means a loan provided hereunder by a Canadian Lender in
lieu of accepting and purchasing a BA pursuant to Section 3.08.

“Bank of America” means Bank of America, N.A. and its successors.

“Bankers’ Acceptance” or “BA” means a Canadian Dollar draft of either Canadian
Borrower, in form acceptable to each accepting Canadian Lender, for, subject to
the availability of a market for Bankers’ Acceptances of such term, a term
selected by Canadian Borrower of either 7 to 29, 30, 60, 90 or 180 days (as
reduced or extended by the Administrative Agent, acting reasonably, to allow the
maturity thereof to fall on a Business Day) payable in Canada.

“Basis Point” means one one-hundredth of one percent (0.01%).

“Bid Request” means a U.S. Bid Request or a Canadian Bid Request, as applicable.

“Borrower” means any of the U.S. Borrower and the Canadian Borrowers, and
“Borrowers” means all of them, collectively.

“Borrower Materials” has the meaning specified in Section 8.02.

“Borrowing” means a U.S. Borrowing or a Canadian Borrowing.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, New York or the state where the Administrative Agent’s Office is
located and with respect to the Canadian Subfacility other than a day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, New York or the province (or with respect to Canadian Loans
denominated in U.S. Dollars, the state) where the Administrative Agent’s Office
is located and, (i) if such day relates to any U.S. Dollar Eurodollar Rate Loan,
means any such day on which dealings in U.S. Dollar deposits are conducted by
and between banks in the London interbank eurodollar market, (ii) if such day
relates to any Canadian Dollar Eurodollar Rate Loan, means any such day on which
dealings in Canadian Dollar deposits are conducted by and between banks in the
London interbank eurodollar market.

“Canadian Absolute Rate Loan” means a Canadian Bid Loan that bears interest at a
rate determined with reference to an Absolute Rate.

“Canadian Base Rate Committed Loan” means a Canadian Loan denominated in U.S.
Dollars that bears interest based on the Canadian U.S. Dollar Base Rate.

“Canadian Bid Borrowing” means a borrowing consisting of simultaneous Canadian
Bid Loans of the same Type from each of the Canadian Lenders whose offer to make
one or more Canadian Bid Loans as part of such borrowing has been accepted under
the auction bidding procedures described in Section 3.03.

“Canadian Bid Loan” has the meaning specified in Section 3.03(a).

“Canadian Bid Loan Lender” means, in respect of any Canadian Bid Loan, the
Canadian Lender making such Canadian Bid Loan to the applicable Canadian
Borrower.

“Canadian Bid Request” means a written request for one or more Canadian Bid
Loans substantially in the form of Exhibit B(C)-1.

 

4



--------------------------------------------------------------------------------

“Canadian Borrowers” has the meaning specified in the introductory paragraph
hereto.

“Canadian Borrowing” means a Canadian Committed Borrowing, a Canadian Bid
Borrowing or a Canadian Swing Line Borrowing, as the context may require.

“Canadian Commitment” means, as to each Canadian Lender, its obligation to
(a) make Canadian Committed Loans to the Canadian Borrowers pursuant to
Section 3.01, (b) purchase participations in Canadian L/C Obligations,
(c) purchase participations in Canadian Swing Line Loans, and (d) accept or
purchase Bankers’ Acceptances, in each case, in an aggregate principal amount at
any one time outstanding not to exceed its Pro Rata Share of the Aggregate
Canadian Commitment then in effect or its Canadian Maximum Commitment, as such
amount may be adjusted from time to time in accordance with this Agreement,
including Section 4.07.

“Canadian Committed Borrowing” means a borrowing consisting of simultaneous
Canadian Committed Loans of the same Type or the acceptance or purchase of
Bankers’ Acceptances and, in the case of Canadian Eurodollar Rate Committed
Loans and Canadian U.S. Eurodollar Rate Committed Loans, having the same
Interest Period, made by each of the Canadian Lenders pursuant to Section 3.01
or Section 3.08.

“Canadian Committed Borrowing Notice” means a notice of (a) a Canadian Committed
Borrowing, (b) a conversion of Canadian Committed Loans from one Type to
another, or (c) a continuation of Canadian Eurodollar Rate Committed Loans or
Canadian U.S. Eurodollar Rate Committed Loans, pursuant to Section 3.02(a),
which, if in writing, shall be substantially in the form of Exhibit A(C).

“Canadian Committed Loan” has the meaning specified in Section 3.01.

“Canadian Competitive Bid” means a written offer by a Canadian Lender to make
one or more Canadian Bid Loans, substantially in the form of Exhibit B(C)-2,
duly completed and signed by a Canadian Lender.

“Canadian Credit Extension” means each of the following: (a) a Canadian
Borrowing and (b) a Canadian L/C Credit Extension.

“Canadian Discount Proceeds” means, in respect of each Bankers’ Acceptance,
funds in an amount which is equal to:

Face Amount divided by the sum of 1 + (Rate x Term)

365

(where “Face Amount” is the principal amount of the Bankers’ Acceptance being
purchased, “Rate” is the BA Discount Rate divided by 100 and “Term” is the
number of days in the term of the Bankers’ Acceptance.)

“Canadian Dollar” and “C$” mean lawful money of Canada.

“Canadian Dollar Eurodollar Rate” means for any Interest Period with respect to
a Canadian Dollar Eurodollar Rate Loan:

 

5



--------------------------------------------------------------------------------

(a) the rate per annum equal to the British Bankers Association LIBOR Rate or
the successor thereto if the British Bankers Association is no longer making a
LIBOR Rate available (“CDN LIBOR”), as published by Reuters (or other
commercially available source providing quotations of CDN LIBOR as designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Canadian Dollar deposits (for delivery on the first day of such Interest Period)
with a term equivalent to such Interest Period; or

(b) if the rate referenced in the preceding clause (a) is not available at such
time for any reason, then the “Canadian Dollar Eurodollar Rate” for such
Interest Period shall be the rate per annum determined by the Administrative
Agent to be the rate at which deposits in Canadian Dollars for delivery on the
first day of such Interest Period in same day funds in the approximate amount of
the Canadian Dollar Eurodollar Rate Loan being made, continued or converted by
Bank of America (or, in the case of a Canadian Bid Loan, the applicable Canadian
Bid Loan Lender) and with a term equivalent to such Interest Period would be
offered by Bank of America’s (or such Canadian Bid Loan Lender’s) London Branch
to major banks in the London interbank eurodollar market at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period.

“Canadian Dollar Eurodollar Rate Loan” means a Canadian Eurodollar Rate
Committed Loan or a Canadian Eurodollar Margin Bid Loan.

“Canadian Eurodollar Bid Margin” means the margin above or below the Canadian
Dollar Eurodollar Rate to be added to or subtracted from the Canadian Dollar
Eurodollar Rate, which margin shall be expressed in multiples of 1/100th of one
Basis Point.

“Canadian Eurodollar Margin Bid Loan” means a Canadian Bid Loan that bears
interest at a rate based upon the Canadian Dollar Eurodollar Rate.

“Canadian Eurodollar Rate Committed Loan” means a Canadian Committed Loan that
bears interest at a rate based on the Canadian Dollar Eurodollar Rate.

“Canadian Guarantors” means, collectively, the U.S. Borrower and Devon Financing
LLC.

“Canadian Guaranty” means (i) the guaranty of the Canadian Obligations made by
Devon Financing LLC in favor of the Administrative Agent on behalf of the
Canadian Lenders under the Devon Financing LLC Guaranty, and (ii) the guaranty
of the Canadian Obligations made by the U.S. Borrower in favor of the
Administrative Agent on behalf of the Canadian Lenders under the U.S. Borrower
Guaranty.

“Canadian L/C Advance” means, with respect to each Canadian Lender, such
Canadian Lender’s funding of its participation in any Canadian L/C Borrowing in
accordance with its Pro Rata Share.

“Canadian L/C Borrowing” means an extension of credit resulting from a drawing
under any Letter of Credit which has not been reimbursed on the date when made
or refinanced as a Canadian Committed Borrowing.

“Canadian L/C Credit Extension” means, with respect to any Canadian Letter of
Credit, the issuance thereof or extension of the expiry date thereof, or the
increase of the amount thereof.

“Canadian L/C Issuer” means (i) the Initial L/C Issuers, (ii) The Bank of Nova
Scotia but only with respect to the Existing Canadian Letters of Credit issued
by The Bank of Nova Scotia under the Existing Credit Agreement and outstanding
as of the Closing Date, provided that (A) The Bank of Nova Scotia shall have no
obligation to issue any new Canadian Letters of Credit or to amend, increase or
extend any Existing Canadian Letter of Credit and (B) The Bank of Nova Scotia
shall only be a Canadian L/C Issuer pursuant to this clause (ii) until such time
as all such Existing Canadian Letters of Credit have

 

6



--------------------------------------------------------------------------------

expired or otherwise been terminated, (iii) any other Canadian Lender that may
issue Canadian Letters of Credit hereunder, as mutually agreed to by
Administrative Agent, the Canadian Borrowers and such Canadian Lender, in such
Person’s capacity as issuer of Canadian Letters of Credit hereunder, or (iv) any
successor issuer of Canadian Letters of Credit hereunder.

“Canadian L/C Obligations” means, as at any date of determination, the aggregate
undrawn amount of all outstanding Canadian Letters of Credit plus the aggregate
of all Canadian Unreimbursed Amounts, including all Canadian L/C Borrowings. For
all purposes of this Agreement, if on any date of determination a Letter of
Credit has expired by its terms but any amount may still be drawn thereunder by
reason of the operation of Rule 3.14 of the ISP, such Letter of Credit shall be
deemed to be “outstanding” in the amount so remaining available to be drawn.

“Canadian Lender” means each Lender listed on Schedule 2.01 with a Canadian
Commitment and any Person that becomes a Canadian Lender pursuant to an
Assignment and Assumption or otherwise.

“Canadian Letter of Credit” means any Letter of Credit issued by a Canadian L/C
Issuer pursuant to Section 3.04 and shall include the Existing Canadian Letters
of Credit. A Canadian Letter of Credit may be a commercial letter of credit
payable on sight draft or a standby letter of credit.

“Canadian Letter of Credit Application” means an application and agreement for
the issuance or amendment of a Canadian Letter of Credit in the form from time
to time in use by the applicable Canadian L/C Issuer and acceptable to the
Canadian Borrowers.

“Canadian Letter of Credit Fee” has the meaning specified in Section 3.04(i).

“Canadian Loan” means an extension of credit by a Canadian Lender to any
Canadian Borrower under Section 3.01 in the form of a Canadian Committed Loan, a
Canadian Bid Loan or a Canadian Swing Line Loan.

“Canadian Maximum Commitment” means, as to each Canadian Lender, the amount set
forth on Schedule 2.01 and designated as such Canadian Lender’s “Canadian
Maximum Commitment”, as such amount may be adjusted from time to time in
accordance with this Agreement.

“Canadian Net Proceeds” means with respect to any Bankers’ Acceptance, the
Canadian Discount Proceeds less the amount equal to the applicable Canadian
stamping fee payable with respect thereto pursuant to Section 4.02.

“Canadian Note” means a promissory note made by each Canadian Borrower in favor
of a Canadian Lender evidencing Canadian Loans made by such Canadian Lender,
substantially in the form of Exhibit D-2.

“Canadian Obligations” means all Obligations arising under or with respect to
the Canadian Subfacility.

“Canadian Payment Office” means the office of the Administrative Agent located
at 200 Front Street West, Suite 2700, Toronto, Ontario or such other office as
the Administrative Agent may designate by written notice to the other parties
hereto.

 

7



--------------------------------------------------------------------------------

“Canadian Prime Rate” means for any day a fluctuating rate per annum equal to
the higher of (a) the BA Discount Rate for Bank of America, acting through its
Canadian branch, for Bankers’ Acceptances having a maturity of thirty days plus
50 basis points, and (b) the rate of interest in effect for such day as publicly
announced from time to time by Bank of America, acting through its Canadian
branch, as its “reference rate” for Canadian Dollar commercial loans made to a
Person in Canada. The “reference rate” is a rate set by Bank of America based
upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.

“Canadian Prime Rate Committed Loan” means a Canadian Committed Loan that is a
Canadian Prime Rate Loan.

“Canadian Prime Rate Loan” means a Canadian Loan denominated in Canadian Dollars
that bears interest at the Canadian Prime Rate.

“Canadian Required Lenders” means, as of any date of determination, Canadian
Lenders having more than 50% of the Aggregate Canadian Commitments or, if the
commitment of each Canadian Lender to make Canadian Committed Loans, and the
obligation of each Canadian L/C Issuer to make Canadian L/C Credit Extensions
have been terminated and the obligation of each Canadian Lender to purchase or
accept Bankers’ Acceptances has been terminated pursuant to Section 10.02,
Canadian Lenders holding in the aggregate more than 50% of the Total Canadian
Outstandings (with the aggregate amount of each Canadian Lender’s risk
participation and funded participation in Canadian L/C Obligations and Canadian
Swing Line Loans being deemed “held” by such Canadian Lender for purposes of
this definition). The Canadian Commitment of, and the portion of the Total
Canadian Outstandings held or deemed held by, any Defaulting Lender shall be
disregarded in determining Canadian Required Lenders at any time; provided that
the amount of any risk participation in Canadian Swing Line Loans and Canadian
Unreimbursed Amounts that such Defaulting Lender has failed to fund that have
not been reallocated to and funded by another Canadian Lender shall be deemed to
be held by the Canadian Lender that is the Canadian Swing Line Lender or
Canadian L/C Issuer, as the case may be, in making such determination.

“Canadian Schedule I BA Reference Banks” means the Canadian Lenders listed in
Schedule I to the Bank Act (Canada) as are, at such time, designated by
Administrative Agent, with the prior consent of the Canadian Borrowers (acting
reasonably), as the Canadian Schedule I BA Reference Banks.

“Canadian Schedule II BA Reference Banks” means the Canadian Lenders listed in
Schedule II to the Bank Act (Canada) as are, at such time, designated by
Administrative Agent, with the prior consent of the Canadian Borrowers (acting
reasonably), as the Canadian Schedule II BA Reference Banks.

“Canadian Schedule III BA Reference Banks” means the Canadian Lenders listed in
Schedule III to the Bank Act (Canada) as are, at such time, designated by
Administrative Agent, with the prior consent of the Canadian Borrowers (acting
reasonably), as the Canadian Schedule III BA Reference Banks.

“Canadian Stamping Fee Rate” means with respect to any Bankers’ Acceptance
accepted by any Canadian Lender at any time, a percentage per annum equal to the
Applicable Rate then in effect.

“Canadian Subfacility” means the Credit Extensions under Article 3.

“Canadian Swing Line” means the revolving credit facility made available by the
Canadian Swing Line Lender pursuant to Section 3.05.

 

8



--------------------------------------------------------------------------------

“Canadian Swing Line Borrowing” means a borrowing of a Canadian Swing Line Loan
pursuant to Section 3.05.

“Canadian Swing Line Lender” means Bank of America, acting through its Canadian
branch, or any other Canadian Lender that may provide Canadian Swing Line Loans
hereunder, as mutually agreed to by Administrative Agent and Canadian Borrowers,
in such Person’s capacity as provider of Canadian Swing Line Loans hereunder, or
any successor swing line lender hereunder.

“Canadian Swing Line Loan” has the meaning specified in Section 3.05(a).

“Canadian Swing Line Loan Notice” means a notice of a Canadian Swing Line
Borrowing pursuant to Section 3.05(b), which, if in writing, shall be
substantially in the form of Exhibit C(C).

“Canadian Swing Line Rate” means (i) for Canadian Swing Line Loans in Canadian
Dollars, the Canadian Prime Rate plus the Applicable Rate and (ii) for Canadian
Swing Line Loans in U.S. Dollars, the Canadian U.S. Dollar Base Rate plus the
Applicable Rate.

“Canadian Swing Line Sublimit” means an amount equal to the lesser of (a) U.S.
$25,000,000 and (b) the Aggregate Canadian Commitments. The Canadian Swing Line
Sublimit is part of, and not in addition to, the Aggregate Canadian Commitments.

“Canadian Unreimbursed Amount” has the meaning specified in Section 3.04(c)(i).

“Canadian U.S. Dollar Base Rate” means for any day a fluctuating rate per annum
equal to the highest of (a) the Federal Funds Rate plus 50 Basis Points, (b) the
rate of interest in effect for such day as publicly announced from time to time
by Bank of America, acting through its Canadian Branch, as its “reference rate”
for U.S. Dollar commercial loans made to a Person in Canada, and (c) the
U.S. Dollar Eurodollar Rate plus 100 Basis Points. The “reference rate” is a
rate set by Bank of America, acting through its Canadian branch, based upon
various factors including Bank of America’s costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above, or below such announced rate.
Any change in such rate announced by Bank of America, acting through its
Canadian branch, shall take effect at the opening of business on the day
specified in the public announcement of such change.

“Canadian U.S. Eurodollar Rate Committed Loan” means a Canadian Committed Loan
that bears interest at a rate based on the U.S. Dollar Eurodollar Rate.

“Cash Collateralize” means (i) with respect to U.S. Letters of Credit, that the
U.S. Borrower (or, if applicable, a Defaulting Lender) pledges and deposits with
or deliver to the Administrative Agent, for the benefit of the U.S. L/C Issuers
and the Lenders, as collateral for the U.S. L/C Obligations, cash or deposit
account balances or, if the Administrative Agent and the applicable U.S. L/C
Issuers shall agree in their sole discretion, other credit support, in each case
pursuant to documentation in form and substance reasonably satisfactory to the
Administrative Agent and the applicable U.S. L/C Issuers (which documents are
hereby consented to by the Lenders), (ii) with respect to Canadian Letters of
Credit, that the applicable Canadian Borrower (or, if applicable, a Defaulting
Lender) pledges and deposits with or deliver to the Administrative Agent, for
the benefit of the Canadian L/C Issuers and the Canadian Lenders, as collateral
for the Canadian L/C Obligations, cash or deposit account balances or, if the
Administrative Agent and the applicable Canadian L/C Issuers shall agree in
their sole discretion, other credit support, in each case pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent and the applicable Canadian L/C Issuers (which documents
are hereby consented to by the Canadian Lenders), and (iii) with respect to
Bankers’ Acceptances, that the applicable

 

9



--------------------------------------------------------------------------------

Canadian Borrower pledges and deposits with or deliver to the Administrative
Agent for the benefit of the Canadian Lenders, as collateral for the Outstanding
Amount of Bankers’ Acceptances, cash or deposit account balances or, if the
Administrative Agent shall agree in its sole discretion, other credit support,
in each case pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent (which documents are hereby consented
to by the Canadian Lenders). Derivatives of such term have corresponding
meanings and shall include the proceeds of such cash collateral and other credit
support.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” means the occurrence of either of the following events:
(i) any Person (or syndicate or group of Persons which is deemed a “person” for
the purposes of Section 13(d)(3) of the Securities Exchange Act of 1934, as
amended), other than a Shareholder Controlled Person, acquires more than fifty
percent (50%) of the Voting Stock of the U.S. Borrower, or (ii) during any
period of twelve successive months a majority of the Persons who were directors
of U.S. Borrower at the beginning of such period or who were appointed, elected
or nominated by a majority of such directors cease to be directors of U.S.
Borrower, unless such cessation results from death or permanent disability or
relates to a voluntary reduction by U.S. Borrower of the number of directors
that comprise the board of directors of U.S. Borrower. As used in this
definition, (i) the term “Voting Stock” means with respect to any Person, the
outstanding stock of such Person having ordinary voting power (disregarding
changes in voting power based on the occurrence of contingencies) for the
election of directors; and (ii) the term “Shareholder Controlled Person” means a
Person as to which more than fifty percent (50%) of the Voting Stock is owned by
Persons who owned more than fifty percent (50%) of the Voting Stock of the U.S.
Borrower immediately before any acquisition described in clause (i) of this
definition.

“Closing Date” means the first date all the conditions precedent in Section 6.01
are satisfied (or waived in accordance with Section 12.01), as notified by the
Administrative Agent to the Borrowers, the Lenders and the L/C Issuers.

“Code” means the Internal Revenue Code of 1986.

“Commitment” means as to each Lender, the amount set forth opposite such
Lender’s name on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable, and designated as such
Lender’s “Commitment”, as such amount may be adjusted from time to time in
accordance with this Agreement, which includes such Lender’s U.S. Commitment
and, if applicable, also includes such Lender’s Canadian Commitment.

“Committed Borrowing” means a U.S. Committed Borrowing or a Canadian Committed
Borrowing, as applicable.

 

10



--------------------------------------------------------------------------------

“Committed Loan Notice” means a U.S. Committed Loan Notice or a Canadian
Committed Borrowing Notice, as applicable.

“Committed Loans” means, collectively, the U.S. Committed Loans and the Canadian
Committed Loans.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit E.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Assets” means the total assets of the U.S. Borrower and its
Subsidiaries which would be shown as assets on a consolidated balance sheet of
U.S. Borrower prepared in accordance with GAAP, after eliminating all amounts
properly attributable to minority interests, if any, in the stock and surplus of
the Restricted Subsidiaries.

“Consolidated Net Worth” means the U.S. Borrower’s consolidated shareholder’s
equity. Consolidated Net Worth shall be calculated excluding non-cash
write-downs and related charges which are required under Rule 4-10 (Financial
Accounting and Reporting for Oil and Gas Producing Activities Pursuant to the
Federal Securities Laws and the Energy Policy and Conservation Act of 1975) of
Regulation S-X, promulgated by SEC regulation, or by GAAP.

“Consolidated Total Funded Debt” means the sum of (i) the consolidated
Indebtedness of U.S. Borrower and its Subsidiaries referred to in clauses (a),
(b), (c), (d) and (e) of the definition of “Indebtedness” in Section 1.01, plus
(ii) all Swap Funded Debt, plus (iii) all Synthetic Lease Funded Debt.

As used in this definition, (1) the term “Swap Funded Debt” means, in the event
that an Early Termination Date (as defined in the applicable Swap Contract) has
occurred under a Swap Contract resulting from (A) any event of default under
such Swap Contract as to which any Borrower or any Subsidiary is the Defaulting
Party (as defined in such Swap Contract) or (B) any Termination Event (as so
defined) under such Swap Contract as to which any Borrower or any Subsidiary is
an Affected Party (as so defined), and the Uncontested Portion of the Swap
Termination Value for such Swap Contract that has not been paid within sixty
(60) days after the date when due exceeds U.S. $150,000,000, the amount of such
Uncontested Portion; and (2) the term “Synthetic Lease Funded Debt” means, in
the event that the U.S. Borrower or any Subsidiary (A) has failed to pay when
due any Synthetic Lease Obligation, or (B) has failed to observe or perform any
other agreement or condition relating to any Synthetic Lease Obligation, or any
other event or condition occurs that permits the holders thereof to demand
prepayment or redemption, and the holder or holders thereof have demanded or
caused such Synthetic Lease Obligation to become due or to be prepaid or
redeemed (automatically or otherwise), prior to its stated maturity and the
aggregate Uncontested Portion of the Attributable Indebtedness with respect to
such Synthetic Lease Obligations of the U.S. Borrower and its Subsidiaries that
has not been paid within 60 days after the date when due exceeds U.S.
$150,000,000, the amount of such Uncontested Portion.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” has the meaning specified in the definition of “Affiliate.”

“Credit Extension” means each of the following: (a) a Borrowing and (b) a L/C
Credit Extension.

 

11



--------------------------------------------------------------------------------

“Debt Rating” has the meaning specified in the definition of “Applicable Rate.”

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally and with respect to the Canadian Borrowers, the Bankruptcy and
Insolvency Act (Canada), the Companies’ Creditors Arrangement Act (Canada), the
Winding-up and Restructuring Act (Canada) and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of Canada or other applicable jurisdictions from time to time
in effect and affecting the rights of creditors generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any requisite notice and the passage of any requisite
periods of time, would be an Event of Default.

“Defaulting Lender” means, subject to Section 4.10(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and any Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any L/C Issuer, any
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Line Loans) within two Business Days of the date when due, (b) has
notified any Borrower, the Administrative Agent, any L/C Issuer or any Swing
Line Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or any Borrower,
to confirm in writing to the Administrative Agent and each Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and each
Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 4.10(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to each Borrower, each L/C Issuer, each
Swing Line Lender and each other Lender promptly following such determination.

 

12



--------------------------------------------------------------------------------

“Designated Jurisdiction” means any country or territory that is the subject of
any Sanction.

“Devon Canada” means Devon Canada Corporation, a Nova Scotia unlimited company.

“Devon Financing LLC” means Devon Financing Company, L.L.C., a Delaware limited
liability company (successor to Devon Financing Corporation, U.L.C.).

“Devon Financing LLC Guaranty” means the Guaranty made by Devon Financing LLC,
substantially in the form of Exhibit G-2.

“Devon NEC” means Devon NEC Corporation, a Nova Scotia unlimited company.

“Devon Oklahoma” means Devon Energy Corporation (Oklahoma), an Oklahoma
corporation, formerly known as Devon Energy Corporation, an Oklahoma
corporation.

“Disclosure Report” means a written notice given by a Responsible Officer of the
U.S. Borrower to all Lenders or a certificate given by a Responsible Officer of
the U.S. Borrower under Sections 8.02(a) and (b).

“Disclosure Schedule” means Schedule 7 to this Agreement.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

“Eligible Assignee” has the meaning specified in Section 12.09(g).

“Environmental Laws” means any and all Federal, state, provincial, local, and
foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the U.S. Borrower, any other Loan Party or any of
their respective Subsidiaries directly or indirectly resulting from or based
upon (a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the U.S. Borrower within the meaning of Section 414(b)
or (c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Plan” means any “employee pension benefit plan” (as such term is defined
in Section 3(2) of ERISA), other than a Multiemployer Plan, that is subject to
Title IV of ERISA and is sponsored or maintained by the U.S. Borrower or any
ERISA Affiliate or to which the U.S. Borrower or any ERISA Affiliate contributes
or has an obligation to contribute.

 

13



--------------------------------------------------------------------------------

“Event of Default” has the meaning specified in Section 10.01.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Foreign Lender, U.S.
federal withholding Taxes imposed on amounts payable to or for the account of
such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan or Commitment (other than pursuant to an assignment request
by the U.S. Borrower under Section 12.17) or (ii) such Lender changes its
Lending Office, except in each case to the extent that, pursuant to
Section 5.01(a)(ii), (a)(iii) or (c), amounts with respect to such Taxes were
payable either to such Lender’s assignor immediately before such Lender became a
party hereto or to such Lender immediately before it changed its Lending Office,
(c) Taxes attributable to such Recipient’s failure to comply with
Section 5.01(e) and (d) any U.S. federal withholding Taxes imposed pursuant to
FATCA.

“Existing Canadian Letters of Credit” means the Canadian Letters of Credit that
are described on the notice from the Administrative Agent addressed to the
Lenders dated as of the Closing Date, referencing this Credit Agreement, titled
“List of Existing Letters of Credit.”

“Existing Credit Agreement” means the Amended and Restated Credit Agreement
effective as of April 7, 2006 among the U.S. Borrower, the Canadian Borrowers,
Bank of America, as Administrative Agent, L/C Issuer, Canadian Swing Line
Lender, and U.S. Swing Line Lender, and a syndicate of lenders.

“Existing U.S. Letters of Credit” means the U.S. Letters of Credit that are
described on the notice from the Administrative Agent addressed to the Lenders
dated as of the Closing Date, referencing this Credit Agreement, titled “List of
Existing Letters of Credit.”

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), and any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

“Fee Letters” means (i) the letter agreement, dated September 19, 2012, among
the U.S. Borrower and Bank of America, (ii) the letter agreement, dated
September 19, 2012, among the U.S. Borrower, Bank of America, MLPFS, JPMorgan,
and J.P. Morgan Securities LLC, (iii) the letter agreement, dated September 19,
2012, among the U.S. Borrower, Joint Lead Arrangers and the Initial L/C Issuers,
and (iv) with respect to each other L/C Issuer, the letter agreement between the
applicable Borrower and such L/C Issuer which sets forth the fronting fee for
Letters of Credit issued hereunder by such L/C Issuer.

 

14



--------------------------------------------------------------------------------

“Fiscal Quarter” means a three-month period ending on March 31, June 30,
September 30 or December 31 of any year.

“Fiscal Year” means a twelve-month period ending on December 31 of any year.

“Foreign Lender” means a Lender that is not a U.S. Person within the meaning of
Section 7701(a)(30) of the Code. For purposes of this definition, the United
States, each State thereof and the District of Columbia shall be deemed to
constitute a single jurisdiction.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to an L/C Issuer, such Defaulting Lender’s Pro Rata Share of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to a Swing Line Lender, such Defaulting Lender’s Pro Rata Share of Swing
Line Loans other than Swing Line Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders in accordance
with the terms hereof.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board and such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means any nation or government, any state, province or
other political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person, exclusive, in each case, of endorsements
in the ordinary course of business. The amount of any Guarantee shall be deemed
to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith. The term “Guarantee” as a verb has a corresponding meaning.

 

15



--------------------------------------------------------------------------------

“Guaranties” means the U.S. Guaranty and the Canadian Guaranties.

“Guarantors” means the U.S. Guarantor and the Canadian Guarantors.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, asbestos or
asbestos-containing materials, polychlorinated biphenyls, radon gas, infectious
or medical wastes and all other substances or wastes of any nature regulated
pursuant to any Environmental Law.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business);

(c) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(d) capital leases, but excluding customary oil, gas or mineral leases entered
into in the ordinary course of business;

(e) all obligations with respect to payments received in consideration of oil,
gas, or other minerals yet to be acquired or produced at the time of payment
(including obligations under “take-or-pay” contracts to deliver gas in return
for payments already received and the undischarged balance of any production
payment created by such Person or for the creation of which such Person directly
or indirectly received payment);

(f) all direct or contingent obligations of such Person arising under standby
letters of credit and bankers’ acceptances;

(g) net obligations of such Person under any Swap Contract;

(h) Synthetic Lease Obligations; and

(j) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any capital lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date. The amount of Indebtedness of
any Person with respect to Indebtedness of others secured by a Lien to which the
property or assets owned or held by such Person is subject shall be equal, to
the extent such Indebtedness is otherwise non-recourse to such Person, to the
lesser of the fair market value of the property or assets subject to such Lien
and the amount of the Indebtedness secured.

 

16



--------------------------------------------------------------------------------

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

“Initial L/C Issuers” means Bank of America, JPMorgan, Barclays Bank PLC, Royal
Bank of Canada, and The Royal Bank of Scotland plc (and, if applicable, any of
their Affiliates that is a Canadian Lender).

“Interest Payment Date” means, (a) as to any Loan other than a U.S. Base Rate
Loan, a Canadian Base Rate Committed Loan and a Canadian Prime Rate Loan, the
last day of each Interest Period applicable to such Loan and the Maturity Date;
provided, however, that if any Interest Period for a U.S. Dollar Eurodollar Rate
Loan or a Canadian U.S. Eurodollar Rate Committed Loan exceeds three months, the
respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates; and (b) as to any U.S.
Base Rate Loan, Canadian Base Rate Committed Loan or Canadian Prime Rate Loan
(including a U.S. Swing Line Loan and a Canadian Swing Line Loan), the last
Business Day of each March, June, September and December and the Maturity Date.

“Interest Period” means (a) as to each U.S. Dollar Eurodollar Rate Loan, each
Canadian Dollar Eurodollar Rate Loan and each Canadian U.S. Eurodollar Rate
Committed Loan, the period commencing on the date such Loan is disbursed or (in
the case of any U.S. Eurodollar Rate Committed Loan, Canadian Eurodollar Rate
Committed Loan or U.S. Eurodollar Rate Committed Loan) converted to or continued
as a U.S. Dollar Eurodollar Rate Loan or a Canadian Eurodollar Rate Committed
Loan or U.S. Eurodollar Rate Committed Loan, respectively, and ending on the
date one, two, three, six or, if available, nine or twelve months thereafter, as
selected by the applicable Borrower in its Committed Loan Notice or Bid Request,
as the case may be; and (b) as to each U.S. Absolute Rate Loan and each Canadian
Absolute Rate Loan, a period of not less than 14 days and not more than 180 days
as selected by the applicable Borrower in its Bid Request; provided that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless, in the case of
a U.S. Dollar Eurodollar Rate Loan, Canadian Dollar Eurodollar Rate Loan or
Canadian U.S. Eurodollar Rate Committed Loan, such Business Day falls in another
calendar month, in which case such Interest Period shall end on the next
preceding Business Day;

(ii) any Interest Period pertaining to a U.S. Dollar Eurodollar Rate Loan,
Canadian Dollar Eurodollar Rate Loan or a Canadian U.S. Eurodollar Rate
Committed Loan that begins on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the calendar month at
the end of such Interest Period) shall end on the last Business Day of the
calendar month at the end of such Interest Period; and

(iii) no Interest Period shall extend beyond the Maturity Date.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

 

17



--------------------------------------------------------------------------------

“Issuer Documents” means (a) with respect to any U.S. Letter of Credit, the U.S.
Letter of Credit Application, and any other document, agreement and instrument
entered into by the applicable U.S. L/C Issuer and the U.S. Borrower (or any
Subsidiary) or in favor of the applicable U.S. L/C Issuer and relating to any
such U.S. Letter of Credit, and (b) with respect to any Canadian Letter of
Credit, the Canadian Letter of Credit Application, and any other document,
agreement and instrument entered into by the applicable Canadian L/C Issuer and
any Canadian Borrower (or any Subsidiary) or in favor of the applicable Canadian
L/C Issuer and relating to any such Canadian Letter of Credit.

“Joint Lead Arrangers” means MLPFS (or any of its Affiliates), J.P. Morgan
Securities LLC, Barclays Bank PLC, RBC Capital Markets and RBS Securities Inc.,
in their capacities as joint lead arrangers and book managers.

“JPMorgan” means JPMorgan Chase Bank, N.A. and its successors.

“L/C Borrowings” means, collectively, the U.S. L/C Borrowings and the Canadian
L/C Borrowings.

“L/C Credit Extension” means a U.S. L/C Credit Extension or a Canadian L/C
Credit Extension.

“L/C Issuer” means a U.S. L/C Issuer or a Canadian L/C Issuer.

“L/C Issuer Global Commitment” means (a) with respect to each Initial L/C Issuer
and any Affiliate that is a Canadian L/C Issuer, if any, an aggregate amount
equal to U.S. $60,000,000, or, with respect to any such L/C Issuer (x) such
greater amount as shall be agreed from time to time in writing by the Borrowers
and such L/C Issuer (with prompt notice to the Administrative Agent) or (y) such
lesser amount as shall be agreed from time to time in writing by the Borrowers,
all L/C Issuers and the Administrative Agent, and (b) with respect to any Lender
which agrees to be an L/C Issuer after the Closing Date, the amount agreed in
writing from time to time by such L/C Issuer, the Borrowers and the
Administrative Agent.

“L/C Obligations” means, collectively, the U.S. L/C Obligations and the Canadian
L/C Obligations.

“Laws” means, collectively, all international, foreign, federal, state,
provincial and local statutes, treaties, rules, guidelines, regulations,
ordinances, codes and administrative or judicial precedents or authorities,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed duties, requests,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority.

“Lenders” means all Lenders (including the applicable Lenders in their capacity
as Canadian Lenders) and, unless the context requires otherwise, includes the
U.S. L/C Issuers, the Canadian L/C Issuers, the U.S. Swing Line Lender and the
Canadian Swing Line Lender, and “Lender” means any one of them.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrowers and the
Administrative Agent.

“Letter of Credit” means a U.S. Letter of Credit or a Canadian Letter of Credit.

 

18



--------------------------------------------------------------------------------

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

“Letter of Credit Sublimit” means an amount equal to U.S. $300,000,000;
provided, however, that such amount may be decreased and/or increased from time
to time without the consent of the Lenders so long as (a) such amount has been
mutually agreed to in writing by Administrative Agent, the Borrowers and the L/C
Issuers and (b) such amount does not exceed U.S. $300,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Commitments.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Loan” means a U.S. Loan or a Canadian Loan.

“Loan Documents” means this Agreement, each Note, each Issuer Document, the Fee
Letters, the BAs and the Guaranties.

“Loan Parties” means, collectively, the Borrowers and each Guarantor.

“Margin Stock” means “margin stock” as defined in Reg U.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, or financial
condition of the U.S. Borrower and its Subsidiaries taken as a whole; (b) a
material impairment of the ability of any Loan Party to perform its payment
obligations under any Loan Document to which it is a party; or (c) a material
adverse effect upon the legality, validity, binding effect or enforceability
against any Loan Party of any Loan Document to which it is a party.

“Material Subsidiary” means a Subsidiary of U.S. Borrower which owns Assets
having a book value that exceeds ten percent (10%) of the book value of U.S.
Borrower’s Consolidated Assets. As used in this definition “Assets” of a
Subsidiary means assets of such Subsidiary that are included in the U.S.
Borrower’s Consolidated Assets.

“Maturity Date” means the later of (a) October 24, 2017, and (b) if maturity is
extended pursuant to Section 4.08, such extended maturity date as determined
pursuant to Section 4.08 (it being understood and agreed that any such maturity
shall not be deemed extended for any Lender that has not consented to such
extension).

“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the U.S. Borrower or any ERISA Affiliate
makes or is obligated to make contributions or has any liability, or during the
preceding five plan years, has made or been obligated to make contributions.

 

19



--------------------------------------------------------------------------------

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Note” means a U.S. Note or a Canadian Note.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, Letter of Credit or Bankers’ Acceptance,
whether direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Loan Party or any Affiliate thereof of any proceeding under any Debtor Relief
Laws naming such Person as the debtor in such proceeding, regardless of whether
such interest and fees are allowed claims in such proceeding.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 12.17).

“Outstanding Amount” means (i) with respect to U.S. Committed Loans, U.S. Bid
Loans, and U.S. Swing Line Loans on any date, the aggregate outstanding
principal amount thereof after giving effect to any borrowings and prepayments
or repayments of U.S. Committed Loans, U.S. Bid Loans, and U.S. Swing Line
Loans, as the case may be, occurring on such date; (ii) with respect to any U.S.
L/C Obligations on any date, the amount of such U.S. L/C Obligations on such
date after giving effect to any U.S. L/C Credit Extension occurring on such date
and any other changes in the aggregate amount of the U.S. L/C Obligations as of
such date, including as a result of any reimbursements of outstanding unpaid
drawings under any U.S. Letters of Credit or any reductions in the maximum
amount available for drawing under U.S. Letters of Credit taking effect on such
date; (iii) with respect to Canadian Committed Loans, Canadian Bid Loans, and
Canadian Swing Line Loans on any date, the aggregate outstanding principal
amount thereof after giving effect to any borrowings and prepayments or
repayments of Canadian Committed Loans, Canadian Bid Loans, and Canadian Swing
Line Loans, as the case may be,

 

20



--------------------------------------------------------------------------------

occurring on such date; and (iv) with respect to any Canadian L/C Obligations on
any date, the amount of such Canadian L/C Obligations on such date after giving
effect to any Canadian L/C Credit Extension occurring on such date and any other
changes in the aggregate amount of the Canadian L/C Obligations as of such date,
including as a result of any reimbursements of outstanding unpaid drawings under
any Canadian Letters of Credit or any reductions in the maximum amount available
for drawing under Canadian Letters of Credit taking effect on such date, and
(v) with respect to any Bankers’ Acceptances, the aggregate outstanding face
amount of such Bankers’ Acceptances after giving effect to the acceptances,
maturities and rollovers thereof on such date.

“Participant” has the meaning specified in Section 12.09(d).

“Participant Register” has the meaning specified in Section 12.09(d).

“Permitted Liens” means:

(a) Liens for taxes, assessments or governmental charges which are not due or
delinquent, or the validity of which any Restricted Person shall be contesting
in good faith; provided such Restricted Person shall have made adequate
provision therefor in accordance with GAAP;

(b) the Lien of any judgment rendered, or claim filed, against any Restricted
Person which does not constitute an Event of Default and which such Restricted
Person shall be contesting in good faith; provided such Restricted Person shall
have made adequate provision therefor in accordance with GAAP;

(c) Liens, privileges or other charges imposed or permitted by law such as
statutory liens and deemed trusts, carriers’ liens, builders’ liens,
materialmens’ liens and other liens, privileges or other charges of a similar
nature which relate to obligations not due or delinquent, including any lien or
trust arising in connection with workers’ compensation, unemployment insurance,
pension, employment and similar laws or regulations;

(d) Liens arising in the ordinary course of and incidental to construction,
maintenance or current operations which have not been filed pursuant to law
against any Restricted Person or in respect of which no steps or proceedings to
enforce such lien have been initiated or which relate to obligations which are
not due or delinquent or if due or delinquent, which such Restricted Person
shall be contesting in good faith; provided such Restricted Person shall have
made adequate provision therefor in accordance with GAAP;

(e) Liens incurred or created in the ordinary course of business and in
accordance with sound oil and gas industry practice in respect of the
exploration, development or operation of oil and gas properties or related
production or processing facilities or the transmission of petroleum substances
as security in favor of any other Person conducting the exploration,
development, operation or transmission of the property to which such Liens
relate, for any Restricted Person’s portion of the costs and expenses of such
exploration, development, operation or transmission, provided that such costs or
expenses are not due or delinquent or, if due or delinquent, which such
Restricted Person shall be contesting in good faith; provided such Restricted
Person shall have made adequate provision therefor in accordance with GAAP;

(f) overriding royalty interests, net profit interests, reversionary interests
and carried interests or other similar burdens on production in respect of any
Restricted Person’s oil and gas properties that are entered into with or granted
to arm’s length third parties in the ordinary course of business and in
accordance with sound oil and gas industry practice in the area of operation;

 

21



--------------------------------------------------------------------------------

(g) Liens for penalties arising under non-participation provisions of operating
agreements in respect of any Restricted Person’s oil and gas properties if such
Liens do not materially detract from the value of any material part of the
property of the Restricted Persons taken as a whole;

(h) easements, rights-of-way, servitudes, zoning or other similar rights or
restrictions in respect of land held by any Restricted Person (including,
without limitation, rights-of-way and servitudes for railways, sewers, drains,
pipe lines, gas and water mains, electric light and power and telephone or
telegraph or cable television conduits, poles, wires and cables) which, either
alone or in the aggregate, do not materially detract from the value of such land
or materially impair its use in the operation of the business of the Restricted
Persons taken as a whole;

(i) security given by the Restricted Persons to a public utility or any
Governmental Authority when required by such public utility or Governmental
Authority in the ordinary course of the business of the Restricted Persons in
connection with operations of the Restricted Persons if such security does not,
either alone or in the aggregate, materially detract from the value of any
material part of the property of the Restricted Persons taken as a whole;

(j) the right reserved to or vested in any Governmental Authority by the terms
of any lease, license, grant or permit or by any statutory or regulatory
provision to terminate any such lease, license, grant or permit or to require
annual or other periodic payments as a condition of the continuance thereof;

(k) all reservations in the original grant of any lands and premises or any
interests therein and all statutory exceptions, qualifications and reservations
in respect of title;

(l) any Lien from time to time disclosed by any Restricted Person to the
Administrative Agent which is consented to by the Required Lenders;

(m) any right of first refusal in favor of any Person granted in the ordinary
course of business with respect to all or any of the oil and gas properties of
any Restricted Person;

(n) Liens on cash or marketable securities of any Restricted Persons granted in
connection with any Swap Contract permitted under this Agreement;

(o) Liens in respect of Indebtedness permitted by Sections 9.01(b), 9.01(f),
9.01(h) and Indebtedness permitted to be secured by Section 9.01(c);

(p) Liens in favor of the Administrative Agent for the benefit of the Lenders
and the L/C Issuers;

(q) Liens to collateralize moneys held in a cash collateral account by a lender
in respect of the prepayment of bankers’ acceptances, letters of credit or
similar obligations accepted or issued by such lender but only if at the time of
such prepayment no default or event of default has occurred and is continuing
under the credit facility pursuant to which the bankers’ acceptances or letters
of credit have been accepted or issued;

(r) purchase money Liens upon or in any tangible personal property and fixtures
(including real property surface rights upon which such fixtures are located and
contractual rights and receivables relating to such property) acquired by any
Restricted Person in the ordinary course of business to secure the purchase
price of such property or to secure Indebtedness incurred solely for the purpose
of financing the acquisition of such property, including any Liens existing on
such property at the time of its acquisition (other than any such Lien created
in contemplation of any such acquisition);

 

22



--------------------------------------------------------------------------------

(s) the rights of buyers under production sale contracts related to any
Restricted Person’s share of petroleum substances entered into in the ordinary
course of business, provided that the contracts create no rights (including any
Lien) in favor of the buyer or any other Person in, to or over any reserves of
petroleum substances or other assets of any Restricted Person, other than a
dedication of reserves (not by way of Lien or absolute assignment) on usual
industry terms;

(t) Liens arising in respect of operating leases of personal property under
which Canadian Borrowers or any of their Subsidiaries, or any other Subsidiaries
of U.S. Borrower that are incorporated or organized in Canada or one of the
provinces thereof, are lessees;

(u) Liens on property of a Person existing at the time such Person becomes a
Restricted Subsidiary, is merged into or amalgamated or consolidated with U.S.
Borrower or any Restricted Subsidiary, provided, such Liens were in existence
prior to the contemplation of such stock acquisition, merger, amalgamation or
consolidation and do not extend to any assets other than those of the Person so
acquired or merged into or amalgamated or consolidated with U.S. Borrower or any
Restricted Subsidiary;

(v) any extension, renewal or replacement (or successive extensions, renewals or
replacements), as a whole or in part, of any Lien referred to in the preceding
paragraphs (a) to (u) inclusive of this definition, so long as any such
extension, renewal or replacement of such Lien is limited to all or any part of
the same property that secured the Lien extended, renewed or replaced (plus
improvements on such property), the indebtedness or obligation secured thereby
is not increased (except for the purpose of paying any prepayment premium or any
fees and expenses incurred in connection with any such extension, renewal or
replacement) and such Lien is otherwise permitted by the applicable section
above;

(w) Liens on Margin Stock;

(x) Liens securing obligations permitted by Section 9.01(n) on assets of the
Restricted Subsidiaries which have incurred such obligations; and

(y) in addition to Liens permitted by clauses (a) through (x) above, Liens on
property or assets if the aggregate liabilities secured thereby do not exceed
three and one half percent (3.5%) of Consolidated Assets;

provided that nothing in this definition shall in and of itself constitute or be
deemed to constitute an agreement or acknowledgment by the Administrative Agent
or any Lender that the Indebtedness subject to or secured by any such Permitted
Lien ranks (apart from the effect of any Lien included in or inherent in any
such Permitted Liens) in priority to the Obligations.

“Person” means any natural person, corporation, limited liability company,
unlimited company, trust, joint venture, association, company, partnership,
Governmental Authority or other entity.

“Platform” has the meaning specified in Section 8.02.

“Pro Rata Share” means, (a) with respect to each Lender and the Credit
Extensions at any time, a fraction (expressed as a percentage and carried to the
ninth decimal place) the numerator of which is the amount of the Commitment of
such Lender at such time and the denominator of which is the Aggregate
Commitment at such time, (b) with respect to the U.S. Credit Extensions of each
Lender at any time, a fraction (expressed as a percentage, carried out to the
ninth decimal place), the numerator of which is the amount of the U.S.
Commitment of such Lender at such time and the denominator of which is the
amount

 

23



--------------------------------------------------------------------------------

of the Aggregate U.S. Commitments at such time (“U.S. Pro Rata Share”), and
(c) with respect to the Canadian Credit Extensions of each Canadian Lender at
any time, a fraction (expressed as a percentage, carried out to the ninth
decimal place), the numerator of which is the amount of the Canadian Commitment
of such Canadian Lender at such time and the denominator of which is the amount
of the Aggregate Canadian Commitments at such time (“Canadian Pro Rata Share”);
provided that if the commitment of each Lender to make Loans and the obligation
of each L/C Issuer to make L/C Credit Extensions and the obligation to accept
and purchase BAs have been terminated pursuant to Section 10.02, then the Pro
Rata Share of each Lender shall be determined based on the Pro Rata Share of
such Lender immediately prior to such termination and after giving effect to any
subsequent assignments made pursuant to the terms hereof. The initial Pro Rata
Share of each Lender is set forth opposite the name of such Lender on Schedule
2.01 or in the Assignment and Assumption pursuant to which such Lender becomes a
party hereto, as applicable.

“Recipient” means the Administrative Agent, any Lender, any L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.

“Reg U” means Regulation U promulgated by the Board of Governors of the Federal
Reserve System.

“Register” has the meaning specified in Section 12.09(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Request for Canadian Credit Extension” means (a) with respect to a Canadian
Borrowing, or a conversion or continuation of Canadian Committed Loans, a
Canadian Committed Borrowing Notice, (b) with respect to a Canadian Bid Loan, a
Canadian Bid Request, (c) with respect to a Canadian L/C Credit Extension, a
Canadian Letter of Credit Application, and (d) with respect to a Canadian Swing
Line Loan, a Canadian Swing Line Loan Notice.

“Request for Credit Extension” means each Request for U.S. Credit Extension and
each Request for Canadian Credit Extension.

“Request for U.S. Credit Extension” means (a) with respect to a U.S. Borrowing,
conversion or continuation of U.S. Committed Loans, a U.S. Committed Loan
Notice, (b) with respect to a U.S. Bid Loan, a U.S. Bid Request, (c) with
respect to a U.S. L/C Credit Extension, a U.S. Letter of Credit Application, and
(d) with respect to a U.S. Swing Line Loan, a U.S. Swing Line Loan Notice.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the Aggregate Commitments or, if the commitment of each Lender to
make Loans and the obligation of each L/C Issuer to make L/C Credit Extensions
have been terminated pursuant to Section 10.02, Lenders holding in the aggregate
more than 50% of the Total Outstandings (with the aggregate amount of each
Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition). The Commitment of, and the portion of the Total Outstandings held
or deemed held by, any Defaulting Lender shall be disregarded in determining
Required Lenders at any time; provided that the amount of any risk participation
in Swing Line Loans and Unreimbursed Amounts that such Defaulting Lender has
failed to fund that have not been reallocated to and funded by another Lender
shall be deemed to be held by the Lender that is the applicable Swing Line
Lender or L/C Issuer, as the case may be, in making such determination.

 

24



--------------------------------------------------------------------------------

“Responsible Officer” means the chief executive officer, president, chief
financial officer, executive vice president, vice president — accounting, vice
president — corporate finance, vice president — finance, or treasurer of a Loan
Party, or with respect to any Canadian Borrower, any vice president. Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other equity
interest of the U.S. Borrower or any Subsidiary, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such capital stock or other equity interest
or of any option, warrant or other right to acquire any such capital stock or
other equity interest.

“Restricted Person” means any of the U.S. Borrower and the Restricted
Subsidiaries.

“Restricted Subsidiary” means each of the Canadian Borrowers, Devon Oklahoma,
Devon Financing LLC and any other Material Subsidiary of U.S. Borrower.

“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Committed Loans and such
Lender’s participation in L/C Obligations and Swing Line Loans at such time.

“S&P” means Standard & Poor’s Ratings Services, a division of the McGraw-Hill
Companies, Inc. and any successor thereto.

“Sanction(s)” means any economic sanction administered or enforced by OFAC or
other relevant sanctions authorities in the jurisdictions in which any Loan
Party or any Subsidiary operates.

“SDN LIST” means the list of Specially Designated Nationals and Blocked Persons
maintained by OFAC.

“SEC” means the United States Securities and Exchange Commission, or any
Governmental Authority succeeding to any of its principal functions.

“SEC Filings” has the meaning specified in Section 7.06.

“Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of the U.S. Borrower and its Subsidiaries as of that date
determined in accordance with GAAP.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company, unlimited company, or other business entity of which
a majority of the shares of securities or other interests having ordinary voting
power for the election of directors or other governing body (other than
securities or interests having such power only by reason of the happening of a
contingency) are at the time beneficially owned, or the management of which is
otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person; provided that (a) associations, joint
ventures or other relationships (i) which are established pursuant to a standard
form operating agreement or similar

 

25



--------------------------------------------------------------------------------

agreement or which are partnerships for purposes of federal income taxation
only, (ii) which are not corporations or partnerships (or subject to the Uniform
Partnership Act) under applicable state Law, and (iii) whose businesses are
limited to the exploration, development and operation of oil, gas or mineral
properties, transportation and related facilities and interests owned directly
by the parties in such associations, joint ventures or relationships, shall not
be deemed to be “Subsidiaries” of such Person, and (b) associations, joint
ventures or other relationships (i) which are not corporations or partnerships
under applicable provincial Law, and (ii) whose businesses are limited to the
exploration, development and operation of oil, gas or mineral properties,
transportation and related facilities and interests owned directly by the
parties in such associations, joint ventures or relationships, shall not be
deemed to be “Subsidiaries” of such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the U.S. Borrower.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“SWIFT” means the Society for Worldwide Interbank Financial Telecommunication.

“Swing Line Lender” means the U.S. Swing Line Lender or the Canadian Swing Line
Lender.

“Swing Line Loans” means, collectively, the U.S. Swing Ling Loans and the
Canadian Swing Line Loans.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment), other than obligations under
(i) the Production Platform Lease Agreement 2002-1, dated as of June 27, 2002,
between Devon Energy Production Company, L.P., an Oklahoma limited partnership
and successor by merger to Devon Louisiana Corporation (“DEPCO”), as lessee, and
Ocean Energy/Boomvang Platform Statutory Trust 2002-1, a Delaware statutory
business trust, as lessor, the Operative Documents (as defined therein) and the
Other Operative Documents (as

 

26



--------------------------------------------------------------------------------

defined therein), (ii) the Production Platform Lease Agreement 2002-2, dated as
of June 27, 2002, between DEPCO, as lessee, and Ocean Energy/Boomvang Platform
Statutory Trust 2002-2, a Delaware statutory business trust, as lessor, the
Operative Documents (as defined therein) and the Other Operative Documents (as
defined therein), (iii) the Production Platform Lease Agreement 2002-1, dated as
of January 29, 2002, between Devon Louisiana, as lessee, and Ocean Energy/Nansen
Platform Statutory Trust 2002-1, a Delaware statutory business trust, as lessor,
the Operative Documents (as defined therein) and the Other Operative Documents
(as defined therein), and (iv) the Production Platform Lease Agreement 2002-2,
dated as of January 29, 2002, between DEPCO, as lessee, and Ocean Energy/Nansen
Platform Statutory Trust 2002-2, a Delaware statutory business trust, as lessor,
the Operative Documents (as defined therein) and the Other Operative Documents
(as defined therein), in each case, as amended, supplemented, amended and
restated, refinanced or replaced from time to time.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Termination Event” means (a) the occurrence with respect to any ERISA Plan of
(i) a reportable event described in Sections 4043(c)(5) or (6) of ERISA or
(ii) any other reportable event described in Section 4043(c) of ERISA other than
a reportable event not subject to the provision for 30-day notice to the Pension
Benefit Guaranty Corporation pursuant to a waiver by such corporation under
Section 4043(a) of ERISA; or (b) the withdrawal of any ERISA Affiliate from an
ERISA Plan during a plan year in which it was a “substantial employer” as
defined in Section 4001(a)(2) of ERISA; or (c) a complete or partial withdrawal
by any ERISA Affiliate from a Multiemployer Plan or notification that a
Multiemployer Plan is in reorganization; or (d) the filing of a notice of intent
to terminate any ERISA Plan or Multiemployer Plan or the treatment of any ERISA
Plan amendment or Multiemployer Plan amendment as a termination under
Section 4041 or 4041A of ERISA; or (e) the institution of proceedings to
terminate any ERISA Plan or Multiemployer Plan by the Pension Benefit Guaranty
Corporation under Section 4042 of ERISA; or (f) any other event or condition
which might constitute grounds under Section 4042 of ERISA for the termination
of, or the appointment of a trustee to administer, any ERISA Plan or
Multiemployer Plan.

“Threshold Amount” means at any time, the greater of U.S. $250,000,000 and 2.5%
of Consolidated Net Worth determined as of the end of the most recent Fiscal
Quarter.

“Total Canadian Outstandings” means the aggregate Outstanding Amount of all
Canadian Loans, all Canadian L/C Obligations, and all Bankers’ Acceptances.

“Total Capitalization” means the sum (without duplication) of (i) Consolidated
Total Funded Debt plus (ii) U.S. Borrower’s consolidated shareholder’s equity.
Total Capitalization shall be calculated excluding non-cash write-downs and
related charges which are required under Rule 4-10 (Financial Accounting and
Reporting for Oil and Gas Producing Activities Pursuant to the Federal
Securities Laws and the Energy Policy and Conservation Act of 1975) of
Regulation S-X promulgated by SEC Regulation, or by GAAP.

“Total Outstandings” means the aggregate amount of all Total U.S. Outstandings
and all Total Canadian Outstandings.

“Total U.S. Outstandings” means the aggregate Outstanding Amount of all U.S.
Loans and all U.S. L/C Obligations.

 

27



--------------------------------------------------------------------------------

“Type” means (i) with respect to a U.S. Committed Loan, its character as a U.S.
Base Rate Committed Loan or a U.S. Dollar Eurodollar Rate Committed Loan,
(ii) with respect to a U.S. Bid Loan, its character as a U.S. Absolute Rate Loan
or a U.S. Eurodollar Margin Bid Loan, (iii) with respect to a Canadian Committed
Borrowing, its character as a Canadian Prime Rate Committed Loan, a Canadian
Base Rate Committed Loan, a Canadian Eurodollar Rate Committed Loan or a
Canadian U.S. Eurodollar Rate Committed Loan or a BA, and (iv) with respect to a
Canadian Bid Loan, its character as a Canadian Absolute Rate Loan or a Canadian
Eurodollar Margin Bid Loan.

“UCC” means the Uniform Commercial Code as in effect in the State of New York.

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

“Uncontested Portion” means, with respect to any Swap Termination Value or any
Synthetic Lease Obligation, the amount thereof that is not being contested by
the U.S. Borrower or one of its Subsidiaries diligently in good faith.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amounts” means U.S. Unreimbursed Amounts and Canadian Unreimbursed
Amounts.

“Unrestricted Subsidiary” means any Subsidiary of the U.S. Borrower that is not
a Restricted Subsidiary.

“U.S. Absolute Rate Loan” means a U.S. Bid Loan that bears interest at a rate
determined with reference to an Absolute Rate.

“U.S. Base Rate” means for any day a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Rate plus 50 Basis Points, (b) the rate of
interest in effect for such day as publicly announced from time to time by Bank
of America as its “prime rate”, and (c) the U.S. Dollar Eurodollar Rate plus 100
Basis Points. The “prime rate” is a rate set by Bank of America based upon
various factors including Bank of America’s costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above, or below such announced rate.
Any change in such prime rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.

“U.S. Base Rate Committed Loan” means a U.S. Committed Loan that is a U.S. Base
Rate Loan.

“U.S. Base Rate Loan” means a U.S. Loan that bears interest based on the U.S.
Base Rate.

“U.S. Bid Borrowing” means a borrowing consisting of simultaneous U.S. Bid Loans
of the same Type from each of the Lenders whose offer to make one or more U.S.
Bid Loans as part of such borrowing has been accepted under the auction bidding
procedures described in Section 2.03.

“U.S. Bid Loan” has the meaning specified in Section 2.03(a).

“U.S. Bid Loan Lender” means, in respect of any U.S. Bid Loan, the Lender making
such U.S. Bid Loan to the U.S. Borrower.

 

28



--------------------------------------------------------------------------------

“U.S. Bid Request” means a written request for one or more U.S. Bid Loans
substantially in the form of Exhibit B(U.S.)-1.

“U.S. Borrower” has the meaning specified in the introductory paragraph hereto.

“U.S. Borrower Guaranty” means the Guaranty made by the U.S. Borrower,
substantially in the form of Exhibit G-1.

“U.S. Borrowing” means a U.S. Committed Borrowing, a U.S. Bid Borrowing or a
U.S. Swing Line Borrowing, as the context may require.

“U.S. Commitment” means, as to each Lender, its obligation to (a) make U.S.
Committed Loans to the U.S. Borrower pursuant to Section 2.01, (b) purchase
participations in U.S. L/C Obligations, and (c) purchase participations in U.S.
Swing Line Loans, in an aggregate principal amount at any one time outstanding
not to exceed the such Lender’s Commitment minus its (or its Affiliate’s)
Canadian Commitment, if any, as such amount may be adjusted from time to time in
accordance with this Agreement, including Section 4.07.

“U.S. Committed Borrowing” means a borrowing consisting of simultaneous U.S.
Committed Loans of the same Type and, in the case of U.S. Eurodollar Rate
Committed Loans, having the same Interest Period made by each of the Lenders
pursuant to Section 2.01.

“U.S. Committed Loan” has the meaning specified in Section 2.01.

“U.S. Committed Loan Notice” means a notice of (a) a U.S. Committed Borrowing,
(b) a conversion of U.S. Committed Loans from one Type to the other, or (c) a
continuation of U.S. Eurodollar Rate Committed Loans, pursuant to
Section 2.02(a), which, if in writing, shall be substantially in the form of
Exhibit A(U.S.).

“U.S. Competitive Bid” means a written offer by a Lender to make one or more
U.S. Bid Loans, substantially in the form of Exhibit B(U.S.)-2, duly completed
and signed by a Lender.

“U.S. Credit Extension” means each of the following: (a) a U.S. Borrowing and
(b) a U.S. L/C Credit Extension.

“U.S. Dollar,” “U.S. $” and “$” mean lawful money of the United States.

“U.S. Dollar Equivalent” means, on any date of determination, the equivalent in
U.S. Dollars of any value or sum denominated in Canadian Dollars using the rate
of exchange quoted by Bank of Canada on the Business Day preceding the day as of
which any determination of such rate is required to be made under the terms
hereof as the noon mid-market spot rate for conversions of Canadian Dollars into
U.S. Dollars.

“U.S. Dollar Eurodollar Rate” means:

(a) for any Interest Period with respect to a U.S. Dollar Eurodollar Rate Loan
or a Canadian U.S. Eurodollar Rate Committed Loan

(i) the rate per annum equal to the British Bankers Association LIBOR Rate or
the successor thereto if the British Bankers Association is no longer making a
LIBOR Rate available (“USD LIBOR”), as published by Reuters (or other
commercially available source providing

 

29



--------------------------------------------------------------------------------

quotations of USD LIBOR as designated by the Administrative Agent from time to
time) at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for U.S. Dollar deposits (for delivery on
the first day of such Interest Period) with a term equivalent to such Interest
Period; or

(ii) if the rate referenced in the preceding clause (a) is not available at such
time for any reason, then the “U.S. Dollar Eurodollar Rate” for such Interest
Period shall be the rate per annum determined by the Administrative Agent to be
the rate at which deposits in U.S. Dollars for delivery on the first day of such
Interest Period in same day funds in the approximate amount of the U.S. Dollar
Eurodollar Rate Loan being made, continued or converted by Bank of America (or,
in the case of a U.S. Bid Loan, the applicable U.S. Bid Loan Lender) and with a
term equivalent to such Interest Period would be offered by Bank of America’s
(or such U.S. Bid Loan Lender’s) London Branch to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m. (London
time) two Business Days prior to the commencement of such Interest Period; and

(b) for any interest calculation with respect to a U.S. Base Rate Loan or
Canadian U.S. Dollar Base Rate Loan on any date, the rate per annum equal to
(i) USD LIBOR, at approximately 11:00 a.m., London time determined two Business
Days prior to such date for Dollar deposits being delivered in the London
interbank market for a term of one month commencing that day or (ii) if such
published rate is not available at such time for any reason, the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the date of determination in same day funds in the
approximate amount of the U.S. Base Rate Loan or Canadian U.S. Dollar Base Rate
Loan being made or maintained and with a term equal to one month would be
offered by Bank of America’s London Branch to major banks in the London
interbank Eurodollar market at their request at the date and time of
determination.

“U.S. Dollar Eurodollar Rate Loan” means a U.S. Eurodollar Rate Committed Loan
or a U.S. Eurodollar Margin Bid Loan.

“U.S. Eurodollar Bid Margin” means the margin above or below the U.S. Dollar
Eurodollar Rate to be added to or subtracted from the U.S. Dollar Eurodollar
Rate, which margin shall be expressed in multiples of 1/100th of one basis
point.

“U.S. Eurodollar Margin Bid Loan” means a U.S. Bid Loan that bears interest at a
rate based upon the U.S. Dollar Eurodollar Rate.

“U.S. Eurodollar Rate Committed Loan” means a U.S. Committed Loan that bears
interest at a rate based on the U.S. Dollar Eurodollar Rate.

“U.S. Guarantor” means Devon Financing LLC.

“U.S. Guaranty” means the guaranty of the U.S. Obligations made by the U.S.
Guarantor in favor of the Administrative Agent on behalf of the Lenders under
the Devon Financing LLC Guaranty.

“U.S. L/C Advance” means, with respect to each Lender, such Lender’s funding of
its participation in any U.S. L/C Borrowing in accordance with its Pro Rata
Share.

“U.S. L/C Borrowing” means an extension of credit resulting from a drawing under
any U.S. Letter of Credit which has not been reimbursed on the date when made or
refinanced as a U.S. Committed Borrowing.

 

30



--------------------------------------------------------------------------------

“U.S. L/C Credit Extension” means, with respect to any U.S. Letter of Credit,
the issuance thereof or extension of the expiry date thereof, or the increase of
the amount thereof.

“U.S. L/C Issuer” means (i) the Initial L/C Issuers, or (ii) any other Lender
that may issue U.S. Letters of Credit hereunder, as mutually agreed to by
Administrative Agent and U.S. Borrower and such Lender, in such Person’s
capacity as issuer of U.S. Letters of Credit hereunder, or any successor issuer
of U.S. Letters of Credit hereunder.

“U.S. L/C Obligations” means, as at any date of determination, the aggregate
undrawn amount of all outstanding U.S. Letters of Credit plus the aggregate of
all U.S. Unreimbursed Amounts, including all U.S. L/C Borrowings. For all
purposes of this Agreement, if on any date of determination a U.S. Letter of
Credit has expired by its terms but any amount may still be drawn thereunder by
reason of the operation of Rule 3.14 of the ISP, such U.S. Letter of Credit
shall be deemed to be “outstanding” in the amount so remaining available to be
drawn.

“U.S. Letter of Credit” means any letter of credit issued by a U.S. L/C Issuer
pursuant to Section 2.04 and shall include the Existing U.S. Letters of Credit.
A U.S. Letter of Credit may be a commercial letter of credit payable on sight
draft or a standby letter of credit.

“U.S. Letter of Credit Application” means an application and agreement for the
issuance or amendment of a U.S. Letter of Credit in the form from time to time
in use by a U.S. L/C Issuer and acceptable to the U.S. Borrower.

“U.S. Letter of Credit Fee” has the meaning specified in Section 2.04(i).

“U.S. Loan” means an extension of credit by a Lender to the U.S. Borrower under
Article 2 in the form of a U.S. Committed Loan, a U.S. Bid Loan or a U.S. Swing
Line Loan.

“U.S. Note” means a promissory note made by the U.S. Borrower in favor of a
Lender evidencing U.S. Loans made by such Lender, substantially in the form of
Exhibit D-1.

“U.S. Obligations” means all Obligations other than Canadian Obligations.

“U.S. Required Lenders” means, as of any date of determination, Lenders having
more than 50% of the Aggregate U.S. Commitments or, if the commitment of each
Lender to make U.S. Committed Loans and the obligation of each U.S. L/C Issuer
to make U.S. L/C Credit Extensions have been terminated, Lenders holding in the
aggregate more than 50% of the Total U.S. Outstandings (with the aggregate
amount of each Lender’s risk participation and funded participation in U.S. L/C
Obligations and U.S. Swing Line Loans being deemed “held” by such Lender for
purposes of this definition). The U.S. Commitment of, and the portion of the
Total U.S. Outstandings held or deemed held by, any Defaulting Lender shall be
disregarded in determining U.S. Required Lenders at any time; provided that the
amount of any risk participation in U.S. Swing Line Loans and U.S. Unreimbursed
Amounts that such Defaulting Lender has failed to fund that have not been
reallocated to and funded by another Lender shall be deemed to be held by the
Lender that is the U.S. Swing Line Lender or a U.S. L/C Issuer, as the case may
be, in making such determination.

“U.S. Swing Line” means the revolving credit facility made available by the U.S.
Swing Line Lender pursuant to Section 2.05.

“U.S. Swing Line Borrowing” means a borrowing of a U.S. Swing Line Loan pursuant
to Section 2.05.

 

31



--------------------------------------------------------------------------------

“U.S. Swing Line Lender” means Bank of America or any other Lender that may
provide U.S. Swing Line Loans hereunder, as mutually agreed to by Administrative
Agent and the U.S. Borrower, in such Person’s capacity as provider of U.S. Swing
Line Loans hereunder, or any successor swing line lender hereunder.

“U.S. Swing Line Loan” has the meaning specified in Section 2.05(a).

“U.S. Swing Line Loan Notice” means a notice of a U.S. Swing Line Borrowing
pursuant to Section 2.05(b), which, if in writing, shall be substantially in the
form of Exhibit C (U.S.).

“U.S. Swing Line Rate” means the U.S. Base Rate plus the Applicable Rate.

“U.S. Swing Line Sublimit” means an amount equal to the lesser of (a) U.S.
$50,000,000 and (b) the Aggregate U.S. Commitments. The U.S. Swing Line Sublimit
is part of, and not in addition to, the Aggregate U.S. Commitments.

“U.S. Unreimbursed Amount” has the meaning specified in Section 2.04(c)(i).

1.02. Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms.

(b) (i) The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.

(ii) Article, Section, Exhibit and Schedule references are to the Loan Document
in which such reference appears.

(iii) The term “including” is by way of example and not limitation.

(iv) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(v) any reference herein to any Person shall be construed to include such
Person’s successors and assigns.

(vi) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time.

(c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

32



--------------------------------------------------------------------------------

(d) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

(e) As used herein, (i) the term “the L/C Issuer” shall mean “the applicable L/C
Issuer”, “such L/C Issuer”, “each L/C Issuer” and “any L/C Issuer” as the
context may require, (ii) the term “the U.S. L/C Issuer” shall mean “the
applicable U.S. L/C Issuer”, “such U.S. L/C Issuer”, “each U.S. L/C Issuer” and
“any U.S. L/C Issuer” as the context may require, and (iii) the term “the
Canadian L/C Issuer” shall mean “the applicable Canadian L/C Issuer”, “such
Canadian L/C Issuer”, “each Canadian L/C Issuer” and “any Canadian L/C Issuer”
as the context may require.

1.03. Accounting Terms.

(a) All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP applied on a consistent
basis, as in effect from time to time, applied in a manner consistent with that
used in preparing the Audited Financial Statements, except as otherwise
specifically prescribed herein. Notwithstanding the foregoing, for purposes of
determining compliance with any covenant (including the computation of any
financial covenant) contained herein, Indebtedness of the U.S. Borrower and its
Subsidiaries shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 on financial liabilities shall
be disregarded.

(b) If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
U.S. Borrower or the Required Lenders shall so request, the Administrative
Agent, the Lenders and the U.S. Borrower shall negotiate in good faith to amend
such ratio or requirement to preserve the original intent thereof in light of
such change in GAAP (subject to the approval of the Required Lenders and the
U.S. Borrower); provided that, until so amended, (i) such ratio or requirement
shall continue to be computed in accordance with GAAP prior to such change
therein and (ii) the U.S. Borrower shall provide to the Administrative Agent and
the Lenders financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP.

1.04. Rounding. Any financial ratios required to be maintained by the U.S.
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

1.05. References to Agreements and Laws. Unless otherwise expressly provided
herein, (a) references to Organization Documents, agreements (including the Loan
Documents) and other contractual instruments shall be deemed to include all
subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) references to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

1.06. Times of Day. Unless otherwise specified, all references herein to times
of day made with respect to the Canadian Subfacility shall be references to
Eastern time (daylight or standard, as applicable), and all other references
herein to times of day shall be references to Central time (daylight or
standard, as applicable).

 

33



--------------------------------------------------------------------------------

1.07. Letter of Credit Amounts. Unless otherwise specified, all references
herein to the amount of a Letter of Credit at any time shall be deemed to mean
the maximum face amount of such Letter of Credit after giving effect to all
increases thereof contemplated by such Letter of Credit or the Issuer Documents
related thereto, whether or not such maximum face amount is in effect at such
time.

1.08. U.S. Dollar Equivalent. Except for the purposes of determining any amounts
under Section 3.10, for the purposes of determining any amount relating to any
Commitment, any Obligation or Outstanding Amount or any amount referred to in
any representation or warranty, covenant or Default, where such amount is the
result of any mathematical calculation or equation which includes amounts
denominated in Canadian Dollars together with amounts denominated in U.S.
Dollars, all relevant amounts included in such calculation or equation that are
denominated in Canadian Dollars shall be calculated, as of such time of
determination, at the U.S. Dollar Equivalent thereof.

ARTICLE 2.

U.S. COMMITMENTS AND U.S. CREDIT EXTENSION

2.01. U.S. Committed Loans. Subject to the terms and conditions set forth
herein, each Lender severally agrees to make loans in U.S. Dollars (each such
loan, a “U.S. Committed Loan”) to the U.S. Borrower from time to time, on any
Business Day during the Availability Period, in an aggregate amount not to
exceed at any time outstanding the amount of the U.S. Commitment of such Lender;
provided, however, that after giving effect to any U.S. Committed Borrowing,
(i) the Total U.S. Outstandings shall not exceed the Aggregate U.S. Commitments,
and (ii) the aggregate Outstanding Amount of the U.S. Committed Loans of any
Lender, plus such Lender’s Pro Rata Share of the Outstanding Amount of all U.S.
L/C Obligations, plus such Lender’s Pro Rata Share of the Outstanding Amount of
all U.S. Swing Line Loans shall not exceed the U.S. Commitment of such Lender.
Within the limits of the U.S. Commitment of each Lender, and subject to the
other terms and conditions hereof, the U.S. Borrower may borrow under this
Section 2.01, prepay under Section 2.06, and reborrow under this Section 2.01.
U.S. Committed Loans may be U.S. Base Rate Committed Loans or U.S. Eurodollar
Rate Committed Loans, as further provided herein.

2.02. U.S. Borrowings, Conversions and Continuations of U.S. Committed Loans.

(a) Each U.S. Committed Borrowing, each conversion of U.S. Committed Loans from
one Type to the other, and each continuation of U.S. Eurodollar Rate Committed
Loans shall be made upon the U.S. Borrower’s irrevocable notice to (except as
provided in Section 5.03) the Administrative Agent, which may be given by
telephone. Each such notice must be received by the Administrative Agent not
later than 11:00 a.m. (i) two Business Days prior to the requested date of any
U.S. Committed Borrowing of, conversion to or continuation of U.S. Eurodollar
Rate Committed Loans or of any conversion of U.S. Eurodollar Rate Committed
Loans to U.S. Base Rate Committed Loans, and (ii) on the requested date of any
U.S. Committed Borrowing of U.S. Base Rate Committed Loans. Each telephonic
notice by the U.S. Borrower pursuant to this Section 2.02(a) must be confirmed
promptly by delivery to the Administrative Agent of a written U.S. Committed
Loan Notice, appropriately completed and signed by a Responsible Officer of the
U.S. Borrower. Each U.S. Committed Borrowing of, conversion to or continuation
of U.S. Eurodollar Rate Committed Loans shall be in a principal amount of U.S.
$5,000,000 or a whole multiple of U.S. $1,000,000 in excess thereof. Except as
provided in Sections 2.04(c) and 2.05(c), each U.S. Committed Borrowing of or
conversion to U.S. Base Rate Committed Loans shall be in a principal amount of
U.S. $1,000,000 or a whole multiple of U.S. $100,000 in excess thereof. Each
U.S. Committed Loan Notice (whether telephonic or written) shall specify
(i) whether the U.S. Borrower is requesting a U.S. Committed Borrowing, a
conversion of U.S. Committed Loans from one Type to the other, or a continuation
of U.S. Eurodollar Rate Committed Loans, (ii) the requested date of the U.S.
Committed Borrowing, conversion or continuation, as the case may be (which shall
be a Business Day), (iii) the

 

34



--------------------------------------------------------------------------------

principal amount of U.S. Committed Loans to be borrowed, converted or continued,
(iv) the Type of U.S. Committed Loans to be borrowed or to which existing U.S.
Committed Loans are to be converted, and (v) if applicable, the duration of the
Interest Period with respect thereto. If the U.S. Borrower fails to specify a
Type of U.S. Committed Loan in a U.S. Committed Loan Notice or if the U.S.
Borrower fails to give a timely notice requesting a conversion or continuation,
then the applicable U.S. Committed Loans shall be made as, or converted to, U.S.
Base Rate Committed Loans. Any such automatic conversion to U.S. Base Rate
Committed Loans shall be effective as of the last day of the Interest Period
then in effect with respect to the applicable U.S. Eurodollar Rate Committed
Loans. If the U.S. Borrower requests a U.S. Committed Borrowing of, conversion
to, or continuation of U.S. Eurodollar Rate Committed Loans in any such U.S.
Committed Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one month.

(b) Following receipt of a U.S. Committed Loan Notice, the Administrative Agent
shall promptly notify each Lender of the amount of its Pro Rata Share of the
applicable U.S. Committed Loans, and if no timely notice of a conversion or
continuation is provided by the U.S. Borrower, the Administrative Agent shall
notify each Lender of the details of any automatic conversion to U.S. Base Rate
Committed Loans described in the preceding subsection. In the case of a U.S.
Committed Borrowing, each Lender shall make the amount of its U.S. Committed
Loan available to the Administrative Agent in immediately available funds at the
Administrative Agent’s Office not later than 1:00 p.m. on the Business Day
specified in the applicable U.S. Committed Loan Notice. Upon satisfaction of the
applicable conditions set forth in Section 6.02 (and, if such U.S. Borrowing is
the initial U.S. Credit Extension, Section 6.01), the Administrative Agent shall
make all funds so received available to the U.S. Borrower in like funds as
received by the Administrative Agent either by (i) crediting the account of the
U.S. Borrower on the books of Bank of America with the amount of such funds or
(ii) wire transfer of such funds, in each case in accordance with instructions
provided to (and reasonably acceptable to) the Administrative Agent by the U.S.
Borrower; provided, however, that if, on the date the U.S. Committed Loan Notice
with respect to such U.S. Borrowing is given by the U.S. Borrower, there are
U.S. L/C Borrowings outstanding, then the proceeds of such U.S. Borrowing,
first, shall be applied, to the payment in full of any such U.S. L/C Borrowings,
and second, shall be made available to the U.S. Borrower as provided above.

(c) Except as otherwise provided herein, a U.S. Eurodollar Rate Committed Loan
may be continued or converted only on the last day of an Interest Period for
such U.S. Eurodollar Rate Committed Loan. During the existence of an Event of
Default, no Loans may be requested as, converted to or continued as U.S.
Eurodollar Rate Committed Loans without the consent of the U.S. Required
Lenders.

(d) The Administrative Agent shall promptly notify the U.S. Borrower and the
Lenders of the interest rate applicable to any Interest Period for U.S.
Eurodollar Rate Committed Loans upon determination of such interest rate. The
determination of the U.S. Dollar Eurodollar Rate by the Administrative Agent
shall be conclusive in the absence of manifest error. At any time that U.S. Base
Rate Committed Loans are outstanding, the Administrative Agent shall notify the
U.S. Borrower and the Lenders of any change in Bank of America’s prime rate used
in determining the U.S. Base Rate promptly following the public announcement of
such change.

(e) After giving effect to all U.S. Committed Borrowings, all conversions of
U.S. Committed Loans from one Type to the other, and all continuations of U.S.
Committed Loans as the same Type, there shall not be more than ten Interest
Periods in effect with respect to U.S. Committed Loans.

 

35



--------------------------------------------------------------------------------

2.03. U.S. Bid Loans.

(a) General. Subject to the terms and conditions set forth herein, each Lender
agrees that the U.S. Borrower may from time to time request the Lenders to
submit offers to make loans in U.S. Dollars (each such loan, a “U.S. Bid Loan”)
for requested maturities of thirty (30) days or more to the U.S. Borrower prior
to the Maturity Date pursuant to this Section 2.03; provided, however, that
after giving effect to any U.S. Bid Borrowing, the Total U.S. Outstandings shall
not exceed the Aggregate U.S. Commitments. There shall not be more than five
different Interest Periods in effect with respect to U.S. Bid Loans at any time.

(b) Requesting U.S. Competitive Bids. The U.S. Borrower may request the
submission of U.S. Competitive Bids by delivering a U.S. Bid Request to the
Administrative Agent not later than 12:00 noon (i) one Business Day prior to the
requested date of any U.S. Bid Borrowing that is to consist of U.S. Absolute
Rate Loans, or (ii) four Business Days prior to the requested date of any U.S.
Bid Borrowing that is to consist of U.S. Eurodollar Margin Bid Loans. Each U.S.
Bid Request shall specify (i) the requested date of the U.S. Bid Borrowing
(which shall be a Business Day), (ii) the aggregate principal amount of U.S. Bid
Loans requested (which must be U.S. $5,000,000 or a whole multiple of U.S.
$1,000,000 in excess thereof), (iii) the Type of U.S. Bid Loans requested, and
(iv) the duration of the Interest Period with respect thereto, and shall be
signed by a Responsible Officer of the U.S. Borrower. No U.S. Bid Request shall
contain a request for (i) more than one Type of U.S. Bid Loan or (ii) U.S. Bid
Loans having more than three different Interest Periods. Unless the
Administrative Agent otherwise agrees in its sole and absolute discretion, the
U.S. Borrower may not submit a U.S. Bid Request if it has submitted another U.S.
Bid Request within the prior five Business Days.

(c) Submitting U.S. Competitive Bids.

(i) The Administrative Agent shall promptly notify each Lender of each U.S. Bid
Request received by it from the U.S. Borrower and the contents of such U.S. Bid
Request.

(ii) Each Lender may (but shall have no obligation to) submit a U.S. Competitive
Bid containing an offer to make one or more U.S. Bid Loans in response to such
U.S. Bid Request. Such U.S. Competitive Bid must be delivered to the
Administrative Agent not later than 10:30 a.m. (A) on the requested date of any
U.S. Bid Borrowing that is to consist of U.S. Absolute Rate Loans, and (B) three
Business Days prior to the requested date of any U.S. Bid Borrowing that is to
consist of U.S. Eurodollar Margin Bid Loans; provided, however, that any U.S.
Competitive Bid submitted by Bank of America in its capacity as a Lender in
response to any U.S. Bid Request must be submitted to the Administrative Agent
not later than 10:15 a.m. on the date on which U.S. Competitive Bids are
required to be delivered by the other Lenders in response to such U.S. Bid
Request. Each U.S. Competitive Bid shall specify (A) the proposed date of the
U.S. Bid Borrowing; (B) the principal amount of each U.S. Bid Loan for which
such U.S. Competitive Bid is being made, which principal amount (x) may be equal
to, greater than or less than the U.S. Commitment of the bidding Lender,
(y) must be U.S. $5,000,000 or a whole multiple of U.S. $1,000,000 in excess
thereof, and (z) may not exceed the principal amount of U.S. Bid Loans for which
U.S. Competitive Bids were requested; (C) if the proposed U.S. Bid Borrowing is
to consist of U.S. Absolute Rate Loans, the Absolute Rate offered for each such
U.S. Bid Loan and the Interest Period applicable thereto; (D) if the proposed
U.S. Bid Borrowing is to consist of U.S. Eurodollar Margin Bid Loans, the U.S.
Eurodollar Bid Margin with respect to each such U.S. Eurodollar Margin Bid Loan
and the Interest Period applicable thereto; and (E) the identity of the bidding
Lender.

 

36



--------------------------------------------------------------------------------

(iii) Any U.S. Competitive Bid shall be disregarded if it (A) is received after
the applicable time specified in clause (ii) above, (B) is not substantially in
the form of a U.S. Competitive Bid as specified herein, (C) contains qualifying,
conditional or similar language, (D) proposes terms other than or in addition to
those set forth in the applicable U.S. Bid Request, or (E) is otherwise not
responsive to such U.S. Bid Request. Any Lender may correct a U.S. Competitive
Bid containing a manifest error by submitting a corrected U.S. Competitive Bid
(identified as such) not later than the applicable time required for submission
of U.S. Competitive Bids. Any such submission of a corrected U.S. Competitive
Bid shall constitute a revocation of the U.S. Competitive Bid that contained the
manifest error. The Administrative Agent may, but shall not be required to,
notify any Lender of any manifest error it detects in such Lender’s U.S.
Competitive Bid.

(iv) Subject only to the provisions of Sections 5.02, 5.03 and 6.02 and clause
(iii) above, each U.S. Competitive Bid shall be irrevocable.

(d) Notice to U.S. Borrower of U.S. Competitive Bids. Not later than 11:00 a.m.
(i) on the requested date of any U.S. Bid Borrowing that is to consist of U.S.
Absolute Rate Loans, or (ii) three Business Days prior to the requested date of
any U.S. Bid Borrowing that is to consist of U.S. Eurodollar Margin Bid Loans,
the Administrative Agent shall notify the U.S. Borrower of the identity of each
Lender that has submitted a U.S. Competitive Bid that complies with
Section 2.03(c) and of the terms of the offers contained in each such U.S.
Competitive Bid.

(e) Acceptance of U.S. Competitive Bids. Not later than 11:30 a.m. (i) on the
requested date of any U.S. Bid Borrowing that is to consist of U.S. Absolute
Rate Loans, and (ii) three Business Days prior to the requested date of any U.S.
Bid Borrowing that is to consist of U.S. Eurodollar Margin Bid Loans, the U.S.
Borrower shall notify the Administrative Agent of its acceptance or rejection of
the offers notified to it pursuant to Section 2.03(d). The U.S. Borrower shall
be under no obligation to accept any U.S. Competitive Bid and may choose to
reject all U.S. Competitive Bids. In the case of acceptance, such notice shall
specify the aggregate principal amount of U.S. Competitive Bids for each
Interest Period that is accepted. The U.S. Borrower may accept any U.S.
Competitive Bid in whole or in part; provided that:

(i) the aggregate principal amount of each U.S. Bid Borrowing may not exceed the
applicable amount set forth in the related U.S. Bid Request;

(ii) the principal amount of each U.S. Bid Loan must be U.S. $5,000,000 or a
whole multiple of U.S. $1,000,000 in excess thereof;

(iii) the acceptance of offers may be made only on the basis of ascending
Absolute Rates or U.S. Eurodollar Bid Margins within each Interest Period; and

(iv) the U.S. Borrower may not accept any offer that is described in
Section 2.03(c)(iii) or that otherwise fails to comply with the requirements
hereof.

(f) Procedure for Identical U.S. Bids. If two or more Lenders have submitted
U.S. Competitive Bids at the same Absolute Rate or U.S. Eurodollar Bid Margin,
as the case may be, for the same Interest Period, and the result of accepting
all of such U.S. Competitive Bids in whole (together with any other U.S.
Competitive Bids at lower Absolute Rates or U.S. Eurodollar Bid Margins, as the
case may be, accepted for such Interest Period in conformity with the
requirements of Section 2.03(e)(iii)) would be to cause the aggregate
outstanding principal amount of the applicable U.S. Bid Borrowing to exceed the
amount specified therefor in the related U.S. Bid Request, then, unless
otherwise agreed by the U.S. Borrower, the Administrative Agent and such
Lenders, such U.S. Competitive Bids shall be accepted as nearly as possible in
proportion to the amount offered by each such Lender in respect of such Interest
Period, with such accepted amounts being rounded to the nearest whole multiple
of U.S. $1,000,000.

 

37



--------------------------------------------------------------------------------

(g) Notice to Lenders of Acceptance or Rejection of U.S. Bids. The
Administrative Agent shall promptly notify each Lender having submitted a U.S.
Competitive Bid whether or not its offer has been accepted and, if its offer has
been accepted, of the amount of the U.S. Bid Loan or U.S. Bid Loans to be made
by it on the date of the applicable U.S. Bid Borrowing. Any U.S. Competitive Bid
or portion thereof that is not accepted by the U.S. Borrower by the applicable
time specified in Section 2.03(e) shall be deemed rejected.

(h) Notice of U.S. Dollar Eurodollar Rate. If any U.S. Bid Borrowing is to
consist of U.S. Eurodollar Margin Bid Loans, the Administrative Agent shall
determine the U.S. Dollar Eurodollar Rate for the relevant Interest Period, and
promptly after making such determination, shall notify the U.S. Borrower and the
Lenders that will be participating in such U.S. Bid Borrowing of such
U.S. Dollar Eurodollar Rate.

(i) Funding of U.S. Bid Loans. Each Lender that has received notice pursuant to
Section 2.03(g) that all or a portion of its U.S. Competitive Bid has been
accepted by the U.S. Borrower shall make the amount of its U.S. Bid Loan(s)
available to the Administrative Agent in immediately available funds at the
Administrative Agent’s Office not later than 1:00 p.m. on the date of the
requested U.S. Bid Borrowing. Upon satisfaction of the applicable conditions set
forth in Section 6.02, the Administrative Agent shall make all funds so received
available to the U.S. Borrower in like funds as received by the Administrative
Agent.

(j) Notice of Range of U.S. Bids. After each U.S. Competitive Bid auction
pursuant to this Section 2.03, the Administrative Agent shall notify each Lender
that submitted a U.S. Competitive Bid in such auction of the ranges of bids
submitted (without the bidder’s name) and accepted for each U.S. Bid Loan and
the aggregate amount of each U.S. Bid Borrowing.

2.04. U.S. Letters of Credit.

(a) The U.S. Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) each U.S. L/C
Issuer agrees, in reliance upon the agreements of the other Lenders set forth in
this Section 2.04, (1) from time to time on any Business Day during the period
from the Closing Date until the Letter of Credit Expiration Date, to issue U.S.
Letters of Credit denominated in U.S. Dollars for the account of the U.S.
Borrower, and to amend or renew U.S. Letters of Credit previously issued by it,
in accordance with subsection (b) below, and (2) to honor drawings under the
U.S. Letters of Credit; and (B) the Lenders severally agree to participate in
U.S. Letters of Credit issued for the account of the U.S. Borrower and any
drawings thereunder; provided that after giving effect to any U.S. L/C Credit
Extension with respect to any U.S. Letter of Credit, (w) the Total U.S.
Outstandings shall not exceed the Aggregate U.S. Commitments, (x) the aggregate
Outstanding Amount of the U.S. Committed Loans of any Lender, plus such Lender’s
Pro Rata Share of the Outstanding Amount of all U.S. L/C Obligations, plus such
Lender’s Pro Rata Share of the Outstanding Amount of all U.S. Swing Line Loans
shall not exceed such Lender’s U.S. Commitment, (y) the sum of the Outstanding
Amount of the U.S. L/C Obligations plus the Outstanding Amount of the Canadian
L/C Obligations shall not exceed the Letter of Credit Sublimit, and (z) the
Outstanding Amount of such L/C Issuer’s (and, if applicable, its Canadian
Affiliate’s) L/C Obligations shall not exceed such L/C Issuer’s L/C Issuer
Global Commitment unless such U.S. L/C Issuer agrees otherwise in writing with
the U.S. Borrower. Each request by

 

38



--------------------------------------------------------------------------------

the U.S. Borrower for the issuance or amendment of a U.S. Letter of Credit shall
be deemed to be a representation by the U.S. Borrower that the U.S. L/C Credit
Extension so requested complies with the conditions set forth in the proviso to
the preceding sentence. Within the foregoing limits, and subject to the terms
and conditions hereof, the U.S. Borrower’s ability to obtain U.S. Letters of
Credit shall be fully revolving, and accordingly the U.S. Borrower may, during
the foregoing period, obtain U.S. Letters of Credit to replace U.S. Letters of
Credit that have expired or that have been drawn upon and reimbursed. All
Existing U.S. Letters of Credit shall be deemed to have been issued pursuant
hereto, and from and after the Closing Date shall be subject to and governed by
the terms and conditions hereof.

(ii) No U.S. L/C Issuer shall issue any U.S. Letter of Credit, if the expiry
date of such requested U.S. Letter of Credit would occur after the Letter of
Credit Expiration Date, unless all the Lenders have approved such expiry date.

(iii) No U.S. L/C Issuer shall be under any obligation to issue any U.S. Letter
of Credit if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such U.S. L/C Issuer from
issuing such U.S. Letter of Credit, or any Law applicable to such U.S. L/C
Issuer or any request or directive (whether or not having the force of law) from
any Governmental Authority with jurisdiction over such U.S. L/C Issuer shall
prohibit, or request that such U.S. L/C Issuer refrain from, the issuance of
letters of credit generally or such U.S. Letter of Credit in particular or shall
impose upon such U.S. L/C Issuer with respect to such U.S. Letter of Credit any
restriction, reserve or capital requirement (for which such U.S. L/C Issuer is
not otherwise compensated hereunder) not in effect on the Closing Date, or shall
impose upon such U.S. L/C Issuer any unreimbursed loss, cost or expense which
was not applicable on the Closing Date and which such U.S. L/C Issuer in good
faith deems material to it, unless the U.S. Borrower confirms that it will pay
the foregoing;

(B) the issuance of such U.S. Letter of Credit would violate any Laws;

(C) except as otherwise agreed by the Administrative Agent and such U.S. L/C
Issuer, such U.S. Letter of Credit is in an initial face amount less than U.S.
$10,000;

(D) such U.S. Letter of Credit is to be denominated in a currency other than
U.S. Dollars;

(E) the issuance of such U.S. Letter of Credit would violate one or more
policies of such U.S. L/C Issuer applicable to the issuance of letters of credit
generally and applied by such U.S. L/C Issuer to other similarly situated
borrowers under similar credit facilities; provided that (x) upon request of the
U.S. Borrower, such U.S. L/C Issuer shall provide the U.S. Borrower a reasonably
detailed description of such policy and (y) such policy shall not be predicated
on the credit strength of the Loan Parties or the Lenders; or

(F) any Lender is at that time a Defaulting Lender, unless such U.S. L/C Issuer
has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to such U.S. L/C Issuer (in its reasonable discretion) with the
U.S. Borrower or such Lender to eliminate such U.S. L/C Issuer’s actual or
potential Fronting Exposure (after giving effect to Section 4.10(a)(iv)) with
respect to the Defaulting Lender arising

 

39



--------------------------------------------------------------------------------

from either the U.S. Letter of Credit then proposed to be issued or that U.S.
Letter of Credit and all other U.S. L/C Obligations as to which such U.S. L/C
Issuer has actual or potential Fronting Exposure, as it may elect in its
reasonable discretion.

(iv) No U.S. L/C Issuer shall amend any U.S. Letter of Credit if such U.S. L/C
Issuer would not be permitted at such time to issue such U.S. Letter of Credit
in its amended form under the terms hereof.

(v) No U.S. L/C Issuer shall be under any obligation to amend any U.S. Letter of
Credit if (A) such U.S. L/C Issuer would have no obligation at such time to
issue such U.S. Letter of Credit in its amended form under the terms hereof, or
(B) the beneficiary of such U.S. Letter of Credit does not accept the proposed
amendment to such U.S. Letter of Credit.

(b) Procedures for Issuance and Amendment of U.S. Letters of Credit.

(i) Each U.S. Letter of Credit shall be issued or amended, as the case may be,
upon the request of the U.S. Borrower delivered to a U.S. L/C Issuer (with a
copy to the Administrative Agent) in the form of a U.S. Letter of Credit
Application, appropriately completed and signed by a Responsible Officer of the
U.S. Borrower. Such U.S. Letter of Credit Application may be sent by facsimile,
by United States mail, by overnight courier, by electronic transmission using
the system provided by such U.S. L/C Issuer, by personal delivery or by any
other means acceptable to such U.S. L/C Issuer. Such U.S. Letter of Credit
Application must be received by such U.S. L/C Issuer and the Administrative
Agent not later than 11:00 a.m. at least two Business Days (or such later date
and time as the Administrative Agent and such U.S. L/C Issuer may agree in a
particular instance in their sole discretion) prior to the proposed issuance
date or date of amendment, as the case may be. In the case of a request for an
initial issuance of a U.S. Letter of Credit, such U.S. Letter of Credit
Application shall specify in form and detail satisfactory to such U.S. L/C
Issuer: (A) the proposed issuance date of the requested U.S. Letter of Credit
(which shall be a Business Day); (B) the amount thereof; (C) the expiry date
thereof; (D) the name and address of the beneficiary thereof; (E) the documents
to be presented by such beneficiary in case of any drawing thereunder; (F) the
full text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; and (G) such other matters as such U.S. L/C Issuer may
reasonably require. In the case of a request for an amendment of any outstanding
U.S. Letter of Credit, such U.S. Letter of Credit Application shall specify in
form and detail satisfactory to such U.S. L/C Issuer (A) the U.S. Letter of
Credit to be amended; (B) the proposed date of amendment thereof (which shall be
a Business Day); (C) the nature of the proposed amendment; and (D) such other
matters as such U.S. L/C Issuer may require. Additionally, the U.S. Borrower
shall furnish to such U.S. L/C Issuer and the Administrative Agent such other
documents and information pertaining to such requested U.S. Letter of Credit
issuance or amendment, including any Issuer Documents, as such U.S. L/C Issuer
or the Administrative Agent may reasonably require.

(ii) Promptly after receipt of any U.S. Letter of Credit Application, a U.S. L/C
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such U.S. Letter of Credit
Application from the U.S. Borrower and, if not, such U.S. L/C Issuer will
provide the Administrative Agent with a copy thereof. Unless such U.S. L/C
Issuer has received written notice from any Lender, the Administrative Agent or
any Loan Party, at least one Business Day prior to the requested date of
issuance or amendment of the applicable U.S. Letter of Credit, that one or more
applicable conditions contained in Article 6 shall not then be satisfied, then,
subject to the terms and conditions hereof, such U.S. L/C Issuer shall, on the
requested date, issue a U.S. Letter of Credit for the account of the U.S.
Borrower or enter into the applicable amendment, as the case may be, in each
case in accordance

 

40



--------------------------------------------------------------------------------

with such U.S. L/C Issuer’s usual and customary business practices. Immediately
upon the issuance of each U.S. Letter of Credit, each Lender shall be deemed to,
and hereby irrevocably and unconditionally agrees to, purchase from such U.S.
L/C Issuer a risk participation in such U.S. Letter of Credit in an amount equal
to the product of such Lender’s Pro Rata Share times the amount of such U.S.
Letter of Credit.

(iii) Promptly after its delivery of any U.S. Letter of Credit or any amendment
to a U.S. Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, a U.S. L/C Issuer will also deliver to the U.S. Borrower
and the Administrative Agent a true and complete copy of such U.S. Letter of
Credit or amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any U.S. Letter of Credit of any notice
of a drawing under such U.S. Letter of Credit, the applicable U.S. L/C Issuer
shall notify the U.S. Borrower and the Administrative Agent thereof. Not later
than 11:00 a.m. on the date of any payment by such U.S. L/C Issuer under a U.S.
Letter of Credit (each such date, an “U.S. Honor Date”), the U.S. Borrower shall
reimburse such U.S. L/C Issuer in an amount equal to the amount of such drawing
by means of a Borrowing of U.S. Base Rate Committed Loans or otherwise. If the
U.S. Borrower fails so to reimburse such U.S. L/C Issuer by such time, the
Administrative Agent shall promptly notify each Lender of the U.S. Honor Date,
the amount of the unreimbursed drawing (the “U.S. Unreimbursed Amount”), and the
amount of such Lender’s Pro Rata Share thereof. In such event, the U.S. Borrower
shall be deemed to have requested a U.S. Committed Borrowing of U.S. Base Rate
Loans to be disbursed on the U.S. Honor Date in an amount equal to the U.S.
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.02 for the principal amount of U.S. Base Rate Loans, but subject to
the amount of the unutilized portion of the Aggregate U.S. Commitments and
whether or not the conditions set forth in Section 6.02 are satisfied, provided
that no Event of Default under Sections 10.01(h)(i) or 10.01(h)(ii) has occurred
and is continuing. Any notice given by such U.S. L/C Issuer or the
Administrative Agent pursuant to this Section 2.04(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

(ii) Each Lender (including the Lender acting as the applicable U.S. L/C Issuer)
shall upon any notice pursuant to Section 2.04(c)(i) make funds available to the
Administrative Agent for the account of such U.S. L/C Issuer at the
Administrative Agent’s Office in an amount equal to its Pro Rata Share of the
U.S. Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified
in such notice by the Administrative Agent, whereupon, subject to the provisions
of Section 2.04(c)(iii), each Lender that so makes funds available shall be
deemed to have made a U.S. Base Rate Committed Loan to the U.S. Borrower in such
amount. The Administrative Agent shall remit the funds so received to such U.S.
L/C Issuer.

(iii) With respect to any U.S. Unreimbursed Amount that is not fully refinanced
by a U.S. Committed Borrowing of U.S. Base Rate Loans for any reason, the U.S.
Borrower shall be deemed to have incurred from such U.S. L/C Issuer a U.S. L/C
Borrowing in the amount of the U.S. Unreimbursed Amount that is not so
refinanced, which U.S. L/C Borrowing shall be due and payable on demand
(together with interest) and shall bear interest at a per annum rate equal to
(i) for the first three (3) Business Days after the date of such U.S. L/C
Borrowing, the U.S. Base Rate, and (ii) thereafter, the U.S. Base Rate plus two
percent (2%). In such event, each Lender’s payment to the Administrative Agent
for the account of such U.S. L/C Issuer pursuant to Section 2.04(c)(ii) shall be
deemed payment in respect of its participation in such U.S. L/C

Borrowing and shall constitute a U.S. L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.04.

 

41



--------------------------------------------------------------------------------

(iv) Until each Lender funds its U.S. Committed Loan or U.S. L/C Advance
pursuant to this Section 2.04(c) to reimburse a U.S. L/C Issuer for any amount
drawn under any U.S. Letter of Credit, interest in respect of such Lender’s Pro
Rata Share of such amount shall be solely for the account of such U.S. L/C
Issuer.

(v) Each Lender’s obligation to make U.S. Committed Loans or U.S. L/C Advances
to reimburse a U.S. L/C Issuer for amounts drawn under U.S. Letters of Credit,
as contemplated by this Section 2.04(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any set-off,
counterclaim, recoupment, defense or other right which such Lender may have
against such U.S. L/C Issuer, the U.S. Borrower or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default, or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing. No such making of a U.S. L/C Advance shall relieve or otherwise
impair the obligation of the U.S. Borrower to reimburse such U.S. L/C Issuer for
the amount of any payment made by such U.S. L/C Issuer under any U.S. Letter of
Credit, together with interest as provided herein.

(vi) If any Lender fails to make available to the Administrative Agent for the
account of a U.S. L/C Issuer any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(ii), then, without limiting the other provisions of
this Agreement, such U.S. L/C Issuer shall be entitled to recover from such
Lender (acting through the Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to such U.S. L/C Issuer at a
rate per annum equal to greater of the Federal Funds Rate and a rate determined
by such U.S. L/C Issuer in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by such U.S. L/C Issuer in connection with the foregoing. If such Lender
pays such amount (with interest and fees as aforesaid), the amount so paid
(excluding, for the avoidance of doubt, the aforesaid interest and fees) shall
constitute such Lender’s U.S. Committed Loan included in the relevant U.S.
Committed Borrowing or U.S. L/C Advance in respect of the relevant U.S. L/C
Borrowing, as the case may be. A certificate of a U.S. L/C Issuer submitted to
any Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (vi) shall be conclusive absent manifest error.

(d) Repayment of Participations.

(i) At any time after a U.S. L/C Issuer has made a payment under any U.S. Letter
of Credit and has received from any Lender such Lender’s U.S. L/C Advance in
respect of such payment in accordance with Section 2.04(c), if the
Administrative Agent receives for the account of such U.S. L/C Issuer any
payment in respect of the related U.S. Unreimbursed Amount or interest thereon
(whether directly from the U.S. Borrower or otherwise, including proceeds of
Cash Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Lender its Pro Rata Share thereof (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s U.S. L/C Advance was outstanding) in the same funds as those
received by the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of any
U.S. L/C Issuer pursuant to Section 2.04(c)(i) is required to be returned under
any of the circumstances described in Section 12.08 (including pursuant to any
settlement entered into by such U.S. L/C

 

42



--------------------------------------------------------------------------------

Issuer in its discretion), each Lender shall pay to the Administrative Agent for
the account of such U.S. L/C Issuer its Pro Rata Share thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender, at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

(e) Obligations Absolute. The obligation of the U.S. Borrower to reimburse a
U.S. L/C Issuer for each drawing under each U.S. Letter of Credit and to repay
each U.S. L/C Borrowing shall be absolute, unconditional and irrevocable, and
shall be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:

(i) any lack of validity or enforceability of such U.S. Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, set-off, defense or other right
that the U.S. Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such U.S. Letter of Credit (or any Person for
whom any such beneficiary or any such transferee may be acting), such U.S. L/C
Issuer or any other Person, whether in connection with this Agreement, the
transactions contemplated hereby or by such U.S. Letter of Credit or any
agreement or instrument relating thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such U.S.
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such U.S. Letter of Credit;

(iv) waiver by such U.S. L/C Issuer of any requirement that exists for such U.S.
L/C Issuer’s protection and not the protection of the U.S. Borrower or any
waiver by such U.S. L/C Issuer which does not in fact materially prejudice the
U.S. Borrower;

(v) any payment made by such U.S. L/C Issuer in respect of an otherwise
complying item presented after the date specified as the expiration date of, or
the date by which documents must be received under such Letter of Credit if
presentation after such date is authorized by the UCC, the ISP or the UCP, as
applicable, to the extent the UCC, the ISP or the UCP applies to such Letter of
Credit and the applicable provision in the UCC, the ISP or the UCP that would
otherwise permit such presentation was not overridden by the terms of such
Letter of Credit;

(vi) any payment by such U.S. L/C Issuer under such U.S. Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such U.S. Letter of Credit; or any payment made by such U.S.
L/C Issuer under such U.S. Letter of Credit to any Person purporting to be a
trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any transferee of such U.S. Letter of Credit, including any
arising in connection with any proceeding under any Debtor Relief Law; or

(vii) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the U.S. Borrower or any
Subsidiary.

 

43



--------------------------------------------------------------------------------

The U.S. Borrower shall promptly examine a copy of each U.S. Letter of Credit
and each amendment thereto that is delivered to it and, in the event of any
claim of noncompliance with the U.S. Borrower’s instructions or other
irregularity, the U.S. Borrower will promptly notify the U.S. L/C Issuer. The
U.S. Borrower shall be conclusively deemed to have waived any such claim against
the U.S. L/C Issuer and its correspondents unless such notice is given as
aforesaid.

(f) Role of U.S. L/C Issuer. Each Lender and the U.S. Borrower agree that, in
paying any drawing under a U.S. Letter of Credit, a U.S. L/C Issuer shall not
have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the U.S. Letter of Credit) or
to ascertain or inquire as to the validity or accuracy of any such document or
the authority of the Person executing or delivering any such document. None of
the U.S. L/C Issuers, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of any U.S. L/C Issuer
shall be liable to any Lender for (i) any action taken or omitted in connection
herewith at the request or with the approval of the Lenders or the U.S. Required
Lenders, as applicable; (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any U.S.
Letter of Credit or Issuer Document. The U.S. Borrower hereby assumes all risks
of the acts or omissions of any beneficiary or transferee with respect to its
use of any U.S. Letter of Credit; provided, however, that this assumption is not
intended to, and shall not, preclude the U.S. Borrower’s pursuing such rights
and remedies as it may have against the beneficiary or transferee at law or
under any other agreement. None of the U.S. L/C Issuers, the Administrative
Agent, any of their respective Related Parties, nor any of the respective
correspondents, participants or assignees of any U.S. L/C Issuer, shall be
liable or responsible for any of the matters described in clauses (i) through
(vii) of Section 2.04(e); provided, however, that anything in such clauses to
the contrary notwithstanding, the U.S. Borrower may have a claim against the a
U.S. L/C Issuer, and such U.S. L/C Issuer may be liable to the U.S. Borrower, to
the extent, but only to the extent, of any direct, as opposed to consequential
or exemplary, damages suffered by the U.S. Borrower which the U.S. Borrower
proves were caused by such U.S. L/C Issuer’s willful misconduct or gross
negligence or such U.S. L/C Issuer’s willful failure to pay under any U.S.
Letter of Credit after the presentation to it by the beneficiary of a sight
draft and certificate(s) strictly complying with the terms and conditions of a
U.S. Letter of Credit. In furtherance and not in limitation of the foregoing, a
U.S. L/C Issuer may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary, and such U.S. L/C Issuer shall not be responsible
for the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a U.S. Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, which may prove to
be invalid or ineffective for any reason. A U.S. L/C Issuer may send a U.S.
Letter of Credit or conduct any communication to or from the beneficiary via
SWIFT message or overnight courier, or any other commercially reasonable means
of communicating with a beneficiary.

(g) Cash Collateral. Upon the request of the Administrative Agent or, in the
case of the succeeding clause (ii), any U.S. L/C Issuer (with a copy to the
Administrative Agent) (i) if such U.S. L/C Issuer has honored any full or
partial drawing request under any U.S. Letter of Credit and such drawing has
resulted in a U.S. L/C Borrowing, or (ii) if, as of the Letter of Credit
Expiration Date, any U.S. Letter of Credit for any reason remains outstanding
and partially or wholly undrawn, the U.S. Borrower shall immediately Cash
Collateralize the then Outstanding Amount of all U.S. L/C Obligations in an
amount equal to one hundred percent (100%) of such Outstanding Amount determined
as of the date of such U.S. L/C Borrowing or the Letter of Credit Expiration
Date, as the case may be. Sections 2.06, 3.04, 3.06, 4.10, and 10.02(c) set
forth certain additional requirements to deliver Cash Collateral hereunder. The
U.S. Borrower, and to the extent provided by any Defaulting Lender, such
Defaulting Lender, hereby grants to the Administrative Agent, for the benefit of
the U.S. L/C Issuers and the Lenders, a first priority security interest in all
such cash, deposit accounts and all balances therein and in all other property
so provided as collateral pursuant to this Agreement, and in all proceeds of the
foregoing, all as security for the obligations to which Cash Collateral may be
applied. Cash Collateral shall be maintained in blocked deposit accounts held by
the Administrative Agent.

 

44



--------------------------------------------------------------------------------

If at any time the Administrative Agent determines that Cash Collateral is
subject to any right or claim of any Person other than the Administrative Agent
as herein provided which has priority over the Administrative Agent’s claim, the
applicable Borrower will, promptly upon demand by the Administrative Agent, pay
or provide to the Administrative Agent additional Cash Collateral in an amount
sufficient to eliminate such deficiency.

Notwithstanding anything to the contrary contained in this Agreement, Cash
Collateral provided under this Agreement in respect of U.S. Letters of Credit or
U.S. Swing Line Loans shall be held and applied to the satisfaction of the
specific U.S. L/C Obligations, U.S. Swing Line Loans, obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may be provided for herein.

Cash Collateral (or the appropriate portion thereof) provided to reduce Fronting
Exposure or other obligations shall be released in whole or in part, as
applicable, promptly following (i) the elimination of the applicable Fronting
Exposure or payment in full of all other obligations giving rise thereto
(including, if applicable, by the termination of Defaulting Lender status of the
applicable Lender (or, as appropriate, its assignee following compliance with
Section 12.09(b)(vi))) or (ii) the Administrative Agent’s determination that
there exists excess Cash Collateral; provided, however, that Cash Collateral
furnished by or on behalf of a Loan Party shall not be released during the
continuance of a Default or Event of Default (and following application as
provided in this Section 2.04, in Section 4.10, or as may be otherwise applied
in accordance with Section 10.04).

(h) Applicability of ISP98 and UCP. Unless otherwise expressly agreed by a U.S.
L/C Issuer and the U.S. Borrower when a U.S. Letter of Credit is issued
(including any such agreement applicable to an Existing U.S. Letter of Credit),
(i) the rules of the ISP shall apply to each standby U.S. Letter of Credit, and
(ii) the rules of the Uniform Customs and Practice for Documentary Credits, as
most recently published by the International Chamber of Commerce at the time of
issuance shall apply to each commercial U.S. Letter of Credit. Notwithstanding
the foregoing, no U.S. L/C Issuer shall be responsible to the U.S. Borrower for,
and such U.S. L/C Issuer’s rights and remedies against the U.S. Borrower shall
not be impaired by, any action or inaction of such U.S. L/C Issuer required or
permitted under any law, order, or practice that is required or permitted to be
applied to any U.S. Letter of Credit or this Agreement, including the Law or any
order of a jurisdiction where such U.S. L/C Issuer or the beneficiary is
located, the practice stated in the ISP or UCP, as applicable, or in the
decisions, opinions, practice statements, or official commentary of the ICC
Banking Commission, the Bankers Association for Finance and Trade—International
Financial Services Association (BAFT-IFSA), or the Institute of International
Banking Law & Practice, to the extent such law or practice is applicable to such
U.S. Letter of Credit.

(i) U.S. Letter of Credit Fees. The U.S. Borrower shall pay to the
Administrative Agent for the account of each Lender in accordance, subject to
Section 4.10, with its Pro Rata Share a U.S. Letter of Credit fee (the “U.S.
Letter of Credit Fee”) for each U.S. Letter of Credit equal to the Applicable
Rate times the daily maximum amount available to be drawn under such U.S. Letter
of Credit. U.S. Letter of Credit Fees shall be (i) computed on a quarterly basis
in arrears and (ii) due and payable on the first Business Day after the end of
each March, June, September and December, commencing with the first such date to
occur after the issuance of such U.S. Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand. If there is any change in the
Applicable Rate during any quarter, the daily maximum amount of each U.S. Letter
of Credit shall be computed and multiplied by the Applicable Rate separately for
each period during such quarter that such Applicable Rate was in effect.

 

45



--------------------------------------------------------------------------------

(j) Fronting Fee and Documentary and Processing Charges Payable to U.S. L/C
Issuer. The U.S. Borrower shall pay directly to the applicable U.S. L/C Issuer
for its own account a fronting fee with respect to each U.S. Letter of Credit at
the rate per annum specified in the applicable Fee Letter, payable on the actual
daily maximum amount available to be drawn under such U.S. Letter of Credit.
Such fronting fee shall be computed on a quarterly basis in arrears. Such
fronting fee shall be due and payable on the first Business Day after the end of
each March, June, September and December, commencing with the first such date to
occur after the issuance of such U.S. Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand. In addition, the U.S. Borrower shall
pay directly to such U.S. L/C Issuer for its own account the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of such U.S. L/C Issuer relating to letters of credit as agreed to by
the U.S. Borrower and the applicable U.S. L/C Issuer. Such customary fees and
standard costs and charges are due and payable on demand and are nonrefundable.

(k) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(l) Designation of Subsidiaries as Account Parties. Notwithstanding anything to
the contrary set forth in this Agreement, including without limitation
Section 2.04(a), a U.S. Letter of Credit issued hereunder shall, upon the
request of the U.S. Borrower, be issued for the account of any Subsidiary of the
U.S. Borrower, provided that notwithstanding such request, the U.S. Borrower
shall be the actual account party for all purposes of this Agreement for such
U.S. Letter of Credit, and such request shall not affect the U.S. Borrower’s
reimbursement obligations hereunder with respect to such U.S. Letter of Credit.

(m) U.S. L/C Issuer Reports to the Administrative Agent. Unless otherwise agreed
by the Administrative Agent, each U.S. L/C Issuer shall, in addition to its
notification obligations set forth elsewhere in this Section, report in writing
to the Administrative Agent (i) periodic activity (for such period or recurrent
periods as shall be requested by the Administrative Agent) in respect of U.S.
Letters of Credit issued by such U.S. L/C Issuer, including issuances,
extensions, amendments and renewals, expirations and cancelations and
disbursements and reimbursements, (ii) at least one Business Day prior to the
time that such U.S. L/C Issuer issues, amends, renews or extends a U.S. Letter
of Credit, the date of such issuance, amendment, renewal or extension, and the
stated amount of the applicable U.S. Letters of Credit after giving effect to
such issuance, amendment, renewal or extension (and whether the amounts thereof
shall have changed), (iii) on each Business Day on which such U.S. L/C Issuer
makes a payment pursuant to a U.S. Letter of Credit, the date and amount of such
payment, (iv) on any Business Day on which the U.S. Borrower fails to reimburse
a payment made pursuant to a U.S. Letter of Credit required to be reimbursed to
such U.S. L/C Issuer on such day, the date of such failure and the amount of
such payment and (v) on any other Business Day, such other information as the
Administrative Agent shall reasonably request as to the U.S. Letters of Credit
issued by such U.S. L/C Issuer.

2.05. U.S. Swing Line Loans.

(a) The U.S. Swing Line. Subject to the terms and conditions set forth herein,
the U.S. Swing Line Lender, in reliance upon the agreements of the other Lenders
set forth in this Section 2.05, agrees to make loans in U.S. Dollars (each such
loan, a “U.S. Swing Line Loan”) to the U.S. Borrower from time to time on any
Business Day during the Availability Period in an aggregate amount not to exceed
at any time outstanding the amount of the U.S. Swing Line Sublimit,
notwithstanding the fact that such U.S. Swing Line Loans, when aggregated with
the Pro Rata Share of the Outstanding Amount of U.S. Committed Loans and U.S.
L/C Obligations of the Lender acting as U.S. Swing Line Lender, may exceed the
amount of such Lender’s U.S. Commitment; provided, however, that (x) after
giving effect to any U.S. Swing Line Loan, (i) the Total U.S. Outstandings shall
not exceed the Aggregate U.S. Commitments, (ii) the aggregate Outstanding Amount
of the U.S. Committed Loans of any Lender, plus

 

46



--------------------------------------------------------------------------------

such Lender’s Pro Rata Share of the Outstanding Amount of all U.S. L/C
Obligations, plus such Lender’s Pro Rata Share of the Outstanding Amount of all
U.S. Swing Line Loans shall not exceed such Lender’s U.S. Commitment, and
(iii) the aggregate Outstanding Amount of U.S. Swing Line Loans plus the
aggregate Outstanding Amount of Canadian Swing Line Loans shall not exceed
$50,000,000, (y) that the U.S. Borrower shall not use the proceeds of any U.S.
Swing Line Loan to refinance any outstanding U.S. Swing Line Loan, and (z) the
U.S. Swing Line Lender shall not be obligated to make a U.S. Swing Line Loan if
it shall determine (after giving effect to Section 4.10(a)(iv)) that it has, or
by such Credit Extension may have, Fronting Exposure. Within the foregoing
limits, and subject to the other terms and conditions hereof, the U.S. Borrower
may borrow under this Section 2.05, prepay under Section 2.06, and reborrow
under this Section 2.05. Immediately upon the making of a U.S. Swing Line Loan,
each Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the U.S. Swing Line Lender a risk participation in such
U.S. Swing Line Loan in an amount equal to the product of such Lender’s Pro Rata
Share times the amount of such U.S. Swing Line Loan.

(b) U.S. Borrowing Procedures. Each U.S. Swing Line Borrowing shall be made upon
the U.S. Borrower’s irrevocable notice to the U.S. Swing Line Lender and the
Administrative Agent, which may be given by telephone. Each such notice must be
received by the U.S. Swing Line Lender and the Administrative Agent not later
than 3:00 p.m. on the requested borrowing date, and shall specify (i) the amount
to be borrowed, which shall be a minimum of U.S. $1,000,000, and (ii) the
requested borrowing date, which shall be a Business Day. Each such telephonic
notice must be confirmed promptly by delivery to the U.S. Swing Line Lender and
the Administrative Agent of a written U.S. Swing Line Loan Notice, appropriately
completed and signed by a Responsible Officer of the U.S. Borrower. Promptly
after receipt by the U.S. Swing Line Lender of any telephonic U.S. Swing Line
Loan Notice, the U.S. Swing Line Lender will confirm with the Administrative
Agent (by telephone or in writing) that the Administrative Agent has also
received such U.S. Swing Line Loan Notice and, if not, the U.S. Swing Line
Lender will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless the U.S. Swing Line Lender has received notice (by
telephone or in writing) from the Administrative Agent (including at the request
of any Lender) prior to 4:00 p.m. on the date of the proposed U.S. Swing Line
Borrowing (A) directing the U.S. Swing Line Lender not to make such U.S. Swing
Line Loan as a result of the limitations set forth in the proviso to the first
sentence of Section 2.05(a), or (B) that one or more of the applicable
conditions specified in Article 6 is not then satisfied, then, subject to the
terms and conditions hereof, the U.S. Swing Line Lender will, not later than
5:00 p.m. on the borrowing date specified in such U.S. Swing Line Loan Notice,
make the amount of its U.S. Swing Line Loan available to the U.S. Borrower at
its office by crediting the account of the U.S. Borrower on the books of the
U.S. Swing Line Lender in immediately available funds.

(c) Refinancing of U.S. Swing Line Loans.

(i) The U.S. Swing Line Lender at any time in its sole and absolute discretion
may request, on behalf of the U.S. Borrower (which hereby irrevocably authorizes
the U.S. Swing Line Lender to so request on its behalf), that each Lender make a
U.S. Base Rate Committed Loan in an amount equal to such Lender’s Pro Rata Share
of the amount of U.S. Swing Line Loans then outstanding. Such request shall be
made in writing (which written request shall be deemed to be a U.S. Committed
Loan Notice for purposes hereof) and in accordance with the requirements of
Section 2.02, without regard to the minimum and multiples specified therein for
the principal amount of U.S. Base Rate Loans, but subject to the unutilized
portion of the Aggregate U.S. Commitments and the conditions set forth in
Section 6.02. The U.S. Swing Line Lender shall furnish the U.S. Borrower with a
copy of the applicable U.S. Committed Loan Notice promptly after delivering such
notice to the Administrative Agent. Each Lender shall make an amount equal to
its Pro Rata Share of the amount specified in such U.S. Committed Loan Notice
available to the Administrative Agent in immediately available funds (and the

 

47



--------------------------------------------------------------------------------

Administrative Agent may apply Cash Collateral available with respect to the
applicable U.S. Swing Line Loan) for the account of the U.S. Swing Line Lender
at the Administrative Agent’s Office not later than 1:00 p.m. on the day
specified in such U.S. Committed Loan Notice, whereupon, subject to
Section 2.05(c)(ii), each Lender that so makes funds available shall be deemed
to have made a U.S. Base Rate Committed Loan to the U.S. Borrower in such
amount. The Administrative Agent shall remit the funds so received to the U.S.
Swing Line Lender.

(ii) If for any reason any U.S. Swing Line Loan cannot be refinanced by such a
U.S. Committed Borrowing in accordance with Section 2.05(c)(i), the request for
U.S. Base Rate Committed Loans submitted by the U.S. Swing Line Lender as set
forth herein shall be deemed to be a request by the U.S. Swing Line Lender that
each of the Lenders fund its risk participation in the relevant U.S. Swing Line
Loan and each Lender’s payment to the Administrative Agent for the account of
the U.S. Swing Line Lender pursuant to Section 2.05(c)(i) shall be deemed
payment in respect of such participation.

(iii) If any Lender fails to make available to the Administrative Agent for the
account of the U.S. Swing Line Lender any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.05(c) by the time
specified in Section 2.05(c)(i), the U.S. Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the U.S.
Swing Line Lender at a rate per annum equal to the greater of the Federal Funds
Rate and a rate determined by the U.S. Swing Line Lender in accordance with
banking industry rules on interbank compensation, plus any administrative,
processing or similar fees customarily charged by the U.S. Swing Line Lender in
connection with the foregoing. If such Lender pays such amount (with interest
and fees as aforesaid), the amount so paid (excluding, for the avoidance of
doubt, the aforesaid interest and fees) shall constitute such Lender’s U.S.
Committed Loan included in the relevant U.S. Committed Borrowing or funded
participation in the relevant U.S. Swing Line Loan, as the case may be. A
certificate of the U.S. Swing Line Lender submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause
(iii) shall be conclusive absent manifest error.

(iv) Each Lender’s obligation to make U.S. Committed Loans or to purchase and
fund risk participations in U.S. Swing Line Loans pursuant to this
Section 2.05(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any set-off, counterclaim, recoupment, defense
or other right which such Lender may have against the U.S. Swing Line Lender,
the U.S. Borrower or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Lender’s obligation to make U.S. Committed Loans pursuant to this
Section 2.05(c) is subject to the conditions set forth in Section 6.02. No such
funding of risk participations shall relieve or otherwise impair the obligation
of the U.S. Borrower to repay U.S. Swing Line Loans, together with interest as
provided herein.

(d) Repayment of Participations.

(i) At any time after any Lender has purchased and funded a risk participation
in a U.S. Swing Line Loan, if the U.S. Swing Line Lender receives any payment on
account of such U.S. Swing Line Loan, the U.S. Swing Line Lender will distribute
to such Lender its Pro Rata Share of such payment (appropriately adjusted, in
the case of interest payments, to reflect the period of time during which such
Lender’s risk participation was funded) in the same funds as those received by
the U.S. Swing Line Lender.

 

48



--------------------------------------------------------------------------------

(ii) If any payment received by the U.S. Swing Line Lender in respect of
principal or interest on any U.S. Swing Line Loan is required to be returned by
the U.S. Swing Line Lender under any of the circumstances described in
Section 12.08 (including pursuant to any settlement entered into by the U.S.
Swing Line Lender in its discretion), each Lender shall pay to the U.S. Swing
Line Lender its Pro Rata Share thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the Federal Funds Rate. The
Administrative Agent will make such demand upon the request of the U.S. Swing
Line Lender. The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

(e) Interest for Account of U.S. Swing Line Lender.

The U.S. Swing Line Lender shall be responsible for invoicing the U.S. Borrower
for interest on the U.S. Swing Line Loans. Until each Lender funds its U.S. Base
Rate Committed Loan or risk participation pursuant to this Section 2.05 to
refinance such Lender’s Pro Rata Share of any U.S. Swing Line Loan, interest in
respect of such Pro Rata Share shall be solely for the account of the U.S. Swing
Line Lender.

(f) Payments Directly to U.S. Swing Line Lender.

The U.S. Borrower shall make all payments of principal and interest in respect
of the U.S. Swing Line Loans directly to the U.S. Swing Line Lender.

2.06. Prepayments.

(a) The U.S. Borrower may, upon notice to the Administrative Agent, at any time
or from time to time voluntarily prepay U.S. Committed Loans in whole or in part
without premium or penalty; provided that (i) such notice must be received by
the Administrative Agent not later than 11:00 a.m. (A) two Business Days prior
to any date of prepayment of U.S. Eurodollar Rate Committed Loans and (B) on the
date of prepayment of U.S. Base Rate Committed Loans; (ii) any prepayment of
U.S. Eurodollar Rate Committed Loans shall be in a principal amount of U.S.
$5,000,000 or a whole multiple of U.S. $1,000,000 in excess thereof; and
(iii) any prepayment of U.S. Base Rate Committed Loans shall be in a principal
amount of U.S. $1,000,000 or a whole multiple of U.S. $100,000 in excess thereof
or, in each case, if less, the entire principal amount thereof then outstanding.
Each such notice shall specify the date and amount of such prepayment and the
Type(s) of U.S. Committed Loans to be prepaid. The Administrative Agent will
promptly notify each Lender of its receipt of each such notice, and of the
amount of such Lender’s Pro Rata Share of such prepayment. If such notice is
given by the U.S. Borrower, the U.S. Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein. Any prepayment of a U.S. Dollar Eurodollar Rate Loan shall be
accompanied by all accrued interest thereon, together with any additional
amounts required pursuant to Section 5.05. Each such prepayment shall be applied
to the U.S. Committed Loans of the Lenders in accordance with their respective
Pro Rata Shares.

(b) No U.S. Bid Loan may be prepaid without the prior consent of the applicable
U.S. Bid Loan Lender.

(c) The U.S. Borrower may, upon notice to the U.S. Swing Line Lender (with a
copy to the Administrative Agent), at any time or from time to time, voluntarily
prepay U.S. Swing Line Loans in whole or in part without premium or penalty;
provided that (i) such notice must be received by the U.S. Swing Line Lender and
the Administrative Agent not later than 1:00 p.m. on the date of the prepayment,
and (ii) any such prepayment shall be in a minimum principal amount of U.S.
$1,000,000. Each such notice shall specify the date and amount of such
prepayment. If such notice is given by the U.S. Borrower, the U.S. Borrower
shall make such prepayment and the payment amount specified in such notice shall
be due and payable on the date specified therein.

 

49



--------------------------------------------------------------------------------

(d) If for any reason the Total U.S. Outstandings at any time exceed the
Aggregate U.S. Commitments then in effect, the U.S. Borrower shall immediately
prepay Loans and/or Cash Collateralize the U.S. L/C Obligations in an aggregate
amount equal to such excess; provided, however, that the U.S. Borrower shall not
be required to Cash Collateralize the U.S. L/C Obligations pursuant to this
Section 2.06(d) unless after the prepayment in full of the U.S. Committed Loans
and U.S. Swing Line Loans the Total U.S. Outstandings exceed the Aggregate U.S.
Commitments then in effect.

2.07. Repayment of U.S. Loans.

(a) The U.S. Borrower shall repay to each Lender on the Maturity Date the
aggregate principal amount of its U.S. Committed Loans and all other U.S.
Obligations owing to such Lender outstanding on such date.

(b) The U.S. Borrower shall repay each U.S. Swing Line Loan on the earlier to
occur of (i) the date ten Business Days after such U.S. Loan is made and
(ii) the Maturity Date.

(c) The U.S. Borrower shall repay each U.S. Bid Loan on the last day of the
Interest Period in respect thereof.

ARTICLE 3.

CANADIAN SUBFACILITY

3.01. Canadian Committed Loans. Subject to the terms and conditions set forth
herein, each Canadian Lender severally agrees to make loans in Canadian Dollars
or U.S. Dollars (each such loan, a “Canadian Committed Loan”) to each Canadian
Borrower from time to time, on any Business Day during the Availability Period,
in an aggregate amount not to exceed at any time outstanding the amount of the
Canadian Commitment of such Canadian Lender; provided, however, that after
giving effect to any Canadian Committed Borrowing, (i) the Total Canadian
Outstandings (calculated, as necessary, at the U.S. Dollar Equivalent thereof)
shall not exceed the Aggregate Canadian Commitments, and (ii) the aggregate
Outstanding Amount of the Canadian Committed Loans of any Canadian Lender, plus
such Canadian Lender’s Pro Rata Share of the Outstanding Amount of all Canadian
L/C Obligations, plus such Canadian Lender’s Pro Rata Share of the Outstanding
Amount of all Canadian Swing Line Loans plus such Canadian Lender’s Bankers’
Acceptances (in each case, calculated, as necessary, at the U.S. Dollar
Equivalent thereof) shall not exceed the Canadian Commitment of such Canadian
Lender. Within the limits of the Canadian Commitment of each Canadian Lender,
and subject to the other terms and conditions hereof, each Canadian Borrower may
borrow under this Section 3.01, prepay under Section 3.06, and reborrow under
this Section 3.01. Canadian Committed Loans may be Canadian Prime Rate Committed
Loans, Canadian Base Rate Committed Loans, Canadian Dollar Eurodollar Rate
Committed Loans or Canadian U.S. Eurodollar Rate Committed Loans, as further
provided herein.

3.02. Canadian Borrowings, Conversions and Continuations of Canadian Committed
Loans.

(a) Each Canadian Committed Borrowing, each conversion of Canadian Committed
Loans from one Type to another, and each continuation of Canadian Eurodollar
Rate Committed Loans or Canadian U.S. Eurodollar Rate Committed Loans shall be
made upon the applicable Canadian Borrower’s irrevocable notice to the
Administrative Agent, which may be given by telephone. Each such notice must

 

50



--------------------------------------------------------------------------------

be received by the Administrative Agent not later than 11:00 a.m. (i) three
Business Days prior to the requested date of any Canadian Borrowing of,
conversion to or continuation of Canadian Eurodollar Rate Committed Loans or
Canadian U.S. Eurodollar Rate Committed Loans or of any conversion of Canadian
Eurodollar Rate Committed Loans or Canadian U.S. Eurodollar Rate Committed Loans
to Canadian Prime Rate Committed Loans or Canadian Base Rate Committed Loans,
and (ii) on the requested date of any Canadian Borrowing of Canadian Base Rate
Committed Loans or Canadian Prime Rate Committed Loans. Each telephonic notice
by the Canadian Borrower pursuant to this Section 3.02(a) must be confirmed
promptly by delivery to the Administrative Agent of a written Canadian Committed
Borrowing Notice, appropriately completed and signed by a Responsible Officer of
the applicable Canadian Borrower. Each Canadian Borrowing of, conversion to or
continuation of Canadian Eurodollar Rate Committed Loans or Canadian U.S.
Eurodollar Rate Committed Loans shall be in a principal amount of $5,000,000 in
the Applicable Currency or a whole multiple of $1,000,000 of the Applicable
Currency in excess thereof. Each Canadian Committed Borrowing Notice (whether
telephonic or written) shall specify (i) whether the applicable Canadian
Borrower is requesting a Canadian Committed Borrowing, a conversion of Canadian
Committed Loans from one Type to another, or a continuation of Canadian
Eurodollar Rate Committed Loans or Canadian U.S. Eurodollar Rate Committed
Loans, (ii) the requested date of the Canadian Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Canadian Committed Loans to be borrowed, converted or
continued, (iv) the Type of Canadian Committed Loans to be borrowed or to which
existing Canadian Committed Loans are to be converted, and (v) if applicable,
the duration of the Interest Period with respect thereto. If the Canadian
Borrower fails to specify a Type of Canadian Committed Loan in a Canadian
Committed Borrowing Notice or if the applicable Canadian Borrower fails to give
a timely notice requesting a conversion or continuation, then the applicable
Canadian Loans denominated in Canadian Dollars shall be made as, or converted
to, Canadian Prime Rate Committed Loans and the applicable Canadian Loans
denominated in U.S. Dollars shall be made as, or converted to, Canadian Base
Rate Committed Loans. Any such automatic conversion shall be effective as of the
last day of the Interest Period then in effect with respect to the applicable
Canadian Eurodollar Rate Committed Loans or the applicable Canadian U.S.
Eurodollar Rate Committed Loans. If a Canadian Borrower requests a Canadian
Committed Borrowing of, conversion to, or continuation of Canadian Eurodollar
Rate Committed Loans or Canadian U.S. Eurodollar Rate Committed Loan in any such
Canadian Committed Borrowing Notice, but fails to specify an Interest Period, it
will be deemed to have specified an Interest Period of one month. No Canadian
Committed Loan may be converted into or continued as a Canadian Committed Loan
denominated in a different currency, but instead must be prepaid in the original
currency of such Canadian Committed Loan and reborrowed in the other currency.

(b) Following receipt of a Canadian Committed Borrowing Notice, the
Administrative Agent shall promptly notify each Canadian Lender of the amount of
its Pro Rata Share of the applicable Canadian Committed Loans, and if no timely
notice of a conversion or continuation is provided by the applicable Canadian
Borrower, the Administrative Agent shall notify each Canadian Lender of the
details of any automatic conversion to Canadian Prime Rate Committed Loans or
Canadian Base Rate Committed Loans described in the preceding subsection. In the
case of a Canadian Committed Borrowing, each Canadian Lender shall make the
amount of its Canadian Committed Loan available to the Administrative Agent in
immediately available funds at the Administrative Agent’s Office not later than
1:00 p.m. on the Business Day specified in the applicable Canadian Committed
Borrowing Notice. Upon satisfaction of the applicable conditions set forth in
Section 6.02 (and, if such Canadian Borrowing is the initial Canadian Credit
Extension, Section 6.01), the Administrative Agent shall make all funds so
received available to the applicable Canadian Borrower in like funds as received
by the Administrative Agent either by (i) crediting the account of the
applicable Canadian Borrower on the books of Bank of America, acting through its
Canadian Branch with the amount of such funds or (ii) wire transfer of such
funds, in each case in accordance with instructions provided to (and reasonably
acceptable to) the Administrative Agent by the applicable Canadian Borrower;
provided, however, that if, on the date the

 

51



--------------------------------------------------------------------------------

Canadian Committed Borrowing Notice with respect to such Canadian Borrowing is
given by the applicable Canadian Borrower, there are Canadian L/C Borrowings
outstanding, then the proceeds of such Canadian Borrowing, first, shall be
applied, to the payment in full of any such Canadian L/C Borrowings, and second,
shall be made available to the applicable Canadian Borrower as provided above.

(c) Except as otherwise provided herein, a Canadian Eurodollar Rate Committed
Loan or a Canadian U.S. Eurodollar Rate Committed Loan may be continued or
converted only on the last day of an Interest Period for such Committed Loan.
During the existence of an Event of Default, no Loans may be requested as,
converted to or continued as Canadian Eurodollar Rate Committed Loans or a
Canadian U.S. Eurodollar Rate Committed Loan without the consent of the Canadian
Required Lenders.

(d) The Administrative Agent shall promptly notify the Canadian Borrowers and
the Canadian Lenders of the interest rate applicable to any Interest Period for
a Canadian Eurodollar Rate Committed Loan or a Canadian U.S. Eurodollar Rate
Committed Loan upon determination of such interest rate. The determination of
the Canadian Dollar Eurodollar Rate or U.S. Dollar Eurodollar Rate by the
Administrative Agent shall be conclusive in the absence of manifest error. At
any time that Canadian Prime Rate Loans or Canadian Base Rate Committed Loans
are outstanding, the Administrative Agent shall notify the Canadian Borrowers
and the Canadian Lenders of any change in the prime rate or base rate used in
determining the Canadian Prime Rate Loans or Canadian U.S. Dollar Base Rate
promptly following the public announcement of such change.

(e) After giving effect to all Canadian Committed Borrowings, all conversions of
Canadian Committed Loans from one Type to another, and all continuations of
Canadian Committed Loans as the same Type, there shall not be more than ten
Interest Periods in effect with respect to Canadian Committed Loans for each
Canadian Borrower.

(f) Except as otherwise provided herein, a Canadian Bankers’ Acceptance may be
rolled over or converted only on its maturity date. During the existence of a
Default, no Canadian Borrowings may be requested as or converted to, and no
Canadian Bankers’ Acceptances may be rolled over as new Canadian Bankers’
Acceptances without the consent of Canadian Required Lenders.

3.03. Canadian Bid Loans.

(a) General.

Subject to the terms and conditions set forth herein, each Canadian Lender
agrees that each Canadian Borrower may from time to time request the Canadian
Lenders to submit offers to make loans in Canadian Dollars (each such loan, a
“Canadian Bid Loan”) for requested maturities of thirty (30) days or more to
such requesting Canadian Borrower prior to the Maturity Date pursuant to this
Section 3.03; provided, however, that after giving effect to any Canadian Bid
Borrowing, the Total Canadian Outstandings shall not exceed the Aggregate
Canadian Commitments. There shall not be more than five different Interest
Periods in effect with respect to Canadian Bid Loans at any time.

(b) Requesting Canadian Competitive Bids.

A Canadian Borrower may request the submission of Canadian Competitive Bids by
delivering a Canadian Bid Request to the Administrative Agent not later than
12:00 noon (i) one Business Day prior to the requested date of any Canadian Bid
Borrowing that is to consist of Canadian Absolute Rate Loans, or (ii) four
Business Days prior to the requested date of any Canadian Bid Borrowing that is
to consist of Canadian Eurodollar Margin Bid Loans. Each Canadian Bid Request
shall specify (i) the requested date of the Canadian Bid Borrowing (which shall
be a Business Day), (ii) the aggregate principal amount of

 

52



--------------------------------------------------------------------------------

Canadian Bid Loans requested (which must be C$5,000,000 or a whole multiple of
C$1,000,000 in excess thereof), (iii) the Type of Canadian Bid Loans requested,
and (iv) the duration of the Interest Period with respect thereto, and shall be
signed by a Responsible Officer of the applicable Canadian Borrower. No Canadian
Bid Request shall contain a request for (i) more than one Type of Canadian Bid
Loan or (ii) Canadian Bid Loans having more than three different Interest
Periods. Unless the Administrative Agent otherwise agrees in its sole and
absolute discretion, a Canadian Borrower may not submit a Canadian Bid Request
if it has submitted another Canadian Bid Request within the prior five Business
Days.

(c) Submitting Canadian Competitive Bids.

(i) The Administrative Agent shall promptly notify each Canadian Lender of each
Canadian Bid Request received by it from a Canadian Borrower and the contents of
such Canadian Bid Request.

(ii) Each Canadian Lender may (but shall have no obligation to) submit a
Canadian Competitive Bid containing an offer to make one or more Canadian Bid
Loans in response to such Canadian Bid Request. Such Canadian Competitive Bid
must be delivered to the Administrative Agent not later than 10:30 a.m. (A) on
the requested date of any Canadian Bid Borrowing that is to consist of Canadian
Absolute Rate Loans, and (B) three Business Days prior to the requested date of
any Canadian Bid Borrowing that is to consist of Canadian Eurodollar Margin Bid
Loans; provided, however, that any Canadian Competitive Bid submitted by Bank of
America in its capacity as a Canadian Lender in response to any Canadian Bid
Request must be submitted to the Administrative Agent not later than 10:15 a.m.
on the date on which Canadian Competitive Bids are required to be delivered by
the other Canadian Lenders in response to such Canadian Bid Request. Each
Canadian Competitive Bid shall specify (A) the proposed date of the Canadian Bid
Borrowing; (B) the principal amount of each Canadian Bid Loan for which such
Canadian Competitive Bid is being made, which principal amount (x) may be equal
to, greater than or less than the Canadian Commitment of the bidding Canadian
Lender, (y) must be C$5,000,000 or a whole multiple of C$1,000,000 in excess
thereof, and (z) may not exceed the principal amount of Canadian Bid Loans for
which Canadian Competitive Bids were requested; (C) if the proposed Canadian Bid
Borrowing is to consist of Canadian Absolute Rate Loans, the Absolute Rate
offered for each such Canadian Bid Loan and the Interest Period applicable
thereto; (D) if the proposed Canadian Bid Borrowing is to consist of Canadian
Eurodollar Margin Bid Loans, the Canadian Eurodollar Bid Margin with respect to
each such Canadian Eurodollar Margin Bid Loan and the Interest Period applicable
thereto; and (E) the identity of the bidding Canadian Lender.

(iii) Any Canadian Competitive Bid shall be disregarded if it (A) is received
after the applicable time specified in clause (ii) above, (B) is not
substantially in the form of a Canadian Competitive Bid as specified herein,
(C) contains qualifying, conditional or similar language, (D) proposes terms
other than or in addition to those set forth in the applicable Canadian Bid
Request, or (E) is otherwise not responsive to such Canadian Bid Request. Any
Canadian Lender may correct a Canadian Competitive Bid containing a manifest
error by submitting a corrected Canadian Competitive Bid (identified as such)
not later than the applicable time required for submission of Canadian
Competitive Bids. Any such submission of a corrected Canadian Competitive Bid
shall constitute a revocation of the Canadian Competitive Bid that contained the
manifest error. The Administrative Agent may, but shall not be required to,
notify any Canadian Lender of any manifest error it detects in such Canadian
Lender’s Canadian Competitive Bid.

 

53



--------------------------------------------------------------------------------

(iv) Subject only to the provisions of Sections 5.02, 5.03 and 6.02 and clause
(iii) above, each Canadian Competitive Bid shall be irrevocable.

(d) Notice to Canadian Borrowers of Canadian Competitive Bids. Not later than
11:00 a.m. (i) on the requested date of any Canadian Bid Borrowing that is to
consist of Canadian Absolute Rate Loans, or (ii) three Business Days prior to
the requested date of any Canadian Bid Borrowing that is to consist of Canadian
Eurodollar Margin Bid Loans, the Administrative Agent shall notify the
applicable Canadian Borrower of the identity of each Canadian Lender that has
submitted a Canadian Competitive Bid that complies with Section 3.03(c) and of
the terms of the offers contained in each such Canadian Competitive Bid.

(e) Acceptance of Canadian Competitive Bids. Not later than 11:30 a.m. (i) on
the requested date of any Canadian Bid Borrowing that is to consist of Canadian
Absolute Rate Loans, and (ii) three Business Days prior to the requested date of
any Canadian Bid Borrowing that is to consist of Canadian Eurodollar Margin Bid
Loans, the applicable Canadian Borrower shall notify the Administrative Agent of
its acceptance or rejection of the offers notified to it pursuant to
Section 3.03(d). The applicable Canadian Borrower shall be under no obligation
to accept any Canadian Competitive Bid and may choose to reject all Canadian
Competitive Bids. In the case of acceptance, such notice shall specify the
aggregate principal amount of Canadian Competitive Bids for each Interest Period
that is accepted. The applicable Canadian Borrower may accept any Canadian
Competitive Bid in whole or in part; provided that:

(i) the aggregate principal amount of each Canadian Bid Borrowing may not exceed
the applicable amount set forth in the related Canadian Bid Request;

(ii) the principal amount of each Canadian Bid Loan must be C$5,000,000 or a
whole multiple of C$1,000,000 in excess thereof;

(iii) the acceptance of offers may be made only on the basis of ascending
Absolute Rates or Canadian Eurodollar Bid Margins within each Interest Period;
and

(iv) the applicable Canadian Borrower may not accept any offer that is described
in Section 3.03(c)(iii) or that otherwise fails to comply with the requirements
hereof.

(f) Procedure for Identical Canadian Bids. If two or more Canadian Lenders have
submitted Canadian Competitive Bids at the same Absolute Rate or Canadian
Eurodollar Bid Margin, as the case may be, for the same Interest Period, and the
result of accepting all of such Canadian Competitive Bids in whole (together
with any other Canadian Competitive Bids at lower Absolute Rates or Canadian
Eurodollar Bid Margins, as the case may be, accepted for such Interest Period in
conformity with the requirements of Section 3.03(e)(iii)) would be to cause the
aggregate outstanding principal amount of the applicable Canadian Bid Borrowing
to exceed the amount specified therefor in the related Canadian Bid Request,
then, unless otherwise agreed by the applicable Canadian Borrower, the
Administrative Agent and such Canadian Lenders, such Canadian Competitive Bids
shall be accepted as nearly as possible in proportion to the amount offered by
each such Canadian Lender in respect of such Interest Period, with such accepted
amounts being rounded to the nearest whole multiple of C$1,000,000.

(g) Notice to Canadian Lenders of Acceptance or Rejection of Canadian Bids. The
Administrative Agent shall promptly notify each Canadian Lender having submitted
a Canadian Competitive Bid whether or not its offer has been accepted and, if
its offer has been accepted, of the amount of the Canadian Bid Loan or Canadian
Bid Loans to be made by it on the date of the applicable Canadian Bid Borrowing.
Any Canadian Competitive Bid or portion thereof that is not accepted by the
applicable Canadian Borrower by the applicable time specified in Section 3.03(e)
shall be deemed rejected.

 

54



--------------------------------------------------------------------------------

(h) Notice of Canadian Dollar Eurodollar Rate. If any Canadian Bid Borrowing is
to consist of Canadian Eurodollar Margin Bid Loans, the Administrative Agent
shall determine the Canadian Dollar Eurodollar Rate for the relevant Interest
Period, and promptly after making such determination, shall notify the
applicable Canadian Borrower and the Canadian Lenders that will be participating
in such Canadian Bid Borrowing of such Canadian Dollar Eurodollar Rate.

(i) Funding of Canadian Bid Loans. Each Canadian Lender that has received notice
pursuant to Section 3.03(g) that all or a portion of its Canadian Competitive
Bid has been accepted by the applicable Canadian Borrower shall make the amount
of its Canadian Bid Loan(s) available to the Administrative Agent in immediately
available funds at the Administrative Agent’s Office not later than 1:00 p.m. on
the date of the requested Canadian Bid Borrowing. Upon satisfaction of the
applicable conditions set forth in Section 6.02, the Administrative Agent shall
make all funds so received available to the applicable Canadian Borrower in like
funds as received by the Administrative Agent.

(j) Notice of Range of Canadian Bids. After each Canadian Competitive Bid
auction pursuant to this Section 3.03, the Administrative Agent shall notify
each Canadian Lender that submitted a Canadian Competitive Bid in such auction
of the ranges of bids submitted (without the bidder’s name) and accepted for
each Canadian Bid Loan and the aggregate amount of each Canadian Bid Borrowing.

3.04. Canadian Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) each Canadian L/C
Issuer agrees, in reliance upon the agreements of the Canadian Lenders set forth
in this Section 3.04 (1) from time to time on any Business Day during the period
from the Closing Date until the Letter of Credit Expiration Date, to issue
Canadian Letters of Credit denominated in Canadian Dollars or U.S. Dollars for
the account of the applicable Canadian Borrower, and to amend or renew Canadian
Letters of Credit previously issued by it, in accordance with subsection
(b) below, and (2) to honor drawings under the Canadian Letters of Credit; and
(B) the Canadian Lenders severally agree to participate in Canadian Letters of
Credit issued for the account of a Canadian Borrower and any drawings
thereunder; provided that after giving effect to any Canadian L/C Credit
Extension with respect to any Letter of Credit, (w) the Total Canadian
Outstandings shall not exceed the Aggregate Canadian Commitments, (x) the
aggregate Outstanding Amount of the Canadian Committed Borrowings of any
Canadian Lender, plus such Canadian Lender’s Pro Rata Share of the Outstanding
Amount of all Canadian L/C Obligations, plus such Canadian Lender’s Pro Rata
Share of the Outstanding Amount of all Canadian Swing Line Loans shall not
exceed such Canadian Lender’s Canadian Commitment, (y) the sum of the
Outstanding Amount of the Canadian L/C Obligations plus the Outstanding Amount
of the U.S. L/C Obligations shall not exceed the Letter of Credit Sublimit, and
(z) the Outstanding Amount of such L/C Issuer’s (and, if applicable, its U.S.
Affiliate’s) L/C Obligations shall not exceed the L/C Issuer Global Commitment
of such L/C Issuer unless such L/C Issuer agrees otherwise in writing with the
Canadian Borrowers. Each request by a Canadian Borrower for the issuance or
amendment of a Letter of Credit shall be deemed to be a representation by such
Canadian Borrower that the Canadian L/C Credit Extension so requested complies
with the conditions set forth in the proviso to the preceding sentence. Within
the foregoing limits, and subject to the terms and conditions hereof, each
Canadian Borrower’s ability to obtain Canadian Letters of Credit shall be fully
revolving, and accordingly each Canadian Borrower may, during the

 

55



--------------------------------------------------------------------------------

foregoing period, obtain Canadian Letters of Credit to replace Canadian Letters
of Credit that have expired or that have been drawn upon and reimbursed. All
Existing Canadian Letters of Credit shall be deemed to have been issued pursuant
hereto, and from and after the Closing Date shall be subject to and governed by
the terms and conditions hereof.

(ii) No Canadian L/C Issuer shall issue any Letter of Credit if the expiry date
of such requested Letter of Credit would occur after the Letter of Credit
Expiration Date, unless all the Canadian Lenders have approved such expiry date.

(iii) No Canadian L/C Issuer shall be under any obligation to issue any Letter
of Credit if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such Canadian L/C Issuer from
issuing such Letter of Credit, or any Law applicable to such Canadian L/C Issuer
or any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such Canadian L/C Issuer shall
prohibit, or request that such Canadian L/C Issuer refrain from, the issuance of
letters of credit generally or such Letter of Credit in particular or shall
impose upon such Canadian L/C Issuer with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which such Canadian L/C Issuer
is not otherwise compensated hereunder) not in effect on the Closing Date, or
shall impose upon such Canadian L/C Issuer any unreimbursed loss, cost or
expense which was not applicable on the Closing Date and which such Canadian L/C
Issuer in good faith deems material to it, unless the applicable Canadian
Borrower confirms that it will pay the foregoing;

(B) the issuance of such Letter of Credit would violate any Laws;

(C) except as otherwise agreed by the Administrative Agent and such Canadian L/C
Issuer, such Letter of Credit is in an initial face amount less than C$10,000 or
U.S. $10,000, as the case may be;

(D) such Letter of Credit is to be denominated in a currency other than Canadian
Dollars or U.S. Dollars;

(E) the issuance of such Letter of Credit would violate one or more policies of
such Canadian L/C Issuer applicable to the issuance of letters of credit
generally and applied by such Canadian L/C Issuer to other similarly situated
borrowers under similar credit facilities; provided that (x) upon request of the
applicable Canadian Borrower, such Canadian L/C Issuer shall provide such
Canadian Borrower a reasonably detailed description of such policy and (y) such
policy shall not be predicated on the credit strength of the Loan Parties or the
Lenders; or

(F) any Canadian Lender is at that time a Defaulting Lender, unless such
Canadian L/C Issuer has entered into arrangements, including the delivery of
Cash Collateral, satisfactory to such Canadian L/C Issuer (in its reasonable
discretion) with the Canadian Borrowers or such Canadian Lender to eliminate
such Canadian L/C Issuer’s actual or potential Fronting Exposure (after giving
effect to Section 4.10(a)(iv)) with respect to the Defaulting Lender arising
from either the Canadian Letter of Credit then proposed to be issued or that
Canadian Letter of Credit and all other Canadian L/C Obligations as to which
such Canadian L/C Issuer has actual or potential Fronting Exposure, as it may
elect in its reasonable discretion.

 

56



--------------------------------------------------------------------------------

(iv) No Canadian L/C Issuer shall amend any Letter of Credit if such Canadian
L/C Issuer would not be permitted at such time to issue such Letter of Credit in
its amended form under the terms hereof.

(v) No Canadian L/C Issuer shall be under any obligation to amend any Letter of
Credit if (A) such Canadian L/C Issuer would have no obligation at such time to
issue such Letter of Credit in its amended form under the terms hereof, or
(B) the beneficiary of such Letter of Credit does not accept the proposed
amendment to such Letter of Credit.

(b) Procedures for Issuance and Amendment of Canadian Letters of Credit.

(i) Each Canadian Letter of Credit shall be issued or amended, as the case may
be, upon the request of the applicable Canadian Borrower delivered to the
applicable Canadian L/C Issuer (with a copy to the Administrative Agent) in the
form of a Canadian Letter of Credit Application, appropriately completed and
signed by a Responsible Officer of the applicable Canadian Borrower. Such
Canadian Letter of Credit Application may be sent by facsimile, by Canadian or
United States mail, by overnight courier, by electronic transmission using the
system provided by such Canadian L/C Issuer, by personal delivery or by any
other means acceptable to such Canadian L/C Issuer. Such Canadian Letter of
Credit Application must be received by such Canadian L/C Issuer and the
Administrative Agent not later than 11:00 a.m. at least three Business Days (or
such later date and time as the Administrative Agent and such Canadian L/C
Issuer may agree in a particular instance in their sole discretion) prior to the
proposed issuance date or date of amendment, as the case may be. In the case of
a request for an initial issuance of a Canadian Letter of Credit, such Canadian
Letter of Credit Application shall specify in form and detail satisfactory to
such Canadian L/C Issuer: (A) the proposed issuance date of the requested
Canadian Letter of Credit (which shall be a Business Day); (B) the amount
thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (G) such
other matters as such Canadian L/C Issuer may reasonably require. In the case of
a request for an amendment of any outstanding Canadian Letter of Credit, such
Canadian Letter of Credit Application shall specify in form and detail
satisfactory to such Canadian L/C Issuer (A) the Canadian Letter of Credit to be
amended; (B) the proposed date of amendment thereof (which shall be a Business
Day); (C) the nature of the proposed amendment; and (D) such other matters as
such Canadian L/C Issuer may require. Additionally, the applicable Canadian
Borrower shall furnish to such Canadian L/C Issuer and the Administrative Agent
such other documents and information pertaining to such requested Letter of
Credit issuance or amendment, including any Issuer Documents, as such Canadian
L/C Issuer or the Administrative Agent may reasonably require.

(ii) Promptly after receipt of any Canadian Letter of Credit Application, the
applicable Canadian L/C Issuer will confirm with the Administrative Agent (by
telephone or in writing) that the Administrative Agent has received a copy of
such Canadian Letter of Credit Application from the applicable Canadian Borrower
and, if not, such Canadian L/C Issuer will provide the Administrative Agent with
a copy thereof. Unless such Canadian L/C Issuer has received written notice from
any Canadian Lender, the Administrative Agent or any Loan Party, at least one
Business Day prior to the requested date of issuance or amendment of the
applicable Letter of Credit, that one or more applicable conditions contained in
Article 6 shall not then be

 

57



--------------------------------------------------------------------------------

satisfied, then, subject to the terms and conditions hereof, such Canadian L/C
Issuer shall, on the requested date, issue a Letter of Credit for the account of
the applicable Canadian Borrower or enter into the applicable amendment, as the
case may be, in each case in accordance with such Canadian L/C Issuer’s usual
and customary business practices. Immediately upon the issuance of each Canadian
Letter of Credit, each Canadian Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from such Canadian L/C
Issuer a risk participation in such Canadian Letter of Credit in an amount equal
to the product of such Canadian Lender’s Pro Rata Share times the amount of such
Canadian Letter of Credit.

(iii) Promptly after its delivery of any Canadian Letter of Credit or any
amendment to a Canadian Letter of Credit to an advising bank with respect
thereto or to the beneficiary thereof, the applicable Canadian L/C Issuer will
also deliver to the applicable Canadian Borrower and the Administrative Agent a
true and complete copy of such Canadian Letter of Credit or amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Canadian Letter of Credit of any
notice of a drawing under such Letter of Credit, the applicable Canadian L/C
Issuer shall notify the applicable Canadian Borrower and the Administrative
Agent thereof. Not later than 11:00 a.m. on the date of any payment by such
Canadian L/C Issuer under a Letter of Credit (each such date, a “Canadian Honor
Date”), the applicable Canadian Borrower shall reimburse such Canadian L/C
Issuer in an amount equal to the amount of such drawing whether by way of
Canadian Prime Rate Committed Loans or Canadian Base Rate Committed Loans or
otherwise. If the applicable Canadian Borrower fails so to reimburse such
Canadian L/C Issuer by such time, the Administrative Agent shall promptly notify
each Canadian Lender of the Canadian Honor Date, the amount of the unreimbursed
drawing (the “Canadian Unreimbursed Amount”), and the amount of such Canadian
Lender’s Pro Rata Share thereof. In such event, the applicable Canadian Borrower
shall be deemed to have requested a Canadian Committed Borrowing of Canadian
Prime Rate Committed Loans or Canadian Base Rate Committed Loans, if applicable,
to be disbursed on the Canadian Honor Date in an amount equal to the Canadian
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 3.02 for the principal amount of Canadian Prime Rate Committed Loans or
Canadian Base Rate Committed Loans, but subject to the amount of the unutilized
portion of the Aggregate Canadian Commitments and whether or not the conditions
set forth in Section 6.02 are satisfied, provided that no Event of Default under
Sections 10.01(h)(i) or 10.01(h)(ii) has occurred and is continuing. Any notice
given by such Canadian L/C Issuer or the Administrative Agent pursuant to this
Section 3.04(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

(ii) Each Canadian Lender (including the Canadian Lender acting as the
applicable Canadian L/C Issuer) shall upon any notice pursuant to
Section 3.04(c)(i) make funds available to the Administrative Agent for the
account of such Canadian L/C Issuer at the Administrative Agent’s Office in an
amount equal to its Pro Rata Share of the Canadian Unreimbursed Amount not later
than 1:00 p.m. on the Business Day specified in such notice by the
Administrative Agent, whereupon, subject to the provisions of
Section 3.04(c)(iii), each Canadian Lender that so makes funds available shall
be deemed to have made a Canadian Loan in the form of a Canadian Prime Rate
Committed Loan or Canadian Base Rate Committed Loans, to the applicable Canadian
Borrower in such amount. The Administrative Agent shall remit the funds so
received to such Canadian L/C Issuer.

 

58



--------------------------------------------------------------------------------

(iii) With respect to any Canadian Unreimbursed Amount that is not fully
refinanced by Canadian Prime Rate Committed Loans or Canadian Base Rate
Committed Loans for any reason, the applicable Canadian Borrower shall be deemed
to have incurred from such Canadian L/C Issuer a Canadian L/C Borrowing in the
amount of the Canadian Unreimbursed Amount that is not so refinanced, which
Canadian L/C Borrowing shall be due and payable on demand (together with
interest) and shall bear interest at a rate per annum equal to (i) for the first
three (3) Business Days after the date of such Canadian L/C Borrowing, the
Canadian Prime Rate or the Canadian U.S. Dollar Base Rate, as applicable, and
(ii) thereafter such rate plus two percent (2%). In such event, each Canadian
Lender’s payment to the Administrative Agent for the account of such Canadian
L/C Issuer pursuant to Section 3.04(c)(ii) shall be deemed payment in respect of
its participation in such Canadian L/C Borrowing and shall constitute a Canadian
L/C Advance from such Canadian Lender in satisfaction of its participation
obligation under this Section 3.04.

(iv) Until each Canadian Lender funds its Canadian Committed Loan or Canadian
L/C Advance pursuant to this Section 3.04(c) to reimburse such Canadian L/C
Issuer for any amount drawn under any Letter of Credit, interest in respect of
such Canadian Lender’s Pro Rata Share of such amount shall be solely for the
account of such Canadian L/C Issuer.

(v) Each Canadian Lender’s obligation to make Canadian Committed Loans or
Canadian L/C Advances to reimburse such Canadian L/C Issuer for amounts drawn
under Canadian Letters of Credit, as contemplated by this Section 3.04(c), shall
be absolute and unconditional and shall not be affected by any circumstance,
including (A) any set-off, counterclaim, recoupment, defense or other right
which such Canadian Lender may have against such Canadian L/C Issuer, the
applicable Canadian Borrower or any other Person for any reason whatsoever;
(B) the occurrence or continuance of a Default, or (C) any other occurrence,
event or condition, whether or not similar to any of the foregoing. No such
making of a Canadian L/C Advance shall relieve or otherwise impair the
obligation of the applicable Canadian Borrower to reimburse such Canadian L/C
Issuer for the amount of any payment made by such Canadian L/C Issuer under any
Letter of Credit, together with interest as provided herein.

(vi) If any Canadian Lender fails to make available to the Administrative Agent
for the account of such Canadian L/C Issuer any amount required to be paid by
such Canadian Lender pursuant to the foregoing provisions of this
Section 3.04(c) by the time specified in Section 3.04(c), then, without limiting
the other provisions of this Agreement, such Canadian L/C Issuer shall be
entitled to recover from such Canadian Lender (acting through the Administrative
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to such Canadian L/C Issuer at a rate per annum equal to the greater
of the Canadian Prime Rate or the Canadian U.S. Dollar Base Rate, as applicable,
from time to time in effect and a rate determined by such Canadian L/C Issuer in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by such Canadian
L/C Issuer in connection with the foregoing. If such Canadian Lender pays such
amount (with interest and fees as aforesaid), the amount so paid (excluding, for
the avoidance of doubt, the aforesaid interest and fees) shall constitute such
Canadian Lender’s Canadian Committed Loan included in the relevant Canadian
Committed Borrowing or Canadian L/C Advance in respect of the relevant Canadian
L/C Borrowing, as the case may be. A certificate of such Canadian L/C Issuer
submitted to any Canadian Lender (through the Administrative Agent) with respect
to any amounts owing under this clause (vi) shall be conclusive absent manifest
error.

 

59



--------------------------------------------------------------------------------

(d) Repayment of Participations.

(i) At any time after a Canadian L/C Issuer has made a payment under any Letter
of Credit and has received from any Canadian Lender such Canadian Lender’s
Canadian L/C Advance in respect of such payment in accordance with
Section 3.04(c), if the Administrative Agent receives for the account of such
Canadian L/C Issuer any payment in respect of the related Canadian Unreimbursed
Amount or interest thereon (whether directly from the applicable Canadian
Borrower or otherwise, including proceeds of Cash Collateral applied thereto by
the Administrative Agent), the Administrative Agent will distribute to such
Canadian Lender its Pro Rata Share thereof (appropriately adjusted, in the case
of interest payments, to reflect the period of time during which such Canadian
Lender’s Canadian L/C Advance was outstanding) in the same funds as those
received by the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of any
Canadian L/C Issuer pursuant to Section 3.04(c)(i) is required to be returned
under any of the circumstances described in Section 12.08 (including pursuant to
any settlement entered into by such Canadian L/C Issuer in its discretion), each
Canadian Lender shall pay to the Administrative Agent for the account of such
Canadian L/C Issuer its Pro Rata Share thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned by such Canadian Lender, at a rate per annum equal to the
Canadian Prime Rate or Canadian U.S. Dollar Base Rate, as applicable, from time
to time in effect. The obligations of the Canadian Lenders under this clause
shall survive the payment in full of the Obligations and the termination of this
Agreement.

(e) Obligations Absolute. The obligation of the applicable Canadian Borrower to
reimburse a Canadian L/C Issuer for each drawing under each Letter of Credit and
to repay each Canadian L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, set-off, defense or other right
that the applicable Canadian Borrower or any Subsidiary may have at any time
against any beneficiary or any transferee of such Letter of Credit (or any
Person for whom any such beneficiary or any such transferee may be acting), such
Canadian L/C Issuer or any other Person, whether in connection with this
Agreement, the transactions contemplated hereby or by such Letter of Credit or
any agreement or instrument relating thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) waiver by such Canadian L/C Issuer of any requirement that exists for such
Canadian L/C Issuer’s protection and not the protection of the applicable
Canadian Borrower or any waiver by such Canadian L/C Issuer which does not in
fact materially prejudice the applicable Canadian Borrower;

(v) any payment made by such Canadian L/C Issuer in respect of an otherwise
complying item presented after the date specified as the expiration date of, or
the date by which

 

60



--------------------------------------------------------------------------------

documents must be received under such Letter of Credit if presentation after
such date is authorized by the UCC, the ISP or the UCP, as applicable to the
extent the UCC, the ISP or the UCP applies to such Letter of Credit and the
applicable provision in the UCC, the ISP or the UCP that would otherwise permit
such presentation was not overridden by the terms of such Letter of Credit;

(vi) any payment by such Canadian L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by such Canadian L/C Issuer
under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law; or

(vii) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Canadian Borrower or
any Subsidiary.

The applicable Canadian Borrower shall promptly examine a copy of each Letter of
Credit and each amendment thereto that is delivered to it and, in the event of
any claim of noncompliance with such Canadian Borrower’s instructions or other
irregularity, the applicable Canadian Borrower will promptly notify such
Canadian L/C Issuer. Such Canadian Borrower shall be conclusively deemed to have
waived any such claim against the Canadian L/C Issuer and its correspondents
unless such notice is given as aforesaid.

(f) Role of Canadian L/C Issuer. Each Canadian Lender and each Canadian Borrower
agree that, in paying any drawing under a Letter of Credit, no Canadian L/C
Issuer shall have any responsibility to obtain any document (other than any
sight draft, certificates and documents expressly required by the Letter of
Credit) or to ascertain or inquire as to the validity or accuracy of any such
document or the authority of the Person executing or delivering any such
document. None of the Canadian L/C Issuers, the Administrative Agent, any of
their Related Parties nor any of the respective correspondents, participants or
assignees of any Canadian L/C Issuer shall be liable to any Canadian Lender for
(i) any action taken or omitted in connection herewith at the request or with
the approval of the Canadian Lenders or the Canadian Required Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Letter of Credit Application. Each Canadian Borrower hereby assumes all risks of
the acts or omissions of any beneficiary or transferee with respect to its use
of any Letter of Credit; provided, however, that this assumption is not intended
to, and shall not, preclude such Canadian Borrower’s pursuing such rights and
remedies as it may have against the beneficiary or transferee at law or under
any other agreement. None of the Canadian L/C Issuers, any Agent-Related Person,
nor any of the respective correspondents, participants or assignees of any
Canadian L/C Issuer, shall be liable or responsible for any of the matters
described in clauses (i) through (vii) of Section 3.04(e); provided, however,
that anything in such clauses to the contrary notwithstanding, the applicable
Canadian Borrower may have a claim against a Canadian L/C Issuer, and such
Canadian L/C Issuer may be liable to such Canadian Borrower, to the extent, but
only to the extent, of any direct, as opposed to consequential or exemplary,
damages suffered by the applicable Canadian Borrower which such Canadian
Borrower proves were caused by such Canadian L/C Issuer’s willful misconduct or
gross negligence or such Canadian L/C Issuer’s willful failure to pay under any
Letter of Credit after the presentation to it by the beneficiary of a sight
draft and certificate(s) strictly complying with the terms and conditions of a
Letter of Credit. In furtherance and not in limitation of the foregoing, such
Canadian L/C Issuer may accept documents that appear on their face to be in
order, without responsibility for further

 

61



--------------------------------------------------------------------------------

investigation, and such Canadian L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason. A Canadian L/C Issuer may send a Canadian
Letter of Credit or conduct any communication to or from the beneficiary via
SWIFT message or overnight courier, or any other commercially reasonable means
of communicating with a beneficiary.

(g) Cash Collateral. Upon the request of the Administrative Agent or, in the
case of the succeeding clause (ii), any Canadian L/C Issuer (with a copy to the
Administrative Agent) (i) if a Canadian L/C Issuer has honored any full or
partial drawing request under any Canadian Letter of Credit and such drawing has
resulted in a Canadian L/C Borrowing, or (ii) if, as of the Letter of Credit
Expiration Date, any Canadian Letter of Credit for any reason remains
outstanding and partially or wholly undrawn, the applicable Canadian Borrower
shall immediately Cash Collateralize the then Outstanding Amount of all Canadian
L/C Obligations in an amount equal to one hundred percent (100%) of such
Outstanding Amount determined as of the date of such Canadian L/C Borrowing or
the Letter of Credit Expiration Date, as the case may be. Sections 2.04, 2.06,
3.06, 4.10 and 10.02(c) set forth certain additional requirements to deliver
Cash Collateral hereunder. Each Canadian Borrower, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grants to the
Administrative Agent, for the benefit of the Canadian L/C Issuers and the
Lenders, a first priority security interest in all such cash, deposit accounts
and all balances therein and in all other property so provided as collateral
pursuant to this Agreement, and in all proceeds of the foregoing, all as
security for the obligations to which Cash Collateral may be applied. Cash
Collateral shall be maintained in blocked deposit accounts held by the
Administrative Agent.

If at any time the Administrative Agent determines that Cash Collateral is
subject to any right or claim of any Person other than the Administrative Agent
as herein provided which has priority over the Administrative Agent’s claim, the
applicable Canadian Borrower will, promptly upon demand by the Administrative
Agent, pay or provide to the Administrative Agent additional Cash Collateral in
an amount sufficient to eliminate such deficiency.

Notwithstanding anything to the contrary contained in this Agreement, Cash
Collateral provided under this Agreement in respect of Canadian Letters of
Credit or Canadian Swing Line Loans shall be held and applied to the
satisfaction of the specific Canadian L/C Obligations, Canadian Swing Line
Loans, obligations to fund participations therein (including, as to Cash
Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) and other obligations for which the Cash Collateral was so provided,
prior to any other application of such property as may be provided for herein.

Cash Collateral (or the appropriate portion thereof) provided to reduce Fronting
Exposure or other obligations shall be released promptly following (i) the
elimination of the applicable Fronting Exposure or payment in full of all other
obligations giving rise thereto (including, if applicable, by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 12.09(b)(vi))); or (ii) the
Administrative Agent’s determination that there exists excess Cash Collateral;
provided, however, that Cash Collateral furnished by or on behalf of a Loan
Party shall not be released during the continuance of a Default or Event of
Default (and following application as provided in this Section 3.04 or
Section 4.10 or as may be otherwise applied in accordance with Section 10.03).

(h) Applicability of ISP98 and UCP. Unless otherwise expressly agreed by the
applicable Canadian L/C Issuer and the applicable Canadian Borrower when a
Letter of Credit is issued (including any such agreement applicable to an
Existing Canadian Letter of Credit), (i) the rules of the ISP shall apply to
each standby Letter of Credit, and (ii) the rules of the Uniform Customs and
Practice for

 

62



--------------------------------------------------------------------------------

Documentary Credits, as most recently published by the International Chamber of
Commerce at the time of issuance shall apply to each commercial Letter of
Credit. Notwithstanding the foregoing, no Canadian L/C Issuer shall be
responsible to the applicable Canadian Borrower for, and such Canadian L/C
Issuer’s rights and remedies against such Canadian Borrower shall not be
impaired by, any action or inaction of such Canadian L/C Issuer required or
permitted under any law, order, or practice that is required or permitted to be
applied to any Letter of Credit or this Agreement, including the Law or any
order of a jurisdiction where such Canadian L/C Issuer or the beneficiary is
located, the practice stated in the ISP or UCP, as applicable, or in the
decisions, opinions, practice statements, or official commentary of the ICC
Banking Commission, the Bankers Association for Finance and Trade—International
Financial Services Association (BAFT-IFSA), or the Institute of International
Banking Law & Practice, to the extent such law or practice is applicable to such
Canadian Letter of Credit.

(i) Letter of Credit Fees. The applicable Canadian Borrower shall pay to the
Administrative Agent for the account of each Canadian Lender in accordance,
subject to Section 4.10 with its Pro Rata Share a Letter of Credit fee (the
“Canadian Letter of Credit Fee”) for each Letter of Credit equal to the
Applicable Rate times the daily maximum amount available to be drawn under such
Letter of Credit (whether or not such maximum amount is then in effect under
such Letter of Credit). Canadian Letter of Credit Fees shall be (i) computed on
a quarterly basis in arrears and (ii) due and payable on the first Business Day
after the end of each March, June, September and December, commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand. If there is any
change in the Applicable Rate during any quarter, the daily maximum amount of
each standby Letter of Credit shall be computed and multiplied by the Applicable
Rate separately for each period during such quarter that such Applicable Rate
was in effect.

(j) Fronting Fee and Documentary and Processing Charges Payable to Canadian L/C
Issuer. The applicable Canadian Borrower shall pay directly to the applicable
Canadian L/C Issuer for its own account a fronting fee with respect to each
Letter of Credit at the rate per annum specified in the applicable Fee Letter,
payable on the actual daily maximum amount available to be drawn under such
Letter of Credit (whether or not such maximum amount is then in effect under
such Letter of Credit). Such fronting fee shall be computed on a quarterly basis
in arrears. Such fronting fee shall be due and payable on the first Business Day
after the end of each March, June, September and December, commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand. In addition, the
applicable Canadian Borrower shall pay directly to such Canadian L/C Issuer for
its own account the customary issuance, presentation, amendment and other
processing fees, and other standard costs and charges, of such Canadian L/C
Issuer relating to letters of credit as agreed to by the Canadian Borrowers and
the applicable Canadian L/C Issuer. Such customary fees and standard costs and
charges are due and payable on demand and are nonrefundable.

(k) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(l) Designation of Subsidiaries as Account Parties. Notwithstanding anything to
the contrary set forth in this Agreement, including without limitation
Section 3.04(a), a Canadian Letter of Credit issued hereunder shall, upon the
request of either Canadian Borrower, be issued for the account of any Subsidiary
of such Canadian Borrower, provided that notwithstanding such request, the
applicable Canadian Borrower shall be the actual account party for all purposes
of this Agreement for such Canadian Letter of Credit and such request shall not
affect the applicable Canadian Borrower’s reimbursement obligations hereunder
with respect to such Canadian Letter of Credit.

 

63



--------------------------------------------------------------------------------

(m) Canadian L/C Issuer Reports to the Administrative Agent. Unless otherwise
agreed by the Administrative Agent, each Canadian L/C Issuer shall, in addition
to its notification obligations set forth elsewhere in this Section, report in
writing to the Administrative Agent (i) periodic activity (for such period or
recurrent periods as shall be requested by the Administrative Agent) in respect
of Canadian Letters of Credit issued by such Canadian L/C Issuer, including
issuances, extensions, amendments and renewals, expirations and cancelations and
disbursements and reimbursements, (ii) at least one Business Day prior to the
time that such Canadian L/C Issuer issues, amends, renews or extends a Canadian
Letter of Credit, the date of such issuance, amendment, renewal or extension,
and the stated amount of the applicable Canadian Letters of Credit after giving
effect to such issuance, amendment, renewal or extension (and whether the
amounts thereof shall have changed), (iii) on each Business Day on which such
Canadian L/C Issuer makes a payment pursuant to a Canadian Letter of Credit, the
date and amount of such payment, (iv) on any Business Day on which a Canadian
Borrower fails to reimburse a payment made pursuant to a Canadian Letter of
Credit required to be reimbursed to such Canadian L/C Issuer on such day, the
date of such failure and the amount of such payment and (v) on any other
Business Day, such other information as the Administrative Agent shall
reasonably request as to the Canadian Letters of Credit issued by such Canadian
L/C Issuer.

3.05. Canadian Swing Line Loans.

(a) The Canadian Swing Line. Subject to the terms and conditions set forth
herein, the Canadian Swing Line Lender in reliance upon the agreements of the
Canadian Lenders set forth in this Section 3.05, agrees to make loans in
Canadian Dollars or U.S. Dollars (each such loan, a “Canadian Swing Line Loan”)
to each Canadian Borrower from time to time on any Business Day during the
Availability Period in an aggregate amount not to exceed at any time outstanding
the amount of the Canadian Swing Line Sublimit, notwithstanding the fact that
such Canadian Swing Line Loans, when aggregated with the Pro Rata Share of the
Outstanding Amount of Canadian Committed Borrowings and Canadian L/C Obligations
of the Canadian Lender acting as Canadian Swing Line Lender, may exceed the
amount of such Canadian Lender’s Canadian Commitment; provided, however, that
(x) after giving effect to any Canadian Swing Line Loan, (i) the Total Canadian
Outstandings shall not exceed the Aggregate Canadian Commitments, (ii) the
aggregate Outstanding Amount of the Canadian Committed Loans of any Canadian
Lender, plus such Canadian Lender’s Pro Rata Share of the Outstanding Amount of
all Canadian L/C Obligations, plus such Canadian Lender’s Pro Rata Share of the
Outstanding Amount of all Canadian Swing Line Loans plus such Canadian Lender’s
Bankers’ Acceptances shall not exceed such Canadian Lender’s Canadian
Commitment, and (iii) the aggregate Outstanding Amount of Canadian Swing Line
Loans plus the aggregate Outstanding Amount of U.S. Swing Line Loans shall not
exceed $50,000,000, (y) that the applicable Canadian Borrower shall not use the
proceeds of any Canadian Swing Line Loan to refinance any outstanding Canadian
Swing Line Loan and (z) the Canadian Swing Line Lender shall not be obligated to
make any Canadian Swing Line Loan if it shall determine (after giving effect to
Section 4.10(a)(iv)) that it has, or by such Credit Extension may have, Fronting
Exposure. Within the foregoing limits, and subject to any other terms and
conditions hereof, the applicable Canadian Borrower may borrow under this
Section 3.05, prepay under Section 3.06, and reborrow under this
Section 3.05(a). Immediately upon the making of a Canadian Swing Line Loan, each
Canadian Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the Canadian Swing Line Lender a risk participation in
such Canadian Swing Line Loan in an amount equal to the product of such Canadian
Lender’s Pro Rata Share times the amount of such Canadian Swing Line Loan.

(b) Canadian Borrowing Procedures. Each Canadian Swing Line Borrowing shall be
made upon the applicable Canadian Borrower’s irrevocable notice to the Canadian
Swing Line Lender and the Administrative Agent, which may be given by telephone.
Each such notice must be received by the Canadian Swing Line Lender and the
Administrative Agent not later than 3:00 p.m. on the requested borrowing date,
and shall specify (i) the amount to be borrowed, which may be in Canadian
Dollars or in

 

64



--------------------------------------------------------------------------------

U.S. Dollars and shall be a minimum of $1,000,000 of such currency, and (ii) the
requested borrowing date, which shall be a Business Day. Each such telephonic
notice must be confirmed promptly by delivery to the Canadian Swing Line Lender
and the Administrative Agent of a written Canadian Swing Line Loan Notice,
appropriately completed and signed by a Responsible Officer of the applicable
Canadian Borrower. Promptly after receipt by the Canadian Swing Line Lender of
any telephonic Canadian Swing Line Loan Notice, the Canadian Swing Line Lender
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has also received such Canadian Swing Line Loan Notice and,
if not, the Canadian Swing Line Lender will notify the Administrative Agent (by
telephone or in writing) of the contents thereof. Unless the Canadian Swing Line
Lender has received notice (by telephone or in writing) from the Administrative
Agent (including at the request of any Canadian Lender) prior to 1:00 p.m. for
Canadian Swing Line Borrowings made in U.S. Dollars and 3:00 p.m. for Canadian
Swing Line Borrowings made in Canadian Dollars, in each case on the date of the
proposed Canadian Swing Line Borrowing (A) directing the Canadian Swing Line
Lender not to make such Canadian Swing Line Loan as a result of the limitations
set forth in the proviso to the first sentence of Section 3.05(a), or (B) that
one or more of the applicable conditions specified in Article 6 is not then
satisfied, then, subject to the terms and conditions hereof, the Canadian Swing
Line Lender will, not later than 5:00 p.m. on the borrowing date specified in
such Canadian Swing Line Loan Notice, make the amount of its Canadian Swing Line
Loan available to the applicable Canadian Borrower at its office either by
(i) crediting the account of such Canadian Borrower on the books of the Canadian
Swing Line Lender in immediately available funds or (ii) wire transfer of such
funds, in each case in accordance with instructions provided to (and reasonably
acceptable to) the Administrative Agent by the applicable Canadian Borrower.

(c) Refinancing of Canadian Swing Line Loans.

(i) The Canadian Swing Line Lender at any time in its sole and absolute
discretion may request, on behalf of the applicable Canadian Borrower (which
hereby irrevocably authorizes the Canadian Swing Line Lender to so request on
its behalf), that each Canadian Lender make a Canadian Prime Rate Committed Loan
or a Canadian Base Rate Committed Loan, as applicable, in an amount equal to
such Canadian Lender’s Pro Rata Share of the amount of Canadian Swing Line Loans
then outstanding. Such request shall be made in writing (which written request
shall be deemed to be a Canadian Committed Borrowing Notice for purposes hereof)
and in accordance with the requirements of Section 3.02, without regard to the
minimum and multiples specified therein for the principal amount of Canadian
Prime Rate Committed Loans or Canadian Base Rate Committed Loans, but subject to
the unutilized portion of the Aggregate Canadian Commitments and the conditions
set forth in Section 6.02. The Canadian Swing Line Lender shall furnish the
applicable Canadian Borrower with a copy of the applicable Canadian Committed
Borrowing Notice promptly after delivering such notice to the Administrative
Agent. Each Canadian Lender shall make an amount equal to its Pro Rata Share of
the amount specified in such Canadian Committed Borrowing Notice available to
the Administrative Agent in immediately available funds (and the Administrative
Agent may apply Cash Collateral available with respect to the applicable
Canadian Swing Line Loan) for the account of the Canadian Swing Line Lender at
the Administrative Agent’s Office not later than 1:00 p.m. on the day specified
in such Canadian Committed Borrowing Notice, whereupon, subject to
Section 3.05(c)(ii), each Canadian Lender that so makes funds available shall be
deemed to have made a Canadian Prime Rate Committed Loan or Canadian Base Rate
Committed Loan, as applicable, to the applicable Canadian Borrower in such
amount. The Administrative Agent shall remit the funds so received to the
Canadian Swing Line Lender.

(ii) If for any reason any Canadian Swing Line Loan cannot be refinanced by such
a Canadian Committed Borrowing in accordance with Section 3.05(c)(i), the
request for Canadian Prime Rate Committed Loans or Canadian Base Rate Committed
Loans, as applicable, submitted

 

65



--------------------------------------------------------------------------------

by the Canadian Swing Line Lender as set forth herein shall be deemed to be a
request by the Canadian Swing Line Lender that each of the Canadian Lenders fund
its risk participation in the relevant Canadian Swing Line Loan and each
Canadian Lender’s payment to the Administrative Agent for the account of the
Canadian Swing Line Lender pursuant to Section 3.05(c)(i) shall be deemed
payment in respect of such participation.

(iii) If any Canadian Lender fails to make available to the Administrative Agent
for the account of the Canadian Swing Line Lender any amount required to be paid
by such Canadian Lender pursuant to the foregoing provisions of this
Section 3.05(c) by the time specified in Section 3.05(c)(i), the Canadian Swing
Line Lender shall be entitled to recover from such Canadian Lender (acting
through the Administrative Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to the Canadian Swing Line Lender at a rate per
annum equal to the greatest of the (i) Canadian Prime Rate (ii) Canadian
U.S. Dollar Base Rate, and (iii) a rate determined by the Canadian Swing Line
Lender in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by the
Canadian Swing Line Lender in connection with the foregoing. If such Canadian
Lender pays such amount (with interest and fees as aforesaid), the amount so
paid (excluding, for the avoidance of doubt, the aforesaid interest and fees)
shall constitute such Canadian Lender’s Canadian Committed Loan included in the
relevant Canadian Committed Borrowing or funded participation in the relevant
Canadian Swing Line Loan, as the case may be. A certificate of the Canadian
Swing Line Lender submitted to any Canadian Lender (through the Administrative
Agent) with respect to any amounts owing under this clause (iii) shall be
conclusive absent manifest error.

(iv) Each Canadian Lender’s obligation to make Canadian Committed Loans or to
purchase and fund risk participations in Canadian Swing Line Loans pursuant to
this Section 3.05(c) shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any set-off, counterclaim,
recoupment, defense or other right which such Canadian Lender may have against
the Canadian Swing Line Lender, the applicable Canadian Borrower or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Canadian Lender’s
obligation to make Canadian Committed Loans pursuant to this Section 3.05(c) is
subject to the conditions set forth in Section 6.02. No such funding of risk
participations shall relieve or otherwise impair the obligation of the
applicable Canadian Borrower to repay Canadian Swing Line Loans, together with
interest as provided herein.

 

(d) Repayment of Participations.

(i) At any time after any Canadian Lender has purchased and funded a risk
participation in a Canadian Swing Line Loan, if the Canadian Swing Line Lender
receives any payment on account of such Canadian Swing Line Loan, the Canadian
Swing Line Lender will distribute to such Canadian Lender its Pro Rata Share of
such payment (appropriately adjusted, in the case of interest payments, to
reflect the period of time during which such Canadian Lender’s risk
participation was funded) in the same funds as those received by the Canadian
Swing Line Lender.

(ii) If any payment received by the Canadian Swing Line Lender in respect of
principal or interest on any Canadian Swing Line Loan is required to be returned
by the Canadian Swing Line Lender under any of the circumstances described in
Section 12.08 (including

 

66



--------------------------------------------------------------------------------

pursuant to any settlement entered into by the Canadian Swing Line Lender in its
discretion), each Canadian Lender shall pay to the Canadian Swing Line Lender
its Pro Rata Share thereof on demand of the Administrative Agent, plus interest
thereon from the date of such demand to the date such amount is returned, at a
rate per annum equal to the Canadian Prime Rate or Canadian U.S. Dollar Base
Rate, as applicable. The Administrative Agent will make such demand upon the
request of the Canadian Swing Line Lender. The obligations of the Canadian
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.

(e) Interest for Account of Canadian Swing Line Lender. The Canadian Swing Line
Lender shall be responsible for invoicing the applicable Canadian Borrower for
interest on the Canadian Swing Line Loans. Until each Canadian Lender funds its
Canadian Prime Rate Committed Loan, its Canadian Base Rate Committed Loan or its
risk participation pursuant to this Section 3.05 to refinance such Canadian
Lender’s Pro Rata Share of any Canadian Swing Line Loan, interest in respect of
such Pro Rata Share shall be solely for the account of the Canadian Swing Line
Lender.

(f) Payments Directly to Canadian Swing Line Lender. The applicable Canadian
Borrower shall make all payments of principal and interest in respect of the
Canadian Swing Line Loans directly to the Canadian Swing Line Lender.

3.06. Prepayments.

(a) Each Canadian Borrower may, upon notice to the Administrative Agent, at any
time or from time to time voluntarily prepay Canadian Committed Loans in whole
or in part without premium or penalty; provided that (i) such notice must be
received by the Administrative Agent not later than 11:00 a.m. (A) three
Business Days prior to any date of prepayment of Canadian Eurodollar Rate
Committed Loans or Canadian U.S. Eurodollar Rate Committed Loans and (B) on the
date of prepayment of Canadian Prime Rate Committed Loans and Canadian Base Rate
Committed Loans, (ii) any prepayment of Canadian Eurodollar Rate Committed Loans
shall be in a principal amount of C$5,000,000 or a whole multiple of C$1,000,000
in excess thereof; (ii) any prepayment of Canadian U.S. Eurodollar Rate
Committed Loans shall be in a principal amount of U.S. $5,000,000 or a whole
multiple of U.S. $1,000,000 in excess thereof; (iii) any prepayment of Canadian
Prime Rate Committed Loans shall be in a principal amount of C$1,000,000 or a
whole multiple of C$100,000 in excess thereof; and (iv) any prepayment of
Canadian Base Rate Committed Loans shall be in a principal amount of U.S.
$1,000,000 or a whole multiple of U.S. $100,000 in excess thereof or, in each
case, if less, the entire principal amount thereof then outstanding. Each such
notice shall specify the date and amount of such prepayment and the Type(s) of
Canadian Committed Loans to be prepaid. The Administrative Agent will promptly
notify each Canadian Lender of its receipt of each such notice, and of the
amount of such Canadian Lender’s Pro Rata Share of such prepayment. If such
notice is given by a Canadian Borrower, such Canadian Borrower shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. Any prepayment of a Canadian Dollar
Eurodollar Rate Loan shall be accompanied by all accrued interest thereon,
together with any additional amounts required pursuant to Section 5.05. Each
such prepayment shall be applied to the Canadian Committed Loans of the Canadian
Lenders in accordance with their respective Pro Rata Shares.

(b) No Canadian Bid Loan may be prepaid without the prior consent of the
applicable Canadian Bid Loan Lender.

(c) Each Canadian Borrower may, upon notice to the Canadian Swing Line Lender
(with a copy to the Administrative Agent), at any time or from time to time,
voluntarily prepay Canadian Swing Line Loans in whole or in part without premium
or penalty; provided that (i) such notice must be received by the Canadian Swing
Line Lender and the Administrative Agent not later than 1:00 p.m. on the date of

 

67



--------------------------------------------------------------------------------

the prepayment, and (ii) any such prepayment shall be in a minimum principal
amount of C $1,000,000 or U.S. $1,000,000, as applicable. Each such notice shall
specify the date and amount of such prepayment. If such notice is given by a
Canadian Borrower, such Canadian Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein.

(d) If for any reason the Total Canadian Outstandings at any time exceed the
Aggregate Canadian Commitments then in effect, each Canadian Borrower shall
immediately prepay Loans and/or Cash Collateralize the Canadian L/C Obligations
in an aggregate amount equal to such excess (on a proportionate basis having
regard to the Loans and Canadian L/C Obligations of each Canadian Borrower);
provided, however, that the Canadian Borrowers shall not be required to Cash
Collateralize the Canadian L/C Obligations pursuant to this Section 3.06(d)
unless after the prepayment in full of the Canadian Committed Loans and Canadian
Swing Line Loans the Total Canadian Outstandings exceed the Aggregate Canadian
Commitments then in effect.

3.07. Repayment of Canadian Loans.

(a) Each Canadian Borrower shall repay to each Canadian Lender on the Maturity
Date the aggregate principal amount of its Canadian Committed Loans and all
other Canadian Obligations owing to such Lender outstanding on such date.

(b) The applicable Canadian Borrower shall repay each Canadian Swing Line Loan
on the earlier to occur of (i) the date ten Business Days after such Canadian
Loan is made and (ii) the Maturity Date.

(c) The applicable Canadian Borrower shall repay each Canadian Bid Loan made to
it on the last day of the Interest Period in respect thereof.

3.08. Bankers’ Acceptances.

(a) Creation of Bankers’ Acceptances. Upon receipt of a Canadian Committed
Borrowing Notice requesting purchase or acceptance of Bankers’ Acceptances, and
subject to the provisions of this Agreement, each Canadian Lender shall accept,
in accordance with its Pro Rata Share of the requested Canadian Committed
Borrowing from time to time such Bankers’ Acceptances as the applicable Canadian
Borrower shall request.

(b) Terms of Acceptance by the Canadian Lenders.

(i) Delivery and Payment. Subject to Sections 3.08(c) and 3.08(d) and only if a
valid appointment pursuant to Section 3.08(b)(v) is not in place, the Canadian
Borrowers shall pre-sign and deliver to each Canadian Lender bankers’ acceptance
drafts in sufficient quantity to meet the their requirements for anticipated
Canadian Committed Borrowings by way of Bankers’ Acceptances. Each Canadian
Borrower shall, at its option, provide for payment to Administrative Agent for
the benefit of Canadian Lenders of each Bankers’ Acceptance on the date on which
a Bankers’ Acceptance matures, either by payment of the full face amount thereof
or through utilization of a conversion to another Type of Canadian Committed
Borrowing in accordance with this Agreement, or through a combination thereof.
Each Canadian Borrower waives presentment for payment of Bankers’ Acceptances by
Canadian Lenders and shall not claim from Canadian Lenders any days of grace for
the payment at maturity of Bankers’ Acceptances. Any amount owing by a Canadian
Borrower in respect of any Bankers’ Acceptance which is not paid in accordance
with the foregoing, shall, as and from the date on which such Bankers’
Acceptance matures, be deemed to be outstanding hereunder as a Canadian Prime
Rate Loan owing by such Canadian Borrower.

 

68



--------------------------------------------------------------------------------

(ii) No Liability. Administrative Agent and Canadian Lenders shall not be liable
for any damage, loss or improper use of any bankers’ acceptance draft endorsed
in blank except for any loss arising by reason of Administrative Agent or a
Canadian Lender failing to use the same standard of care in the custody of such
bankers’ acceptance drafts as Administrative Agent or such Canadian Lender use
in the custody of their own property of a similar nature.

(iii) Bankers’ Acceptances Purchased by Canadian Lenders. Where a Canadian
Borrower so elects in the Canadian Committed Borrowing Notice, each Canadian
Lender shall purchase Bankers’ Acceptances accepted by it for an amount equal to
the Canadian Discount Proceeds.

(iv) Marketing. Where a Canadian Borrower so elects in the Canadian Committed
Borrowing Notice, it shall be responsible for, and shall make its own
arrangements with respect to, the marketing of Bankers’ Acceptances, except for
(A) Bankers’ Acceptances that are BA Equivalent Advances in which case they will
be dealt with in accordance with Section 3.08(f) or (B) Bankers’ Acceptances
that are accepted by Canadian Lenders (“Old System Issuers”) who are not able to
issue Bankers’ Acceptances as depository bills under the Depository Bills and
Notes Act (Canada), which Bankers’ Acceptances shall in all instances be
purchased by such Old System Issuer.

(v) Power of Attorney. To facilitate the procedures contemplated in this
Agreement, each Canadian Borrower appoints each Canadian Lender from time to
time as the attorney-in-fact of such Canadian Borrower to execute, endorse and
deliver on behalf of such Canadian Borrower drafts or depository bills in the
form or forms prescribed by such Canadian Lender for Bankers’ Acceptances
denominated in Canadian Dollars. Each Bankers’ Acceptance executed and delivered
by a Canadian Lender on behalf of a Canadian Borrower shall be as binding upon
such Canadian Borrower as if it had been executed and delivered by a Responsible
Officer of such Canadian Borrower. The foregoing appointment shall cease to be
effective, in respect of any Canadian Lender regarding such Canadian Borrower,
three Business Days following receipt by such Canadian Lender of a written
notice from such Canadian Borrower revoking such appointment (which notice shall
be copied to the Administrative Agent); provided that any such revocation shall
not affect Bankers’ Acceptances previously executed and delivered by such
Canadian Lender pursuant to such appointment.

(vi) Market. If the Canadian Required Lenders determine, which determination
shall be final conclusive and binding on the Canadian Borrowers, that there does
not exist at the applicable time a normal market in Canada for the purchase and
sale of Bankers’ Acceptances, the Administrative Agent shall so notify the
Canadian Borrowers, and the Canadian Lenders’ obligation to accept Bankers’
Acceptances under this Agreement shall be suspended until such time as the
Administrative Agent (upon the instruction of the Canadian Required Lenders)
revokes such notice. During any such suspension, a request for a Bankers’
Acceptance will be deemed to be a request for a Canadian Prime Rate Committed
Loan.

(vii) Pro-Rata Treatment of Canadian Borrowings.

(A) In the event it is not practicable to allocate Bankers’ Acceptances to each
Canadian Lender such that the aggregate amount of Bankers’ Acceptances required
to be purchased by such Canadian Lender hereunder is in a whole multiple of
C$100,000, the

 

69



--------------------------------------------------------------------------------

Administrative Agent is authorized by each Canadian Borrower and each Canadian
Lender to make such allocation as the Administrative Agent determines in its
sole and unfettered discretion may be equitable in the circumstances and, if the
aggregate amount of such Bankers’ Acceptances is not a whole multiple of
C$100,000, then the Administrative Agent may allocate (on a basis considered by
it to be equitable) the excess of such Bankers’ Acceptances over the next lowest
whole multiple of C$100,000 to one Canadian Lender, which shall purchase a
Bankers’ Acceptance with a face amount equal to the excess and having the same
term as the corresponding Bankers’ Acceptances. In no event shall the portion of
the outstanding Canadian Committed Borrowings by way of Bankers’ Acceptances of
a Canadian Lender exceed such Canadian Lender’s Pro Rata Share of the aggregate
Canadian Committed Borrowings by way of Bankers’ Acceptances by more than
C$100,000 as a result of such exercise of discretion by the Administrative
Agent.

(B) If during the term of any Bankers’ Acceptance accepted by a Canadian Lender
hereunder the Canadian Stamping Fee Rate changes as a result of a change in the
Applicable Rate or an Event of Default occurs and is continuing, the fee paid to
such Canadian Lender by the applicable Canadian Borrower pursuant to
Section 4.02 (in this paragraph called the “Initial Fee”) with respect to such
Bankers’ Acceptance shall be recalculated based upon such change in the Canadian
Stamping Fee Rate or the existence of such Event of Default for the number of
days during the term of such Bankers’ Acceptance that such change is applicable
or such Event of Default exists. If such recalculated amount is in excess of the
Initial Fee then the applicable Canadian Borrower shall pay to such Canadian
Lender the amount of such excess, and if such recalculated amount is less than
the Initial Fee, then the amount of such reduction shall be credited to other
amounts payable by the applicable Canadian Borrower to such Canadian Lender.

(c) General Procedures for Bankers’ Acceptances.

(i) Notice. Each Canadian Borrower may in a Canadian Committed Borrowing Notice
(which notice must be received by the Administrative Agent not later than
11:00 a.m. one Business Day prior to the date of the requested Canadian
Borrowing by way of Bankers’ Acceptances) request a Canadian Borrowing by way of
Bankers’ Acceptances. If such Canadian Borrower is responsible for marketing of
such Bankers’ Acceptances under Section 3.08(b)(iv), such Canadian Borrower by
subsequent notice to Administrative Agent by 11:00 a.m. on the day of the
requested Canadian Borrowing by way of Bankers’ Acceptances shall provide
Administrative Agent (which shall in turn promptly notify each Canadian Lender)
with information as to the discount proceeds payable by the purchasers of the
Bankers’ Acceptances and the party to whom delivery of the Bankers’ Acceptances
by each Canadian Lender is to be made against delivery to each Canadian Lender
of the applicable discount proceeds. Such discount proceeds less the fee
calculated in accordance with Section 4.02(b) shall promptly be delivered to the
Administrative Agent. Any telephone advice given under this Section shall be
subject to Section 3.02 and shall be confirmed by a written notice of the
applicable Canadian Borrower to Administrative Agent prior to 2:00 p.m. on the
same day.

(ii) Rollover. In the case of a rollover of maturing Bankers’ Acceptances issued
by a Canadian Lender, such Canadian Lender, in order to satisfy the continuing
liability of the applicable Canadian Borrower to the Canadian Lender for the
face amount of the maturing Bankers’ Acceptances issued by the applicable
Canadian Borrower, shall retain for its own account the Canadian Net Proceeds of
each new Bankers’ Acceptance issued by it in connection with such rollover; and
the applicable Canadian Borrower shall, on the maturity date of the

 

70



--------------------------------------------------------------------------------

maturing Bankers’ Acceptances issued by the applicable Canadian Borrower, pay to
Administrative Agent for the benefit of Canadian Lenders an amount equal to the
difference between the face amount of the maturing Bankers’ Acceptances and the
aggregate Canadian Net Proceeds of the new Bankers’ Acceptances.

(iii) Conversion from Canadian Prime Rate Loans. In the case of a conversion
from a Canadian Prime Rate Committed Loan into a Canadian Committed Borrowing by
way of Bankers’ Acceptances to be accepted by a Canadian Lender pursuant to
Sections 3.08(a), (b) and (c), such Canadian Lender, in order to satisfy the
continuing liability of the applicable Canadian Borrower to it for the principal
amount of the Canadian Prime Rate Loans owing by such Canadian Borrower being
converted, shall retain for its own account the Canadian Discount Proceeds of
each new Bankers’ Acceptance issued by it in connection with such conversion;
and the applicable Canadian Borrower shall, on the date of issuance of the
Bankers’ Acceptances, pay to Administrative Agent for the benefit of Canadian
Lenders an amount equal to the difference between the aggregate principal amount
of the Canadian Prime Rate Loans owing by the applicable Canadian Borrower being
converted owing to the Canadian Lenders and the aggregate Canadian Discount
Proceeds of such Bankers’ Acceptances.

(iv) Conversions to Canadian Prime Rate Loans. In the case of a conversion of a
Canadian Committed Borrowing by way of Bankers’ Acceptances into Canadian Prime
Rate Loan, each Canadian Lender, in order to satisfy the liability of the
applicable Canadian Borrower to it for the face amount of the maturing Bankers’
Acceptances, shall record the obligation of the applicable Canadian Borrower to
it as a Canadian Prime Rate Loan, unless such Canadian Borrower provides for
payment to Administrative Agent for the benefit of Canadian Lenders of the face
amount of the maturing Bankers’ Acceptance in some other manner acceptable to
Canadian Lenders, including conversion to another Type of Canadian Borrowing.

(v) Authorization. Each Canadian Borrower hereby authorizes each Canadian Lender
to complete, stamp, hold, sell, rediscount or otherwise dispose of all Bankers’
Acceptances accepted by it pursuant to this Section in accordance with the
instructions provided by the applicable Canadian Borrower pursuant to
Sections 3.01 and 3.02, as applicable.

(vi) Depository Notes. The parties agree that in the administering of Bankers’
Acceptances, each Canadian Lender may avail itself of the debt clearing services
offered by a clearing house for depository notes pursuant to the Depository
Bills and Notes Act (Canada) and that the procedures set forth in Section 3.02
be deemed amended to the extent necessary to comply with the requirements of
such debt clearing services.

(d) Execution of Bankers’ Acceptances. The signatures of any authorized
signatory on Bankers’ Acceptances may, at the option of the applicable Canadian
Borrower, be reproduced in facsimile and such Bankers’ Acceptances bearing such
facsimile signatures shall be binding on the applicable Canadian Borrower as if
they had been manually signed by such authorized signatory. Notwithstanding that
any person whose signature appears on any Bankers’ Acceptance as a signatory may
no longer be an authorized signatory of the applicable Canadian Borrower at the
date of issuance of a Bankers’ Acceptance, and notwithstanding that the
signature affixed may be a reproduction only, such signature shall nevertheless
be valid and sufficient for all purposes as if such authority had remained in
force at the time of such issuance and as if such signature had been manually
applied, and any such Bankers’ Acceptance so signed shall be binding on such
Canadian Borrower.

 

71



--------------------------------------------------------------------------------

(e) Escrowed Funds. Upon the occurrence of an Event of Default and an
acceleration of the Canadian Committed Loans under Section 10.02 or upon a
prepayment permitted under Section 3.06 each Canadian Borrower shall forthwith
pay to Administrative Agent for deposit into an escrow account maintained by and
in the name of Administrative Agent for the benefit of Canadian Lenders in
accordance with their Pro Rata Shares an amount equal to the Canadian Lenders’
maximum potential liability (as determined by Administrative Agent) under then
outstanding Bankers’ Acceptances for such Canadian Borrower (the “Canadian
Escrow Funds”). The Canadian Escrow Funds shall be held by Administrative Agent
for set-off against future amounts owing by such Canadian Borrower in respect to
such Bankers’ Acceptances and pending such application shall bear interest at
the rate declared by Administrative Agent from time to time as that payable by
it in respect of deposits for such amount and for such period relative to the
maturity date of the Bankers’ Acceptances, as applicable. If such Event of
Default is either waived or cured in compliance with the terms of this
Agreement, then the Canadian Escrow Funds, together with any accrued interest to
the date of release, shall be forthwith released to the applicable Canadian
Borrower.

(f) BA Equivalent Advances. Each Canadian Lender that is unable to accept BAs or
does not customarily accept BAs may, in lieu of accepting a BA on the date of
any Canadian Committed Borrowing, make a BA Equivalent Advance. The amount of
each BA Equivalent Advance shall be equal to the Canadian Discount Proceeds
(with reference to the applicable BA Discount Rate) which would be realized from
a hypothetical sale of those BAs which, but for this subsection, would have been
sold to such Canadian Lender. If such Canadian Lender does not otherwise have a
BA Discount Rate applicable to it, the applicable BA Discount Rate will be
calculated as though such Canadian Lender was listed on Schedule III of the Bank
Act (Canada). Any BA Equivalent Advance shall be made on the relevant date of
any Canadian Committed Borrowing, and shall remain outstanding for the term of
the corresponding BA. On the maturity date of the corresponding BA, such BA
Equivalent Advance shall be repaid in an amount equal to the face amount of a
draft that would have been accepted by such Canadian Lender if such Canadian
Lender had accepted and purchased a BA hereunder. Each BA Equivalent Advance
made pursuant to this subsection shall be deemed to be a BA accepted and
purchased by such Canadian Lender pursuant to the terms hereof, and except in
this subsection, any reference to a BA shall include such BA Equivalent Advance.

3.09. Currency Fluctuations.

Notwithstanding any other provision of this Agreement, Administrative Agent
shall have the right at any time and from time to time to calculate the Total
Canadian Outstandings at the U.S. Dollar Equivalent thereof in U.S. Dollars for
any purposes including making a determination from time to time of the available
undrawn portion of the Aggregate Canadian Commitments. If following such
calculation, Administrative Agent determines that the Total Canadian
Outstandings are greater than 105% of the Aggregate Canadian Commitments at such
time, then Administrative Agent shall so advise each Canadian Borrower and such
Canadian Borrower shall following such advice repay, on the later of (a) five
Business Days after such advice and (b) the earlier of (i) the next Interest
Payment Date for Canadian Prime Rate Loans, (ii) the next Interest Payment Date
for Canadian U.S. Eurodollar Rate Committed Loans or Canadian Eurodollar Rate
Committed Loans, and (iii) the next maturity date of any outstanding Bankers’
Acceptance, an amount equal to the amount by which the Total Canadian
Outstandings exceeds the Aggregate Canadian Commitments, together with all
accrued interest on the amount so paid.

3.10. Currency Conversion and Currency Indemnity.

(a) Each Canadian Borrower shall make payment relative to any Canadian
Borrowings (other than Canadian Base Rate Committed Loans or Canadian U.S.
Eurodollar Rate Committed Loans) or Canadian Letter of Credit denominated in
Canadian Dollars in Canadian Dollars and shall make payment relative to Canadian
U.S. Base Rate Committed Loans, Canadian U.S. Eurodollar Rate Committed Loans,
and Canadian Letters of Credit denominated in U.S. Dollars, in U.S. Dollars. If
any payment is received on account of any such Canadian Borrowings or Letter of
Credit in any currency (the “Other Currency”)

 

72



--------------------------------------------------------------------------------

other than the Applicable Currency (whether voluntarily, pursuant to any
conversion of a Canadian Borrowing or pursuant to an order or judgment or the
enforcement thereof or the realization of any security or the liquidation of a
Canadian Borrower or otherwise howsoever), such payment shall constitute a
discharge of the liability of such Canadian Borrower hereunder and under the
other Loan Documents in respect thereof only to the extent of the amount of the
Applicable Currency which the Administrative Agent or relevant Canadian Lenders
are able to purchase with the amount of the Other Currency received by it on the
Business Day next following such receipt in accordance with its normal
procedures and after deducting any premium and costs of exchange.

(b) If, for the purpose of obtaining or enforcing judgment in any court in any
jurisdiction, it becomes necessary to convert into a particular currency (the
“Judgment Currency”) any amount due in Canadian Dollars, then the conversion
shall be made on the basis of the rate of exchange prevailing on the next
Business Day following the date such judgment is given and in any event each
Canadian Borrower shall be obligated to pay the Administrative Agent or Canadian
Lenders any deficiency in accordance with Section 3.10(a). For the foregoing
purposes “rate of exchange” means the rate at which the Administrative Agent or
relevant Canadian Lenders, as applicable, in accordance with their normal
banking procedures are able on the relevant date to purchase Canadian Dollars
with the Judgment Currency after deducting any premium and costs of exchange.

(c) If the Administrative Agent or any Canadian Lender receives any payment or
payments on account of the liability of a Canadian Borrower hereunder pursuant
to any judgment or order in any Other Currency, and the amount of Canadian
Dollars which the Administrative Agent or relevant Canadian Lender is able to
purchase on the Business Day next following such receipt with the proceeds of
such payment or payments in accordance with its normal procedures and after
deducting any premiums and costs of exchange is less than the amount of Canadian
Dollars due in respect of such liabilities immediately prior to such judgment or
order, then such Canadian Borrower shall, within five Business Days after
demand, and such Canadian Borrower hereby agrees to, indemnify and save
Administrative Agent or such Canadian Lender harmless from and against any loss,
cost or expense arising out of or in connection with such deficiency. The
agreement of indemnity provided for in this Section 3.10(c) shall constitute an
obligation separate and independent from all other obligations contained in this
Agreement, shall give rise to a separate and independent cause of action, shall
apply irrespective of any indulgence granted by Administrative Agent or the
Lenders or any of them from time to time, and shall continue in full force and
effect notwithstanding any judgment or order for a liquidated sum in respect of
an amount due hereunder or under any judgment or order.

3.11. Funding Source. (a) Each Canadian Lender may, at its option, make any
Canadian Loan available to any Canadian Borrower by causing any foreign or
domestic branch or Affiliate of such Canadian Lender to make such Loan; provided
that any exercise of such option shall not affect the obligation of such
Canadian Borrower to repay such Canadian Loan in accordance with the terms of
this Agreement.

ARTICLE 4.

GENERAL PROVISIONS APPLICABLE TO SENIOR CREDIT FACILITY AND CANADIAN SUBFACILITY

4.01. Interest on Loans.

(a) Subject to the provisions of subsection (c) below, (i) each U.S. Eurodollar
Rate Committed Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the U.S. Dollar
Eurodollar Rate for such Interest Period plus the Applicable Rate; (ii) each
U.S. Base Rate Committed Loan shall bear interest on the outstanding principal
amount

 

73



--------------------------------------------------------------------------------

thereof from the applicable borrowing date at a rate per annum equal to the U.S.
Base Rate plus the Applicable Rate; (iii) each U.S. Bid Loan shall bear interest
on the outstanding principal amount thereof for the Interest Period therefor at
a rate per annum equal to the U.S. Dollar Eurodollar Rate for such Interest
Period plus (or minus) the U.S. Eurodollar Bid Margin, or at the Absolute Rate
for such Interest Period, as the case may be; and (iv) each U.S. Swing Line Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the U.S. Swing Line Rate.

(b) Subject to the provisions of subsection (c) below, (i) each Canadian
Eurodollar Rate Committed Loan shall bear interest on the outstanding principal
amount thereof for each Interest Period at a rate per annum equal to the
Canadian Dollar Eurodollar Rate for such Interest Period plus the Applicable
Rate; (ii) each Canadian U.S. Eurodollar Rate Committed Loan shall bear interest
on the outstanding principal amount thereof for each Interest Period at a rate
per annum equal to the U.S. Dollar Eurodollar Rate for such Interest Period plus
the Applicable Rate; (iii) each Canadian Prime Rate Committed Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Canadian Prime Rate plus the
Applicable Rate; (iv) each Canadian Base Rate Committed Loan shall bear interest
on the outstanding principal amount thereof from the applicable borrowing date
at a rate per annum equal to the Canadian U.S. Dollar Base Rate plus the
Applicable Rate; (v) each Canadian Bid Loan shall bear interest on the
outstanding principal amount thereof for the Interest Period therefor at a rate
per annum equal to the Canadian Dollar Eurodollar Rate for such Interest Period
plus (or minus) the Canadian Eurodollar Bid Margin, or at the Absolute Rate for
such Interest Period, as the case may be; and (vi) each Canadian Swing Line Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Canadian Swing Line
Rate.

(c)  (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the rate two percent
(2%) above the rate that was applicable to such Loan before a principal payment
on such Loan became past due, to the fullest extent permitted by applicable
Laws.

(ii) If any amount (other than principal of any Loan) payable by the applicable
Borrower under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of (x) the U.S. Required Lenders, in the case
of a U.S. Obligation, or (y) the Canadian Required Lenders, in the case of a
Canadian Obligation, such amount shall thereafter bear interest at a fluctuating
interest rate per annum at all times equal to, in the case of a U.S. Obligation,
the U.S. Base Rate plus two percent (2%), and, in the case of a Canadian
Obligation, the Canadian Prime Rate plus two percent (2%) to the fullest extent
permitted by applicable Laws.

(iii) Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.

(d) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

(e) For the purposes of the Interest Act (Canada), whenever interest payable
pursuant to this Agreement with respect to the Canadian Borrowings, Canadian L/C
Obligations and other amounts payable hereunder or under the other Loan
Documents with respect thereto is calculated on the basis of a

 

74



--------------------------------------------------------------------------------

period other than a calendar year (the “Relevant Period”), each rate of interest
determined pursuant to such calculation expressed as an annual rate is
equivalent to such rate as so determined multiplied by the actual number of days
in the calendar year in which the same is to be ascertained and divided by the
number of days in the Relevant Period.

(f) To the extent permitted by law, the provisions of the Judgment Interest Act
(Alberta) R.S.A. 2000 C.J-1 shall not apply to the Loan Documents and are hereby
expressly waived by Canadian Borrowers.

(g) For the purposes of the Interest Act (Canada), the principle of deemed
reinvestment of interest shall not apply to any interest calculation under the
Loan Documents with respect to the Canadian Borrowings, Canadian L/C
Obligations, Bankers’ Acceptances and other amounts payable hereunder or under
the other Loan Documents with respect thereto, and the rates of interest
stipulated in this Agreement are intended to be nominal rates and not effective
rates or yields.

4.02. Fees. In addition to certain fees described in subsections (i) and (j) of
Section 2.04 and subsections (i) and (j) of Section 3.04:

(a) Commitment Fee.

(i) The U.S. Borrower shall pay to the Administrative Agent for the account of
each Lender in accordance with its U.S. Pro Rata Share, a commitment fee equal
to the Applicable Rate times the actual daily amount by which the Aggregate U.S.
Commitments exceed the sum of (A) the Outstanding Amount of U.S. Committed Loans
and (ii) the Outstanding Amount of U.S. L/C Obligations, subject to adjustment
as provided in Section 4.10. For the avoidance of doubt, the Outstanding Amount
of U.S. Swing Line Loans shall not be counted towards or considered usage of the
Aggregate U.S. Commitments for purposes of determining the commitment fee.

(ii) The Canadian Borrowers shall pay to the Administrative Agent for the
account of each Canadian Lender in accordance with its Canadian Pro Rata Share,
a commitment fee equal to the Applicable Rate times the actual daily amount by
which the Aggregate Canadian Commitments exceed the sum of (A) the Outstanding
Amount of Canadian Committed Loans and (ii) the Outstanding Amount of Canadian
L/C Obligations, subject to adjustment as provided in Section 4.10. For the
avoidance of doubt, the Outstanding Amount of Canadian Swing Line Loans shall
not be counted towards or considered usage of the Aggregate Canadian Commitments
for purposes of determining the commitment fee.

(iii) The commitment fees shall accrue at all times during the Availability
Period, including at any time during which one or more of the conditions in
Article 6 is not met, and shall be due and payable quarterly in arrears on the
first Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the Closing Date, and on the
last day of the Availability Period. The commitment fees shall be calculated
quarterly in arrears, and if there is any change in the Applicable Rate during
any quarter, the actual daily amount shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.

(b) Canadian Stamping Fee. In consideration of each Canadian Lender’s commitment
to accept Bankers’ Acceptances under this Agreement, the applicable Canadian
Borrower will pay to Administrative Agent for the account of each Canadian
Lender the Canadian Stamping Fee Rate multiplied by the face amount of each
Bankers’ Acceptance accepted by such Canadian Lender under this Agreement
calculated for the number of days in the term of such Bankers’ Acceptance. Such
fee shall be

due and payable on the date on which such Bankers’ Acceptances are accepted and
if such Canadian Lender is purchasing such Bankers’ Acceptance, such fee shall
be deducted from the Canadian Discount Proceeds paid to the applicable Canadian
Borrower.

 

75



--------------------------------------------------------------------------------

(c) Other Fees. The Borrowers shall pay to the Joint Lead Arrangers and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the applicable Fee Letter. Such fees shall be fully
earned when paid and shall not be refundable for any reason whatsoever.

4.03. Computation of Interest and Fees on Loans. All computations of
(a) interest for (i) U.S. Base Rate Loans, (ii) Canadian Base Rate Committed
Loans, and (iii) Canadian Prime Rate Loans, and (b) stamping fees for Bankers’
Acceptances shall be made on the basis of a year of 365 or 366 days, as the case
may be, and actual days elapsed. All other computations of fees and interest on
Loans shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365-day year). Interest shall accrue on each Loan for
the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid, provided
that any Loan that is repaid on the same day on which it is made shall, subject
to Section 4.05(a), bear interest for one day.

4.04. Evidence of Debt.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained with respect to each applicable Borrower by such
Lender and by the Administrative Agent in the ordinary course of business. The
accounts or records maintained by the Administrative Agent and each Lender shall
be conclusive absent manifest error of the amount of the Credit Extensions made
by the Lenders to the Borrowers and the interest and payments thereon. Any
failure so to record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the applicable Borrower hereunder to pay any
amount owing with respect to the Obligations. In the event of any conflict
between the accounts and records maintained by any Lender and the accounts and
records of the Administrative Agent in respect of such matters, the accounts and
records of the Administrative Agent shall control in the absence of manifest
error. Upon the request of any Lender made through the Administrative Agent, the
applicable Borrower shall execute and deliver to such Lender (through the
Administrative Agent) a Note, which shall evidence such Lender’s Loans in
addition to such accounts or records. Each Lender may attach schedules to its
Note and endorse thereon the date, Type (if applicable), amount and maturity of
its Loans and payments with respect thereto.

(b) In addition to the accounts and records referred to in subsection (a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

4.05. Payments Generally.

(a) All payments to be made by any Borrower shall be made free and clear of and
without condition or deduction for any counterclaim, defense, recoupment or
setoff. Except as otherwise expressly provided herein, all payments by any
Borrower hereunder shall be made to the Administrative Agent or in the case of
Canadian Borrowings or Canadian Letters of Credit to the Administrative Agent at
the Canadian Payment Office, for the account of the respective Lenders to which
such payment is owed, at the Administrative Agent’s Office or the Canadian
Payment Office, as applicable, in the Applicable

 

76



--------------------------------------------------------------------------------

Currency, and in immediately available funds not later than 2:00 p.m. on the
date specified herein. The Administrative Agent or the Administrative Agent’s
office, as applicable, will promptly distribute to each applicable Lender its
Pro Rata Share (or other applicable share as provided herein) of such payment in
like funds as received by wire transfer to such Lender’s Lending Office. All
payments received by the Administrative Agent after 2:00 p.m. shall be deemed
received on the next succeeding Business Day and any applicable interest or fee
shall continue to accrue.

(b) If any payment to be made by any Borrower shall come due on a day other than
a Business Day, payment shall be made on the next following Business Day, and
such extension of time shall be reflected in computing interest or fees, as the
case may be.

(c) Unless any Borrower or any Lender has notified the Administrative Agent,
prior to the time any payment is required to be made by it to the Administrative
Agent hereunder, that such Borrower or such Lender, as the case may be, will not
make such payment, the Administrative Agent may assume that such Borrower or
such Lender, as the case may be, has timely made such payment and may (but shall
not be so required to), in reliance thereon, make available a corresponding
amount to the Person entitled thereto. If and to the extent that such payment
was not in fact made to the Administrative Agent in immediately available funds,
then:

(i) if any Borrower failed to make such payment, each applicable Lender shall
forthwith on demand repay to the Administrative Agent the portion of such
assumed payment that was made available to such Lender in immediately available
funds, together with interest thereon in respect of each day from and including
the date such amount was made available by the Administrative Agent to such
Lender to the date such amount is repaid to the Administrative Agent in
immediately available funds at the greater of the Federal Funds Rate (or in the
case of the Canadian Loans or Canadian Letters of Credit, the Canadian Prime
Rate) from time to time in effect and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation, plus
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing; and

(ii) if any Lender failed to make such payment, such Lender shall forthwith on
demand pay to the Administrative Agent the amount thereof in immediately
available funds, together with interest thereon for the period from the date
such amount was made available by the Administrative Agent to the applicable
Borrower to the date such amount is recovered by the Administrative Agent (the
“Compensation Period”) at a rate per annum equal to the greater of the Federal
Funds Rate (or in the case of the Canadian Loans or Canadian Letters of Credit,
the Canadian Prime Rate) from time to time in effect and a rate determined by
the Administrative Agent in accordance with banking industry rules on interbank
compensation. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Committed Loan or Bid Loan, as the
case may be, included in the applicable Borrowing. If such Lender does not pay
such amount forthwith upon the Administrative Agent’s demand therefor, the
Administrative Agent may make a demand therefor upon the applicable Borrower,
and such Borrower shall pay such amount to the Administrative Agent, together
with interest thereon for the Compensation Period at a rate per annum equal to
the rate of interest applicable to the applicable Borrowing. Nothing herein
shall be deemed to relieve any Lender from its obligation to fulfill its
Commitment or to prejudice any rights which the Administrative Agent or any
Borrower may have against any Lender as a result of any default by such Lender
hereunder.

A notice of the Administrative Agent to any Lender or any Borrower with respect
to any amount owing under this subsection (c) shall be conclusive, absent
manifest error.

 

77



--------------------------------------------------------------------------------

(d) If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in the foregoing provisions of this
Article 4, and such funds are not made available to the applicable Borrower by
the Administrative Agent because the conditions to the applicable Credit
Extension set forth in Article 6 are not satisfied or waived in accordance with
the terms hereof, the Administrative Agent shall return such funds (in like
funds as received from such Lender) to such Lender, without interest.

(e) The obligations of the Lenders hereunder to make U.S. Committed Loans and to
fund participations in U.S. Letters of Credit and U.S. Swing Line Loans and to
make payments pursuant to Section 11.08 are several and not joint. The failure
of any Lender to make any U.S. Committed Loan, to fund any such participation
and to make any payment under Section 11.08 on any date required hereunder shall
not relieve any other Lender of its corresponding obligation to do so on such
date, and no Lender shall be responsible for the failure of any other Lender to
so make its U.S. Committed Loan, to purchase its participation or to make its
payment under Section 11.08.

(f) The obligations of the Canadian Lenders hereunder to make Canadian Committed
Loans, to accept or purchase Bankers’ Acceptances, to fund participations in
Canadian Letters of Credit and Canadian Swing Line Loans and to make payments
pursuant to Section 11.08 are several and not joint. The failure of any Canadian
Lender to make any Canadian Committed Loan, to accept or purchase any Bankers’
Acceptance, or to fund any such participation on any date required hereunder
shall not relieve any other Canadian Lender of its corresponding obligation to
do so on such date, and no Canadian Lender shall be responsible for the failure
of any other Canadian Lender to so make its Canadian Committed Loan, purchase
its participation or to make its payment under Section 11.08.

(g) Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

4.06. Sharing of Payments.

(a) If, other than as expressly provided elsewhere herein, any Lender shall
obtain on account of the U.S. Committed Loans made by it, or the participations
in U.S. L/C Obligations or in U.S. Swing Line Loans held by it, any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise) in excess of its ratable share (or other share contemplated
hereunder) thereof, such Lender shall immediately (i) notify the Administrative
Agent of such fact, and (ii) purchase from the other Lenders such participations
in the U.S. Committed Loans made by them and/or such subparticipations in the
participations in U.S. L/C Obligations or U.S. Swing Line Loans held by them, as
the case may be, as shall be necessary to cause such purchasing Lender to share
the excess payment in respect of such U.S. Committed Loans or such
participations, as the case may be, pro rata with each of them; provided,
however, that if all or any portion of such excess payment is thereafter
recovered from the applicable purchasing Lender under any of the circumstances
described in Section 12.08 (including pursuant to any settlement entered into by
the purchasing Lender in its discretion), such purchase shall to that extent be
rescinded and each other applicable Lender shall repay to the purchasing Lender
the purchase price paid therefor, together with an amount equal to such paying
Lender’s ratable share (according to the proportion of (i) the amount of such
paying Lender’s required repayment to (ii) the total amount so recovered from
the purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered, without further
interest thereon. The U.S. Borrower agrees that any Lender so purchasing a
participation from the other Lender may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of set-off, but subject
to Section 12.11) with respect to such participation as fully as if such Lender
were the direct creditor of the U.S. Borrower in the amount of such
participation. The Administrative Agent will keep records (which

 

78



--------------------------------------------------------------------------------

shall be conclusive and binding in the absence of manifest error) of
participations purchased under this subsection and will in each case notify the
applicable Lenders following any such purchases or repayments. Each Lender that
purchases a participation pursuant to this subsection shall from and after such
purchase have the right to give all notices, requests, demands, directions and
other communications under this Agreement with respect to the portion of the
U.S. Obligations purchased to the same extent as though the purchasing Lender
were the original owner of the U.S. Obligations purchased.

(b) If, other than as expressly provided elsewhere herein, any Canadian Lender
shall obtain on account of the Canadian Committed Loans made by it, the Bankers’
Acceptances accepted by it, or the participations in Canadian L/C Obligations or
in Canadian Swing Line Loans held by it, any payment (whether voluntary,
involuntary, through the exercise of any right of set-off, or otherwise) in
excess of its ratable share (or other share contemplated hereunder) thereof,
such Canadian Lender shall immediately (i) notify the Administrative Agent of
such fact, and (ii) purchase from the other Canadian Lenders such participations
in the Canadian Committed Loans and Bankers’ Acceptances made by them and/or
such subparticipations in the participations in Canadian L/C Obligations or
Canadian Swing Line Loans held by them, as the case may be, as shall be
necessary to cause such purchasing Canadian Lender to share the excess payment
in respect of such Canadian Committed Loans and Bankers’ Acceptances or such
participations, as the case may be, pro rata with each of them; provided,
however, that if all or any portion of such excess payment is thereafter
recovered from the applicable purchasing Canadian Lender under any of the
circumstances described in Section 12.08 (including pursuant to any settlement
entered into by the purchasing Canadian Lender in its discretion), such purchase
shall to that extent be rescinded and each other applicable Canadian Lender
shall repay to the purchasing Canadian Lender the purchase price paid therefor,
together with an amount equal to such paying Canadian Lender’s ratable share
(according to the proportion of (i) the amount of such paying Canadian Lender’s
required repayment to (ii) the total amount so recovered from the purchasing
Canadian Lender) of any interest or other amount paid or payable by the
purchasing Canadian Lender in respect of the total amount so recovered, without
further interest thereon. The Canadian Borrowers agree that any Canadian Lender
so purchasing a participation from another Canadian Lender may, to the fullest
extent permitted by law, exercise all its rights of payment (including the right
of set-off, but subject to Section 12.11) with respect to such participation as
fully as if such Canadian Lender were the direct creditor of the applicable
Canadian Borrower in the amount of such participation. The Administrative Agent
will keep records (which shall be conclusive and binding in the absence of
manifest error) of participations purchased under this subsection and will in
each case notify the applicable Canadian Lenders following any such purchases or
repayments. Each Canadian Lender that purchases a participation pursuant to this
subsection shall from and after such purchase have the right to give all
notices, requests, demands, directions and other communications under this
Agreement with respect to the portion of the Canadian Obligations purchased to
the same extent as though the purchasing Canadian Lender were the original owner
of the Canadian Obligations purchased.

4.07. Canadian Reallocation of the Commitments. The Borrowers, collectively, may
by notice to the Administrative Agent reallocate a portion of the Aggregate
Commitments specified therein as part of the Aggregate Canadian Commitments or
the Aggregate U.S. Commitments; provided that (i) any such notice shall be
received by the Administrative Agent not later than 11:00 a.m. five Business
Days prior to the date such reallocation shall become effective, (ii) any such
reallocation shall be in an aggregate amount of U.S. $50,000,000 if the amount
of the Aggregate Canadian Commitments at the time of such reallocation is zero,
and otherwise in an aggregate amount of U.S. $10,000,000 or in each case any
whole multiple of U.S. $1,000,000 in excess thereof, or shall be a reallocation
to zero, (iii) after any such reallocation, the amount of the Aggregate Canadian
Commitments shall be equal to or greater than U.S. $50,000,000 or shall be zero,
but in no event more than the sum of the Canadian Maximum Commitments of all
Canadian Lenders, (iv) after any such reallocation, the amount of the Aggregate
U.S. Commitments may be equal to the amount of the Aggregate Commitments, and in
such case, the amount of the Aggregate Canadian Commitments shall be zero,
(v) the Borrowers shall not reallocate any portion

 

79



--------------------------------------------------------------------------------

of the Aggregate Commitments if, after giving effect thereto and to any
concurrent prepayments hereunder (a) the Total Outstandings would exceed the
Aggregate Commitments, (b) the Total Canadian Outstandings would exceed the
Aggregate Canadian Commitments, (c) the Total U.S. Outstandings would exceed the
Aggregate U.S. Commitments, (d) the sum of any Lender’s outstanding U.S.
Committed Loans plus such Lender’s Pro Rata Share of outstanding U.S. L/C
Obligations and U.S. Swing Line Loans would exceed such Lender’s U.S.
Commitment, (e) the sum of any Canadian Lender’s outstanding Canadian Committed
Loans and Bankers’ Acceptances plus such Canadian Lender’s Pro Rata Share of
outstanding Canadian L/C Obligations and Canadian Swing Line Loans would exceed
such Canadian Lender’s Canadian Commitment, or (f) any Canadian Lender’s
Canadian Commitment would exceed its Canadian Maximum Commitment, and (vi) the
Borrowers, collectively, shall make no more than four reallocations of the
Commitments in any calendar year. The Administrative Agent will promptly notify
the Lenders and their Canadian branches or affiliates with Canadian Commitments
of any such notice of reallocation of the Commitments and the amount of their
respective U.S. Commitments and Canadian Commitments, and shall notify all
Lenders of the Commitments, the Aggregate U.S. Commitments and the Aggregate
Canadian Commitments upon the effectiveness of such reallocation.

4.08. Extension of Maturity Date.

(a) Not earlier than 90 days prior to, nor later than 30 days prior to, each
anniversary of the Closing Date, the U.S. Borrower may, upon notice to the
Administrative Agent (which shall promptly notify the Lenders), request a
one-year extension of the Maturity Date then in effect. Within 30 days of
delivery of such notice, each Lender shall notify the Administrative Agent
whether or not it consents to such extension (which consent may be given or
withheld in such Lender’s sole and absolute discretion). Any Lender not
responding within the above time period shall be deemed not to have consented to
such extension. The Administrative Agent shall promptly notify the U.S. Borrower
and the Lenders of the Lenders’ responses. The U.S. Borrower may not extend the
Maturity Date pursuant to this Section 4.08 more than two times.

(b) The Maturity Date shall be extended only if Lenders holding more than 50% of
the Aggregate Commitments (calculated excluding Defaulting Lenders and prior to
giving effect to any replacements of Lenders permitted herein) (the “Consenting
Lenders”) have consented thereto. If so extended, the Maturity Date, as to the
Consenting Lenders, shall be extended to the same date in the following year,
effective as of the date of such extension by the Consenting Lenders (such
effective date being the “Extension Effective Date”). The Administrative Agent
and the U.S. Borrower shall promptly confirm to the Lenders such extension and
the Extension Effective Date. As a condition precedent to such extension, the
U.S. Borrower shall deliver to the Administrative Agent a certificate of each
Loan Party dated as of the Extension Effective Date signed by a Responsible
Officer of such Loan Party (i) certifying that such extension has been duly
authorized by such Loan Party and (ii) in the case of each Borrower, certifying
that, (A) before and after giving effect to such extension, the representations
and warranties contained in Article 7 and the other Loan Documents made by it
are true and correct in all material respects on and as of the Extension
Effective Date, except to the extent that such representations and warranties
specifically refer to an earlier date, (B) before and after giving effect to
such extension no Default exists or will exist, and (C) no event has occurred
since the date of the most recent audited financial statements of the U.S.
Borrower delivered pursuant to Section 8.02(a) that has had, or could reasonably
be expected to have, a Material Adverse Effect. The U.S. Borrower shall prepay
U.S. Committed Loans outstanding on the Maturity Date with respect to any Lender
that did not consent to an extension of such Maturity Date pursuant to
Section 4.08(a) (and pay any additional amounts required pursuant to
Section 5.05) to the extent necessary to keep outstanding U.S. Committed Loans
ratable with any revised and new Pro Rata Shares of all the Lenders effective as
of such Maturity Date. Each Canadian Borrower shall prepay any Canadian
Committed Loans owing by it outstanding on the Maturity Date with respect to any
Lender that did not consent to an extension of such Maturity Date pursuant to

 

80



--------------------------------------------------------------------------------

Section 4.08(a) (and pay any additional amounts required pursuant to
Section 5.05) to the extent necessary to keep outstanding Canadian Committed
Loans ratable with any revised and new Pro Rata Shares of all the Canadian
Lenders effective as of such Maturity Date.

(c) If any Lender does not consent to the extension of the Maturity Date as
provided in this Section 4.08, the U.S. Borrower shall have the right to replace
such Lender in accordance with Section 12.17.

(d) This Section shall supersede any provisions in Section 4.06 or 12.01 to the
contrary.

4.09. Increase in Commitments.

(a) The U.S. Borrower shall have the right (in consultation with the
Administrative Agent), without the consent of any of the Lenders, to cause from
time to time an increase in the Aggregate Commitments by adding to this
Agreement one or more additional Eligible Assignees to become Lenders pursuant
to a joinder agreement in form and substance reasonably satisfactory to the
Administrative Agent and its counsel or by allowing one or more Lenders to
increase their respective Commitments, provided, however, (i) no Default shall
exist, (ii) no such increase shall result in the Aggregate Commitments exceeding
U.S.$3,500,000,000, (iii) no such increase shall be in an amount less than
U.S.$50,000,000, and (iv) no Lender’s Commitment shall be increased without such
Lender’s consent (which consent may be given or withheld in such Lender’s sole
and absolute discretion) and any Lender which does not respond to any such
request to increase its Commitment within the applicable time period provided
therefor shall be deemed to have declined to increase its Commitment.

(b) If the Aggregate Commitments are increased in accordance with this Section,
the Administrative Agent and the U.S. Borrower shall determine the effective
date (the “Increase Effective Date”) and the final allocation of such increase.
The Administrative Agent shall promptly notify the U.S. Borrower and the Lenders
of the final allocation of such increase and the Increase Effective Date. As a
condition precedent to such increase, the U.S. Borrower shall deliver to the
Administrative Agent a certificate of the U.S. Borrower, if the Aggregate U.S.
Commitments are being increased, and/or the Canadian Borrowers, if the Aggregate
Canadian Commitments are being increased, and each Guarantor dated as of the
Increase Effective Date (in sufficient copies for each Lender) signed by a
Responsible Officer of such Loan Party (i) certifying and attaching the
resolutions (or governing board minutes) adopted by such Loan Party authorizing
such increase, and (ii) in the case of each certificate from a Borrower,
certifying that, before and after giving effect to such increase, (A) the
representations and warranties contained in Article 7 (other than Section 7.14)
and the other Loan Documents made by it are true and correct in all material
respects on and as of the Increase Effective Date, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct in all material respects as of such earlier
date, provided that in each case, such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof, and (B) no Default exists. The U.S.
Borrower shall prepay any U.S. Committed Loans outstanding on the Increase
Effective Date (and pay any additional amounts required pursuant to
Section 5.05) to the extent necessary to keep the outstanding U.S. Committed
Loans ratable with any revised Pro Rata Shares arising from any nonratable
increase in the U.S. Commitments under this Section. Each Canadian Borrower
shall prepay any Canadian Committed Loans owing by it and outstanding on the
Increase Effective Date (and pay any additional amounts required pursuant to
Section 5.05) to the extent necessary to keep the outstanding Canadian Committed
Loans ratable with any revised Pro Rata Shares arising from any nonratable
increase in the Canadian Commitments under this Section.

(c) This Section shall supersede any provisions in Section 4.06 or 12.01 to the
contrary.

 

81



--------------------------------------------------------------------------------

4.10. Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Canadian Required Lenders”,
“Required Lenders” and Section 12.01.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article 10 or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 12.11. shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the L/C Issuers or Swing Line Lenders hereunder;
third, to Cash Collateralize any L/C Issuer’s Fronting Exposure with respect to
such Defaulting Lender in accordance with Sections 2.04(g) and 3.04(g); fourth,
as the applicable Borrower may request (so long as no Default or Event of
Default exists), to the funding of any Loan in respect of which such Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the U.S. Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and
(y) Cash Collateralize any L/C Issuer’s future Fronting Exposure with respect to
such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement, in accordance with Sections 2.04(g) and 3.04(g); sixth, to the
payment of any amounts owing to the Lenders as a result of any judgment of a
court of competent jurisdiction obtained by any Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default or Event of Default exists, to
the payment of any amounts owing to the applicable Borrower as a result of any
judgment of a court of competent jurisdiction obtained by such Borrower against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or L/C
Borrowings in respect of which such Defaulting Lender has not fully funded its
appropriate share, and (y) such Loans were made or the related Letters of Credit
were issued at a time when the conditions set forth in Section 6.02 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and L/C Obligations owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or L/C Obligations owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Obligations and Swing Line Loans are held by the Lenders
pro rata in accordance with the Commitments hereunder without giving effect to
Section 4.10(a)(iv). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this
Section 4.10(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees.

 

82



--------------------------------------------------------------------------------

(A) No Defaulting Lender shall be entitled to receive any fee payable under
Section 4.02(a) for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).

(B) Each Defaulting Lender shall be entitled to receive Letter of Credit Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Pro Rata Share of the stated amount of Letters of Credit
for which it has provided Cash Collateral pursuant to Sections 2.04(g) and
3.04(g), as applicable.

(C) With respect to any fee payable under Section 4.02(a) or any Letter of
Credit Fee not required to be paid to any Defaulting Lender pursuant to
clause (A) or (B) above, the applicable Borrower shall (x) pay to each
Non-Defaulting Lender that portion of any such fee otherwise payable to such
Defaulting Lender with respect to such Defaulting Lender’s participation in L/C
Obligations or Swing Line Loans that has been reallocated to such Non-Defaulting
Lender pursuant to clause (iv) below, (y) pay to the L/C Issuers and Swing Line
Lenders, as applicable, the amount of any such fee otherwise payable to such
Defaulting Lender to the extent allocable to such L/C Issuer’s or such Swing
Line Lender’s Fronting Exposure to such Defaulting Lender, and (z) not be
required to pay the remaining amount of any such fee.

(iv) Reallocation of Pro Rata Shares to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in L/C Obligations and Swing Line
Loans shall be reallocated among the Non-Defaulting Lenders in accordance with
their respective Pro Rata Shares (calculated without regard to such Defaulting
Lender’s Commitment) but only to the extent that (x) the conditions set forth in
Section 6.02. are satisfied at the time of such reallocation (and, unless the
Borrowers shall have otherwise notified the Administrative Agent at such time,
the Borrowers shall be deemed to have represented and warranted that such
conditions are satisfied at such time), and (y) such reallocation does not cause
the aggregate Revolving Credit Exposure of any Non-Defaulting Lender to exceed
such Non-Defaulting Lender’s Commitment. No reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

(v) Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (a)(iv) above cannot, or can only partially, be effected,
the applicable Borrower shall, without prejudice to any right or remedy
available to it hereunder or under applicable Law, (x) first, prepay Swing Line
Loans in an amount equal to the Swing Line Lenders’ Fronting Exposure and
(y) second, Cash Collateralize the L/C Issuers’ Fronting Exposure in accordance
with the procedures set forth in Sections 2.04(g) and 3.04(g), as applicable.

(b) Defaulting Lender Cure. If the Borrowers, the Administrative Agent, Swing
Line Lenders and the L/C Issuers agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Committed Loans and funded and unfunded participations in

 

83



--------------------------------------------------------------------------------

Letters of Credit and Swing Line Loans to be held on a pro rata basis by the
Lenders in accordance with their Pro Rata Share (without giving effect to
Section 4.10(a)(iv)), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrowers while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

4.11. Termination or Reduction of Commitments. The U.S. Borrower may, upon
notice to the Administrative Agent, terminate the Aggregate Commitments
(including the Aggregate Canadian Commitments), or from time to time permanently
reduce the Aggregate Commitments (and proportionately reduce the Aggregate
Canadian Commitments); provided that (i) any such notice shall be received by
the Administrative Agent not later than 11:00 a.m. two Business Days prior to
the date of termination or reduction, (ii) any such partial reduction shall be
in an aggregate amount of U.S. $10,000,000 or any whole multiple of U.S.
$1,000,000 in excess thereof, (iii) the U.S. Borrower shall not terminate or
reduce the Aggregate Commitments (and the Aggregate Canadian Commitments, if
applicable) if, after giving effect thereto and to any concurrent prepayments
hereunder, (1) the Total Outstandings would exceed the Aggregate Commitments,
(2) the Total U.S. Outstandings would exceed the Aggregate U.S. Commitments, or
(3) the Total Canadian Outstandings would exceed the Aggregate Canadian
Commitments, (iv) if, after giving effect to any reduction of the Aggregate
Commitments, the Letter of Credit Sublimit exceeds the amount of the Aggregate
Commitments, such Sublimit shall be automatically reduced by the amount of such
excess, and (v) if, after giving effect to any reduction of the Aggregate
Commitments, the U.S. Swing Line Sublimit exceeds the amount of the Aggregate
U.S. Commitments or the Canadian Swing Line Sublimit exceeds the Aggregate
Canadian Commitments, such Sublimits shall be automatically reduced by the
amount of such excess. The Administrative Agent will promptly notify the Lenders
of any such notice of termination or reduction of the Aggregate Commitments. Any
reduction of the Aggregate Commitments shall be applied to the U.S. Commitment
of each Lender according to such Lender’s Pro Rata Share. All fees accrued until
the effective date of any termination of the Aggregate Commitments shall be paid
on the effective date of such termination.

ARTICLE 5.

TAXES, YIELD PROTECTION AND ILLEGALITY

5.01. Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

(i) Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the Administrative Agent) require the
deduction or withholding of any Tax from any such payment by the Administrative
Agent or a Loan Party, then the Administrative Agent or such Loan Party shall be
entitled to make such deduction or withholding, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.

(ii) If any Loan Party or the Administrative Agent shall be required by the Code
to withhold or deduct any Taxes, including both United States Federal backup
withholding and withholding taxes, from any payment, then (A) such Loan Party or
the Administrative Agent shall withhold or make such deductions as are
determined by it to be required based upon the information and documentation it
has received pursuant to subsection (e) below, (B) such Loan Party or the
Administrative Agent shall timely pay the full amount withheld or deducted to
the

 

84



--------------------------------------------------------------------------------

relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the applicable Loan Party shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section 5.01) the applicable Recipient receives an amount equal to the sum
it would have received had no such withholding or deduction been made.

(iii) If any Loan Party or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Loan Party or the Administrative Agent, as required by
such Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) such Loan Party or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Laws,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 5.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.

(b) Payment of Other Taxes by the Borrowers. Without limiting the provisions of
subsection (a) above, the Loan Parties shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.

(c) Tax Indemnifications.

(i) Each of the Loan Parties shall, and does hereby, jointly and severally
indemnify each Recipient, and shall make payment in respect thereof within 10
days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 5.01) payable or paid by such Recipient or required
to be withheld or deducted from a payment to such Recipient, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the applicable Borrower by a Lender or an L/C Issuer
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender or an L/C Issuer, shall be conclusive absent
manifest error.

(ii) Each Lender and L/C Issuer shall, and does hereby, severally indemnify, and
shall make payment in respect thereof within 10 days after demand therefor,
(x) the Administrative Agent against any Indemnified Taxes attributable to such
Lender or such L/C Issuer (but only to the extent that any Loan Party has not
already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Loan Parties to do so), (y) the
Administrative Agent and the Loan Parties, as applicable, against any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 12.09(d) relating to the maintenance of a Participant Register and
(z) the Administrative Agent and the Loan Parties, as applicable, against any
Excluded Taxes attributable to such Lender or such L/C Issuer, in each case,
that are payable or paid by the Administrative Agent or a Loan Party in
connection with any Loan Document, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Lender by

 

85



--------------------------------------------------------------------------------

the Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender, as the case may be, under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).

(d) Evidence of Payments. Upon request by any Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by such Borrower or by the
Administrative Agent to a Governmental Authority as provided in this
Section 5.01, such Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to such Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to such
Borrower or the Administrative Agent, as the case may be.

(e) Status of Lenders; Tax Documentation.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
U.S. Borrower and the Administrative Agent, at the time or times reasonably
requested by the U.S. Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the U.S. Borrower
or the Administrative Agent as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Lender, if
reasonably requested by the U.S. Borrower or the Administrative Agent, shall
deliver such other documentation prescribed by applicable law or reasonably
requested by the U.S. Borrower or the Administrative Agent as will enable the
U.S. Borrower or the Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Sections 5.01(e)(ii)(A), 5.01(e)(ii)(B) and
5.01(e)(ii)(D) below) shall not be required if in the Lender’s reasonable
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.

(ii) Without limiting the generality of the foregoing, in the event that a
Borrower is a U.S. Person,

(A) any Lender that is a U.S. Person shall deliver to the U.S. Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the U.S. Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the U.S. Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the U.S. Borrower or the
Administrative Agent), whichever of the following is applicable:

 

86



--------------------------------------------------------------------------------

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(2) executed originals of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN; or

(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit H-2 or
Exhibit H-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit H-4 on
behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the U.S. Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the U.S. Borrower or the
Administrative Agent), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the U.S. Borrower
or the Administrative Agent to determine the withholding or deduction required
to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the U.S. Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
U.S. Borrower or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by

 

87



--------------------------------------------------------------------------------

Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the U.S. Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

(iii) Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 5.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the U.S. Borrower and the Administrative Agent in writing of its
legal inability to do so.

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or an L/C Issuer, or have any obligation to pay to
any Lender or any L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or such L/C Issuer, as the case may
be. If any Recipient determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
by any Loan Party or with respect to which any Loan Party has paid additional
amounts pursuant to this Section 5.01, it shall pay to the Loan Party an amount
equal to such refund (but only to the extent of indemnity payments made, or
additional amounts paid, by a Loan Party under this Section 5.01 with respect to
the Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) incurred by such Recipient, and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such
refund), provided that the Loan Party, upon the request of the Recipient, agrees
to repay the amount paid over to the Loan Party (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the Recipient
in the event the Recipient is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this subsection, in no
event will the applicable Recipient be required to pay any amount to the Loan
Party pursuant to this subsection the payment of which would place the Recipient
in a less favorable net after-Tax position than such Recipient would have been
in if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This subsection
shall not be construed to require any Recipient to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to any Loan Party or any other Person.

(g) Survival. Each party’s obligations under this Section 5.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or an L/C Issuer, the termination of
the Commitments and the repayment, satisfaction or discharge of all other
Obligations.

5.02. Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund U.S. Dollar
Eurodollar Rate Loans, or Canadian Dollar Eurodollar Rate Loans, as applicable,
or to determine or charge interest rates based upon the U.S. Dollar Eurodollar
Rate or the Canadian Dollar Eurodollar Rate, then, on notice thereof by such
Lender to each applicable Borrower through the Administrative Agent, any
obligation of such Lender (a) to make or continue U.S. Dollar Eurodollar Rate
Loans or Canadian U.S. Eurodollar Rate Committed Loans, or (b) to convert
(i) U.S. Base Rate Committed Loans to U.S. Eurodollar Rate Committed Loans or
(ii) Canadian Prime Rate Committed Loans or Canadian Base Rate Committed Loans
to Canadian Eurodollar Rate Committed Loans or Canadian U.S. Eurodollar Rate
Committed Loans, shall be suspended until such Lender notifies

 

88



--------------------------------------------------------------------------------

the Administrative Agent and each applicable Borrower that the circumstances
giving rise to such determination no longer exist. Upon receipt of such notice,
each applicable Borrower shall, upon demand from such Lender (with a copy to the
Administrative Agent), prepay or, if applicable, (a) convert all U.S. Dollar
Eurodollar Rate Loans or Canadian U.S. Eurodollar Rate Committed Loans of such
Lender to U.S. Base Rate Loans, or Canadian Base Rate Committed Loans, as the
case may be, and (b) convert all Canadian Dollar Eurodollar Rate Loans of such
Lender to Canadian Prime Rate Committed Loans, either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
U.S. Dollar Eurodollar Rate Loans or Canadian Dollar Eurodollar Rate Loans, as
the case may be, to such day, or immediately, if such Lender may not lawfully
continue to maintain such U.S. Dollar Eurodollar Rate Loans or Canadian
Eurodollar Rate Loans, as the case may be. Upon any such prepayment or
conversion, each applicable Borrower shall also pay accrued interest on the
amount so prepaid or converted. Each Lender agrees to designate a different
Lending Office if such designation will avoid the need for such notice and will
not, in the good faith judgment of such Lender, otherwise be materially
disadvantageous to such Lender.

5.03. Inability to Determine Rates.

(a) If the U.S. Required Lenders determine that for any reason adequate and
reasonable means do not exist for determining the U.S. Dollar Eurodollar Rate
for any requested Interest Period with respect to a proposed U.S. Eurodollar
Rate Committed Loan, or that the U.S. Dollar Eurodollar Rate for any requested
Interest Period with respect to a proposed U.S. Eurodollar Rate Committed Loan
does not adequately and fairly reflect the cost to such Lenders of funding such
Loan, the Administrative Agent will promptly so notify the U.S. Borrower and
each Lender. Thereafter, the obligation of the Lenders to make or maintain
U.S. Dollar Eurodollar Rate Loans shall be suspended until the Administrative
Agent (upon the instruction of the U.S. Required Lenders) revokes such notice.
Upon receipt of such notice, the U.S. Borrower may revoke any pending request
for a U.S. Borrowing of, conversion to or continuation of U.S. Eurodollar Rate
Committed Loans or, failing that, will be deemed to have converted such request
into a request for a U.S. Committed Borrowing of U.S. Base Rate Loans in the
amount specified therein.

(b) If the Canadian Required Lenders determine that for any reason adequate and
reasonable means do not exist for determining the U.S. Dollar Eurodollar Rate or
the Canadian Dollar Eurodollar Rate for any requested Interest Period with
respect to a proposed Canadian Eurodollar Rate Committed Loan, or that the
U.S. Dollar Eurodollar Rate or the Canadian Dollar Eurodollar Rate for any
requested Interest Period with respect to a proposed Canadian Committed Loan
does not adequately and fairly reflect the cost to such Canadian Lenders of
funding such Loan, the Administrative Agent will promptly so notify each
Canadian Borrower and each Canadian Lender. Thereafter, the obligation of the
Canadian Lenders to make or maintain Canadian Dollar Eurodollar Rate Loans and
Canadian U.S. Eurodollar Rate Loans shall be suspended until the Administrative
Agent (upon the instruction of the Canadian Required Lenders) revokes such
notice. Upon receipt of such notice, any Canadian Borrower may revoke any
pending request for a Canadian Borrowing of, conversion to or continuation of
such Canadian Committed Loans or, failing that, will be deemed to have converted
such request into a request for a Canadian Committed Borrowing of Canadian Base
Rate Committed Loans or Canadian Prime Rate Committed Loans in the amount
specified therein.

5.04. Increased Cost and Reduced Return; Capital Adequacy; Reserves on
U.S. Dollar Eurodollar Rate Loans, Canadian Dollar Eurodollar Rate Loans, and
Canadian U.S. Eurodollar Rate Committed Loans.

 

89



--------------------------------------------------------------------------------

(a) If any Lender determines that as a result of a Change in Law, or such
Lender’s compliance therewith, there shall be any increase in the cost to such
Lender of agreeing to make or making, funding or maintaining U.S. Dollar
Eurodollar Rate Loans, Canadian Dollar Eurodollar Rate Loans, or Canadian U.S.
Eurodollar Rate Committed Loans or (as the case may be) issuing or participating
in Letters of Credit, or a reduction in the amount received or receivable by
such Lender in connection with any of the foregoing (excluding for purposes of
this subsection (a) any such increased costs or reduction in amount resulting
from (i) Indemnified Taxes, (ii) Taxes described in clause (a) of the definition
of Excluded Taxes to the extent resulting from changes in tax rates, and Taxes
described in clauses (b) through (d) of the definition of Excluded Taxes,
(iii) Connection Income Taxes, (iv) capital taxes imposed under Canadian law,
and (v) reserve requirements contemplated by Section 5.04(c)), then from time to
time within 20 days following delivery by such Lender of a certificate described
in Section 5.06 (with a copy of such demand to the Administrative Agent), each
applicable Borrower shall pay to such Lender such additional amounts as will
compensate such Lender for such increased cost or reduction.

(b) If any Lender determines that a Change in Law regarding capital adequacy or
liquidity or compliance by such Lender (or its Lending Office) therewith, has
the effect of reducing the rate of return on the capital of such Lender or any
corporation controlling such Lender as a consequence of such Lender’s
obligations hereunder to a level below that which such Lender or such Lender’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy and liquidity), then from time to time
upon demand of such Lender (with a copy of such demand to the Administrative
Agent), each applicable Borrower shall pay to such Lender such additional
amounts as will compensate such Lender for such reduction.

(c) The U.S. Borrower shall pay to each Lender, and the applicable Canadian
Borrower shall pay to each Canadian Lender, as long as such Lender shall be
required to maintain reserves with respect to liabilities or assets consisting
of or including Eurocurrency funds or deposits (currently known as “Eurocurrency
liabilities”), additional interest on the unpaid principal amount of each
U.S. Dollar Eurodollar Rate Loan or Canadian Dollar Eurodollar Rate Loan, as
applicable, equal to the actual costs of such reserves allocated to such Loan by
such Lender (as determined by such Lender in good faith, which determination
shall be conclusive), which shall be due and payable on each date on which
interest is payable on such Loan, provided the applicable Borrower shall have
received at least 15 days’ prior notice (with a copy to the Administrative
Agent) of such additional interest from such Lender. If a Lender fails to give
notice 15 days prior to the relevant Interest Payment Date, such additional
interest shall be due and payable 15 days from receipt of such notice.

5.05. Compensation for Losses. Within 20 days following delivery by any Lender
of a certificate described in Section 5.06, upon demand of such Lender (with a
copy to the Administrative Agent) from time to time, each applicable Borrower
shall promptly compensate such Lender for and hold such Lender harmless from any
loss, cost or expense incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
U.S. Base Rate Loan, a Canadian Prime Rate Committed Loan or a Canadian Base
Rate Committed Loan on a day other than the last day of the Interest Period for
such Loan (whether voluntary, mandatory, automatic, by reason of acceleration,
or otherwise); or

(b) any failure by the applicable Borrower (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a U.S. Base Rate Loan, a Canadian Prime Rate Loan or a Canadian Base
Rate Committed Loan, as the case may be, on the date or in the amount notified
by the applicable Borrower; or

(c) any assignment of a U.S. Dollar Eurodollar Rate Loan or a Canadian Dollar
Eurodollar Rate Loan or a Canadian U.S. Eurodollar Rate Committed Loan, as the
case may be, on a day other than the last day of the Interest Period therefor as
a result of a request by the applicable Borrower pursuant to Section 12.17;
excluding any loss of anticipated profits but including any actual loss or
expense arising from the liquidation or reemployment of funds obtained by it to
maintain such Loan or from fees payable to terminate the deposits from which
such funds were obtained.

5.06. Matters Applicable to all Requests for Compensation.

(a) A certificate of the Administrative Agent or any Lender claiming
compensation under this Article 5 and setting forth the additional amount or
amounts to be paid to it hereunder and the basis and calculation thereof shall
be conclusive in the absence of manifest error. In determining such amount, the
Administrative Agent or such Lender may use any reasonable averaging and
attribution methods. The applicable Borrower may reasonably request copies of
documentation supporting such methods.

(b) Upon any Lender’s making a claim for compensation under Section 5.01 or 5.04
or providing a notice under Section 5.02, the U.S. Borrower may replace such
Lender in accordance with Section 12.17.

 

 

90



--------------------------------------------------------------------------------

(c) Notwithstanding any other provision of this Agreement to the contrary, no
Borrower shall be under any obligation to compensate the Administrative Agent or
any Lender under Section 5.01, 5.04 or 5.05 with respect to any request to be
compensated for any losses, costs, expenses or other amounts relating to any
period prior to the date that is 180 days prior to such request if such Lender
or the Administrative Agent, as the case may be, knew of the circumstances
giving rise to such losses, costs, expenses or amounts.

5.07. Mitigation Obligations. If any Lender requests compensation under
Section 5.04, or requires any Borrower to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 5.01, then such Lender shall (at the request
of such Borrower) use reasonable efforts to designate a different Lending Office
for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 5.04 or Section 5.01, as the case
may be, in the future, and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The applicable Borrower hereby agree to pay all reasonable costs and
expenses incurred by any Lender in connection with any such designation or
assignment.

5.08. Survival. All of the Borrowers’ obligations under this Article 5 shall
survive termination of the Aggregate Commitments and repayment of all other
Obligations hereunder.

ARTICLE 6.

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

6.01. Conditions to Effectiveness of this Agreement. This Agreement is being
executed and delivered on the Closing Date and shall become effective upon the
satisfaction of the following conditions precedent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or facsimiles (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance satisfactory to the Administrative Agent and each of the Lenders:

 

91



--------------------------------------------------------------------------------

(i) executed counterparts of (A) this Agreement, sufficient in number for
distribution to the Administrative Agent, each Lender and each Borrower and
(B) the Guaranties;

(ii) a Note executed by each Borrower, as applicable in favor of each Lender
requesting a Note;

(iii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party;

(iv) such documents and certificates as the Administrative Agent may reasonably
require to evidence that each Loan Party is duly organized or formed, validly
existing and in good standing issued by appropriate public officials of the
jurisdiction of such Loan Party’s organization or formation;

(v) favorable opinions of (i) Skadden, Arps, Slate, Meagher & Flom LLP, counsel
to the Loan Parties, (ii) Bennett Jones LLP, counsel to the Canadian Borrowers,
and (iii) Stewart McKelvey, counsel to the Canadian Borrowers, in each case
addressed to the Administrative Agent and each Lender, as applicable, and such
other matters concerning the Loan Parties and the Loan Documents as the Required
Lenders may reasonably request;

(vi) a certificate signed by a Responsible Officer of the U.S. Borrower
certifying (A) that the conditions specified in Sections 6.02(a) and (b) have
been satisfied, (B) that there has been no event or circumstance since the date
of the Audited Financial Statements that has had or would be reasonably expected
to have, either individually or in the aggregate, a Material Adverse Effect; and
(C) the current Debt Ratings;

(vii) a copy of the duly completed compliance certificate as of June 30, 2012,
signed by a Responsible Officer of the U.S. Borrower and delivered in connection
with the Existing Credit Agreement; and

(viii) evidence of termination of the Commitments as defined in Existing Credit
Agreement and repayment or refinancing of all loans thereunder simultaneously
with the Closing Date.

(b) All documentation and other information as the Lenders may require in order
to enable compliance with applicable “know your customer” and anti-money
laundering rules and regulations, including the Act, shall have been delivered 3
Business Days prior to the Closing Date to the extent requested by the Lenders
not less than 7 Business Days prior to the Closing Date.

(c) All accrued but unpaid interest, facility fees, utilization fees, letter of
credit fees, and other fees and expenses due and payable under the Existing
Credit Agreement shall be paid on the Closing Date.

(d) Any fees required to be paid on or before the Closing Date shall have been
paid.

 

92



--------------------------------------------------------------------------------

(e) Unless waived by the Administrative Agent, the Borrowers shall have paid all
reasonable and documented Attorney Costs of the Administrative Agent to the
extent invoiced prior to or on the Closing Date, plus such additional amounts of
Attorney Costs as shall constitute its reasonable estimate of Attorney Costs
incurred or to be incurred by it through the closing proceedings; provided that
such estimate shall not thereafter preclude a final settling of accounts between
the Borrowers and the Administrative Agent; and provided further that, as used
in this Section 6.01(e), “Attorney Costs” shall include (i) all fees, expenses
and disbursements of only one law firm constituting U.S. counsel to the
Administrative Agent, and (ii) all fees, expenses and disbursements of only one
law firm constituting Canadian counsel to the Administrative Agent.

Without limiting the generality of the provisions of the last paragraph of
Section 11.03, for purposes of determining compliance with the conditions
specified in this Section 6.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

6.02. Conditions to all Credit Extensions. The obligations of each Lender to
honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Committed Loans to the other Type or a
continuation of Loans) are subject to the following conditions precedent:

(a) The representations and warranties of each Borrower and each other Loan
Party (i) which are contained in Article 7 (other than Section 7.14), any other
Loan Document, such Request for Credit Extension or the most recent Compliance
Certificate delivered to Administrative Agent prior to the requested date for
such Credit Extension, or (ii) which are contained in any other document
furnished at any time under or in connection herewith or therewith that
specifically states therein that such representations and warranties are being
made for the benefit of the Lenders and the Administrative Agent, shall be true
and correct (in the case of each representation and warranty described in clause
(i) or (ii) immediately preceding) in all material respects on and as of the
date of such U.S. Credit Extension, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date, provided that in each case, such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof.

(b) No Default shall exist, or would result from such proposed Credit Extension.

(c) The Administrative Agent and the applicable L/C Issuer or U.S. Swing Line
Lender or Canadian Swing Line Lender (as applicable) shall have received a
Request for U.S. Credit Extension or Request for Canadian Credit Extension, as
the case may be, in accordance with the requirements hereof.

Each Request for U.S. Credit Extension and Request for Canadian Credit Extension
(other than (i) a U.S. Committed Loan Notice requesting only a conversion of
U.S. Committed Loans to the other Type or a continuation of U.S. Eurodollar Rate
Committed Loans or (ii) a Canadian Committed Borrowing Notice requesting only a
conversion of Canadian Committed Loans to the other Type or a continuation of
Canadian Eurodollar Rate Committed Loans) submitted by any Borrower shall be
deemed to be a representation and warranty that the conditions specified in
Sections 6.02(a) and (b) have been satisfied on and as of the date of the
applicable Credit Extension.

 

93



--------------------------------------------------------------------------------

6.03. Confirmation of Conditions to Effectiveness of this Agreement. The
Administrative Agent shall provide prompt written notice to the Borrowers and
the Lenders of the satisfaction (or waiver) of the conditions precedent set
forth in Section 6.01 and the effectiveness of this Agreement.

ARTICLE 7.

REPRESENTATIONS AND WARRANTIES

To confirm each Lender’s understanding concerning Restricted Persons and
Restricted Persons’ businesses, properties and obligations and to induce each
Lender to enter into this Agreement and to extend credit hereunder, each
Canadian Borrower represents and warrants to each Lender with respect to the
following matters applicable to it and its Subsidiaries that, and the U.S.
Borrower represents and warrants to each Lender with respect to all of the
following matters that:

7.01. No Default. No event has occurred and is continuing which constitutes a
Default.

7.02. Organization and Good Standing. Each Restricted Person is duly organized,
validly existing and in good standing under the Laws of its jurisdiction of
organization, having all powers required to carry on its business and enter into
and carry out the transactions contemplated hereby. Each Restricted Person is
duly qualified, in good standing, and authorized to do business in all other
jurisdictions within the United States or Canada where the failure to so qualify
would have a Material Adverse Effect. Each Restricted Person has taken all
actions and procedures customarily taken in order to enter, for the purpose of
conducting business or owning property, each jurisdiction outside the United
States or Canada where the failure to take such actions or procedures would have
a Material Adverse Effect.

7.03. Authorization. Each Borrower has duly taken all action necessary to
authorize the execution and delivery by it of the Loan Documents to which it is
a party and to authorize the consummation of the transactions contemplated
thereby and the performance of its obligations thereunder. The Borrowers are
duly authorized to make Borrowings and request Letters of Credit hereunder.

7.04. No Conflicts or Consents. The execution and delivery by the various
Restricted Persons of the Loan Documents to which each is a party, the
performance by each of its obligations under such Loan Documents, and the
consummation of the transactions contemplated by the various Loan Documents, do
not and will not conflict with any provision of (A) any Law, (B) the
Organizational Documents of any Restricted Person, or (C) any agreement,
judgment, license, order or permit applicable to or binding upon any Restricted
Person unless with respect to clause (A) and clause (C) above such conflict
would not reasonably be expected to have a Material Adverse Effect, or result in
the acceleration of any Indebtedness owed by any Restricted Person which would
reasonably be expected to have a Material Adverse Effect, or result in or
require the creation of any Lien upon any assets or properties of any Restricted
Person which would reasonably be expected to have a Material Adverse Effect,
except as expressly contemplated or permitted in the Loan Documents. Except as
expressly contemplated in the Loan Documents no consent, approval, authorization
or order of, and no notice to or filing with, any Governmental Authority or
third party is required in connection with the execution, delivery or
performance by any Restricted Person of any Loan Document or to consummate any
transactions contemplated by the Loan Documents, unless failure to obtain such
consent, approval, authorization or order or provide such notice or filing would
not reasonably be expected to have a Material Adverse Effect.

7.05. Enforceable Obligations. This Agreement is, and the other Loan Documents
when duly executed and delivered will be, legal, valid and binding obligations
of each Restricted Person which is a party hereto or thereto, enforceable in
accordance with their terms except as such enforcement may be limited by
applicable Debtor Relief Laws.

 

94



--------------------------------------------------------------------------------

7.06. Full Disclosure. No certificate, statement or other information delivered
herewith or heretofore by any Restricted Person to any Lender in connection with
the negotiation of this Agreement or in connection with any transaction
contemplated hereby contains any untrue statement of a material fact or when
taken together with all reports, statements, schedules and other information
included in filings made by the U.S. Borrower and its Subsidiaries with the SEC
(collectively, “SEC Filings”) omits to state any material fact known to any
Restricted Person (other than industry-wide risks normally associated with the
types of businesses conducted by Restricted Persons) necessary to make the
statements contained herein or therein not misleading as of the date made or
deemed made. There is no fact known to any Restricted Person (other than
industry-wide risks normally associated with the types of businesses conducted
by Restricted Persons) that has not been disclosed in the SEC Filings or a
Disclosure Report to each Lender in writing which would reasonably be expected
to have a Material Adverse Effect.

7.07. Litigation. Except as disclosed in the SEC Filings or in the Disclosure
Schedule or a Disclosure Report there are no actions, suits or legal, equitable,
arbitrative or administrative proceedings pending, or to the knowledge of any
Restricted Person threatened, against any Restricted Person before any
Governmental Authority which would reasonably be expected to have a Material
Adverse Effect, and there are no outstanding judgments, injunctions, writs,
rulings or orders by any such Governmental Authority against any Restricted
Person which would reasonably be expected to have a Material Adverse Effect.

7.08. ERISA Plans and Liabilities. All ERISA Plans and Multiemployer Plans
existing as of the date hereof are listed in the Disclosure Schedule. Except as
disclosed in the Disclosure Schedule, in the SEC Filings or a Disclosure Report,
no Termination Event when taken together with all other Termination Events,
would reasonably be expected to have a Material Adverse Effect. Except as set
forth in the Annual Report on Form 10K or the Quarterly Report on Form 10Q of
U.S. Borrower filed with the SEC, (i) no “at-risk status” (as defined in
Section 430(i)(4) of the Internal Revenue Code) exists with respect to any ERISA
Plan, whether or not waived by the Secretary of the Treasury or his delegate,
(ii) the total amount of withdrawal liability that would be incurred by all
ERISA Affiliates upon their complete withdrawal from all Multiemployer Plans
would not reasonably be expected to exceed the Threshold Amount, and (iii) the
total present value of all unfunded benefit liabilities within the meaning of
Title IV of ERISA of all ERISA Plans (based upon the actuarial assumptions used
to fund each such ERISA Plan) did not, as of the respective annual valuation
dates for the most recently ended plan year of each such ERISA Plan, exceed the
Threshold Amount.

7.09. Environmental and Other Laws. Except as disclosed in the Disclosure
Schedule, Restricted Persons are conducting their businesses in material
compliance with all applicable Laws, including Environmental Laws, and have and
are in compliance with all licenses and permits required under any such Laws,
unless failure to so comply would not reasonably be expected to have a Material
Adverse Effect; none of the operations or properties of any Restricted Person is
the subject of federal, state or local investigation evaluating whether any
material remedial action is needed to respond to a release of any Hazardous
Materials into the environment or to the improper storage or disposal (including
storage or disposal at offsite locations) of any Hazardous Materials, unless
such remedial action would not reasonably be expected to have a Material Adverse
Effect; and no Restricted Person (and to the best knowledge of Borrowers, no
other Person) has filed any notice under any Law indicating that any Restricted
Person is responsible for the improper release into the environment, or the
improper storage or disposal, of any material amount of any Hazardous Materials
or that any Hazardous Materials have been improperly released, or are improperly
stored or disposed of, upon any property of any Restricted Person, unless such
failure to so comply would not reasonably be expected to have a Material Adverse
Effect.

 

95



--------------------------------------------------------------------------------

7.10. Material Subsidiaries. As of the date hereof, U.S. Borrower does not have
any Material Subsidiary except those listed in the Disclosure Schedule, and U.S.
Borrower owns, directly or indirectly, the equity interest in each of its
Material Subsidiaries which is indicated in the Disclosure Schedule.

7.11. Use of Proceeds; Margin Stock. The proceeds of the Credit Extensions will
be used for general corporate purposes of the Borrowers and their Subsidiaries
and not in contravention of any Law or of any Loan Document. No Borrower is
engaged or will engage, principally or as one of its important activities, in
extending credit for the purpose of purchasing or carrying margin stock (within
the meaning of Reg U).

7.12. Government Regulation. No Restricted Person owing Obligations is or is
required to be registered as an “investment company” under the Investment
Company Act of 1940.

7.13. Solvency. Upon giving effect to the issuance of the Notes, the execution
of each Loan Document by each Borrower and the consummation of the transactions
contemplated hereby, each Borrower will be solvent (as such term is used in
applicable bankruptcy, liquidation, receivership, insolvency or similar Laws).

7.14. No Material Adverse Effect. As of the Closing Date, there has been no
event or circumstance since the date of the Audited Financial Statements that
has had or would be reasonably expected to have, either individually or in the
aggregate, a Material Adverse Effect.

7.15. OFAC. No Borrower or Subsidiary of any Borrower (i) is currently the
target of any Sanctions, or (ii) is located, organized or residing in any
Designated Jurisdiction. To each Borrower’s knowledge, each Borrower is in
compliance in all material respects with the Sanctions. To each Borrower’s
knowledge, no Loan, nor the proceeds from any Loan, has been used, directly or
indirectly, to lend, contribute, provide or be otherwise made available (i) to
fund any activity or business in any Designated Jurisdiction or that would cause
a violation of the Sanctions, or (ii) to any Person on the SDN List.

ARTICLE 8.

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder or any Loan or
interest thereon or fee owed hereunder shall remain unpaid or unsatisfied, or
any Letter of Credit or L/C Obligation shall remain outstanding, each Canadian
Borrower shall and the U.S. Borrower shall, and shall cause each applicable
Restricted Subsidiary to, comply with the following covenants:

8.01. Payment and Performance. Each Borrower will pay all amounts due and
payable by such Borrower under the Loan Documents in accordance with the terms
thereof and will observe, perform and comply with every covenant and term in the
Loan Documents applicable to it. The U.S. Borrower will cause each other
Restricted Person to observe, perform and comply with every such term and
covenant in any Loan Document applicable to it.

8.02. Books, Financial Statements and Reports. Each Restricted Person will at
all times maintain full and accurate books of account and records. The U.S.
Borrower will furnish the following statements and reports to Administrative
Agent at the U.S. Borrower’s expense:

 

96



--------------------------------------------------------------------------------

(a) Within five (5) Business Days of being filed with the SEC, and in any event
within ninety (90) days after the end of each Fiscal Year, complete consolidated
financial statements of the U.S. Borrower together with all notes thereto,
prepared in reasonable detail in accordance with GAAP, together with an
unqualified opinion, based on an audit using generally accepted auditing
standards, by KPMG, or other independent certified public accountants selected
by the U.S. Borrower and reasonably acceptable to Administrative Agent, stating
that such consolidated financial statements have been so prepared. These
financial statements shall contain a consolidated balance sheet as of the end of
such Fiscal Year and consolidated statements of earnings, of cash flows, and of
changes in owners’ equity for such Fiscal Year, each setting forth in
comparative form the corresponding figures for the preceding Fiscal Year. In
addition, together with each such set of financial statements, the U.S. Borrower
will furnish to Administrative Agent a Compliance Certificate signed by a
Responsible Officer of the U.S. Borrower, stating that such financial statements
are accurate and complete, stating that such Person has reviewed or caused to be
reviewed the Loan Documents, containing all calculations required to be made to
show compliance or non-compliance with the provisions of Section 9.08 at the end
of such Fiscal Quarter, and further stating that to such Person’s best knowledge
there is no condition or event at the end of such Fiscal Year or at the time of
such certificate which constitutes a Default or, if a Default exists, specifying
the nature and period of existence of any such condition or event.

(b) Within five (5) Business Days of being filed with the SEC, and in any event
within forty-five (45) days after the end of each Fiscal Quarter, beginning with
the Fiscal Quarter ending on September 30, 2012, the U.S. Borrower’s
consolidated and consolidating balance sheet and income statement as of the end
of such Fiscal Quarter and a consolidated statement of cash flows for the period
from the beginning of the then current Fiscal Year to the end of such Fiscal
Quarter, all in reasonable detail and prepared in accordance with GAAP, subject
to changes resulting from normal year-end adjustments. In addition the U.S.
Borrower will, together with each such set of financial statements, furnish a
Compliance Certificate signed by a Responsible Officer of the U.S. Borrower
stating that such financial statements are accurate and complete (subject to
normal year-end adjustments), stating that such Person has reviewed or caused to
be reviewed the Loan Documents, containing all calculations required to be made
by the U.S. Borrower to show compliance or non-compliance with the provisions of
Section 9.08 and further stating that to such Person’s best knowledge there is
no condition or event at the end of such Fiscal Quarter or at the time of such
certificate which constitutes a Default or if a Default exists, specifying the
nature and period of existence of any such condition or event.

(c) Promptly upon their becoming available, copies of all financial statements,
reports, notices and proxy statements sent by the U.S. Borrower to its
stockholders and all registration statements, periodic reports and other
statements and schedules filed by the U.S. Borrower with any securities
exchange, the SEC or any similar Governmental Authority, including any
information or estimates with respect to the U.S. Borrower’s oil and gas
business (including its exploration, development and production activities)
which are required to be furnished in the U.S. Borrower’s annual report pursuant
to Sections 13 or 15(d) of the Securities Exchange Act of 1934, as amended.

Documents required to be delivered pursuant to this Section 8.02 (to the extent
any such documents are included in materials otherwise filed with the SEC) may
be delivered electronically and, if so delivered, shall be deemed to have been
delivered on the date (i) on which the U.S. Borrower posts such documents, or
provides a link thereto on the U.S. Borrower’s website on the Internet at the
website address listed on Schedule 12.02; or (ii) on which such documents are
posted on the U.S. Borrower’s behalf on an Internet or intranet website, if any,
to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that: (i) the U.S. Borrower shall deliver paper copies of such
documents to the Administrative Agent or any Lender that requests the U.S.
Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the U.S.

 

97



--------------------------------------------------------------------------------

Borrower shall notify (which may be by facsimile or electronic mail) the
Administrative Agent and each Lender of the posting of any such documents and
provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. Notwithstanding anything contained
herein, in every instance the U.S. Borrower shall be required to provide paper
copies of the Compliance Certificates required by this Section 8.02 to the
Administrative Agent. Except for such Compliance Certificates, the
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the U.S. Borrower with any such
request for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.

Each Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Joint Lead Arrangers may make available to the Lenders and the L/C Issuers
materials and/or information provided by or on behalf of such Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on Debt
Domain, IntraLinks, Syndtrak or another similar electronic system (the
“Platform”) and (b) certain of the Lenders (each, a “Public Lender”) may have
personnel who do not wish to receive material non-public information with
respect to such Borrower or its Affiliates, or the respective securities of any
of the foregoing, and who may be engaged in investment and other market related
activities with respect to such Person’s securities. Each Borrower hereby agrees
that (w) all Borrower Materials that are to be made available to Public Lenders
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” such Borrower shall be deemed to
have authorized the Administrative Agent, the Joint Lead Arrangers, the L/C
Issuers and the Lenders to treat such Borrower Materials as not containing any
material non-public information with respect to such Borrower or its securities
for purposes of United States Federal and state securities laws or similar
Canadian laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 12.10);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Investor;” and (z) the
Administrative Agent and the Joint Lead Arrangers shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Investor.”
Notwithstanding any provision or implication herein to the contrary, no Borrower
shall be under any obligation to mark any Borrower Materials “PUBLIC”.

The Borrowers shall be deemed to have satisfied their respective obligations
hereunder to provide notices and information to the Lenders by providing such
notices and information to the Administrative Agent for distribution to the
Lenders.

8.03. Other Information and Inspections. Each Restricted Person will furnish to
each Lender any information which Administrative Agent may from time to time
reasonably request concerning any covenant, provision or condition of the Loan
Documents or any matter in connection with such Persons’ businesses and
operations. Each Restricted Person will permit representatives appointed by
Administrative Agent (including independent accountants, auditors, agents, and
attorneys) to visit and inspect upon prior written notice during normal business
hours, at the Administrative Agent’s expense (except during the continuance of
an Event of Default), any of such Restricted Person’s property, including its
books of account, other books and records, and any facilities or other business
assets, and to make extra copies therefrom and photocopies and photographs
thereof, and to write down and record any information such representatives
obtain, and each Restricted Person shall permit Administrative Agent or its
representatives to investigate and verify the accuracy of the information
furnished to Administrative Agent or any Lender in connection with the Loan
Documents and to discuss all such matters with its officers, employees and
representatives; provided that unless an Event of Default shall have occurred
and be continuing, inspections of facilities and business assets (other than
books and records) shall occur no more frequently than twice per calendar year.

 

98



--------------------------------------------------------------------------------

8.04. Notice of Material Events. Each Borrower will promptly notify each Lender
in writing, stating that such notice is being given pursuant to this Agreement,
of:

(a) the occurrence of any event which would have a Material Adverse Effect;

(b) the occurrence of any Default;

(c) the acceleration of the maturity of any Indebtedness for borrowed money owed
by any Restricted Person having a principal balance of more than U.S.
$150,000,000, or of any default by any Restricted Person under any indenture,
mortgage, agreement, contract or other instrument to which any of them is a
party or by which any of them or any of their properties is bound, if such
default would have a Material Adverse Effect;

(d) the occurrence of any Termination Event which could reasonably be expected
to cause (i) the total amount of withdrawal liability that would be incurred by
all ERISA Affiliates upon their complete withdrawal from all Multiemployer Plans
to exceed the Threshold Amount, or (ii) the aggregate amount of unfunded
liabilities with respect to ERISA Plans to exceed the Threshold Amount;

(e) any claim that has a reasonable possibility of resulting in liability equal
to or greater than the Threshold Amount, any notice under any Environmental Laws
that has a reasonable possibility of resulting in liability which exceeds such
amount, or any other material adverse claim asserted against any Restricted
Person or with respect to any Restricted Person’s properties;

(f) the filing of any suit or proceeding against any Restricted Person which
might reasonably be expected to have a Material Adverse Effect;

(g) any announcement by Moody’s or S&P of any change in the Debt Rating; and

(h) any change in its Fiscal Year.

8.05. Maintenance of Properties. Each Restricted Person will maintain, preserve,
protect, and keep all property used or useful in the conduct of its business in
good condition, and will from time to time make all repairs, renewals and
replacements needed to enable the business and operations carried on in
connection therewith to be promptly and advantageously conducted at all times
except to the extent failure to do so would not reasonably be expected to have a
Material Adverse Effect.

8.06. Maintenance of Existence and Qualifications. Subject to Section 9.03 and
Section 9.04, each Borrower will maintain and preserve its existence; each other
Restricted Person will maintain and preserve its existence except to the extent
the failure to do so would not reasonably be expected to result in a Material
Adverse Effect; and each Restricted Person will maintain its rights and
franchises in full force and effect except to the extent the failure to do so
would not reasonably be expected to result in a Material Adverse Effect and will
qualify to do business in all states or jurisdictions where the failure so to
qualify will have a Material Adverse Effect.

8.07. Payment of Taxes, etc. Each Restricted Person will timely file all
required tax returns; timely pay all taxes, assessments, and other governmental
charges or levies imposed upon it or upon its income, profits or property; and
maintain appropriate accruals and reserves for all of the foregoing in
accordance with GAAP. Each Restricted Person may, however, delay paying or
discharging any of the foregoing so long as (i) it is in good faith contesting
the validity thereof by appropriate proceedings and has set aside on its books
adequate reserves therefor, or (ii) the failure to pay or discharge such tax (or
file any return with respect thereto) would not reasonably be expected to result
in a Lien that would violate Section 9.02.

 

99



--------------------------------------------------------------------------------

8.08. Insurance. Each Restricted Person will keep or cause to be kept insured in
accordance with industry standards by financially sound and reputable insurers,
its surface equipment and other property of a character usually insured by
similar Persons engaged in the same or similar businesses.

8.09. Compliance with Law. Each Restricted Person will conduct its business and
affairs in compliance with all Laws applicable thereto except to the extent
failure to do so would not reasonably be expected to have a Material Adverse
Effect.

8.10. Environmental Matters.

(a) Each Restricted Person will comply in all material respects with all
Environmental Laws now or hereafter applicable to such Restricted Person, as
well as all contractual obligations and agreements with respect to environmental
remediation or other environmental matters, and shall obtain, at or prior to the
time required by applicable Environmental Laws, all environmental, health and
safety permits, licenses and other authorizations necessary for its operations
and will maintain such authorizations in full force and effect, unless such
failure to so comply would not reasonably be expected to have a Material Adverse
Effect.

(b) Each Borrower will promptly furnish to Administrative Agent all written
notices of violation, orders, claims, citations, complaints, penalty
assessments, suits or other proceedings received by such Borrower, or of which
it has notice, pending or threatened against any Restricted Person, by any
Governmental Authority with respect to any alleged violation of or
non-compliance with any Environmental Laws or any permits, licenses or
authorizations in connection with its ownership or use of its properties or the
operation of its business which has a reasonable possibility of resulting in a
liability or claim in excess of the Threshold Amount.

8.11. Use of Proceeds. Each Borrower shall use the proceeds of the Credit
Extensions for general corporate purposes not in contravention of any Law or of
any Loan Document. If proceeds of the Credit Extensions are used for a purpose
which is governed by Reg U, Borrowers shall comply with Reg U in all respects.

8.12. Additional Guarantors. At its option, the U.S. Borrower may designate any
Domestic Subsidiary as a Guarantor by giving the Administrative Agent revocable
written notice thereof, and promptly after such notification (and in any event
within ten (10) Business Days), cause such Domestic Subsidiary to (a) become a
Guarantor by executing and delivering to the Administrative Agent a guaranty
substantially in the form of the U.S. Guaranty or such other document as the
Administrative Agent shall deem appropriate for such purpose, and (b) deliver to
the Administrative Agent, with respect to such Guarantor, documents of the types
referred to in clauses (iii) and (iv) of Section 6.01(a) and favorable opinions
of counsel to such Person (which shall cover, among other things, the legality,
validity, binding effect and enforceability of the documentation referred to in
the preceding clause (a)), all in form, content and scope reasonably
satisfactory to the Administrative Agent.

ARTICLE 9.

NEGATIVE COVENANTS OF BORROWERS

So long as any Lender shall have any Commitment hereunder, any Loan or interest
thereon or any fee hereunder shall remain unpaid or unsatisfied, or any Letter
of Credit or L/C Obligation shall remain outstanding, the U.S. Borrower shall
not, nor shall it permit any Restricted Subsidiary to, directly or indirectly:

 

100



--------------------------------------------------------------------------------

9.01. Indebtedness. No Restricted Subsidiary will in any manner owe or be liable
for Indebtedness except:

(a) the Obligations;

(b) capital lease obligations (excluding oil, gas or mineral leases) entered
into in the ordinary course of such Restricted Subsidiary’s business in arm’s
length transactions on market terms (including rate) and conditions in all
respects, provided that such capital lease obligations required to be paid in
any Fiscal Year do not in the aggregate exceed U.S. $100,000,000 for all
Restricted Subsidiaries;

(c) unsecured Indebtedness owed among the U.S. Borrower and its Subsidiaries,
excluding any Indebtedness owed by a Restricted Subsidiary to an Unrestricted
Subsidiary that has been transferred, assigned or pledged to a Person other than
the U.S. Borrower or a Subsidiary of the U.S. Borrower; provided that
Indebtedness owed by any such Subsidiary (other than Canadian Borrowers) to the
U.S. Borrower may be secured by any and all assets of such Subsidiary;

(d) guaranties by one Restricted Subsidiary of liabilities owed by another
Restricted Person, if such liabilities either are not Indebtedness or are
allowed under subsections (a), (b) or (c) of this Section 9.01;

(e) Indebtedness of the Restricted Subsidiaries for plugging and abandonment
bonds or for letters of credit issued in place thereof which are required by
regulatory authorities in the area of operations, and Indebtedness of the
Restricted Subsidiaries for other bonds or letters of credit which are required
by such regulatory authorities with respect to other normal oil and gas
operations;

(f) non-recourse Indebtedness as to which no Restricted Person provides any
guaranty or credit support of any kind (including any undertaking, guarantee,
indemnity, agreement or instrument that would constitute Indebtedness) or is
directly or indirectly liable (as a guarantor or otherwise); provided, that
after giving effect to such Indebtedness outstanding from time to time, the U.S.
Borrower is not in violation of Section 9.08;

(g) Indebtedness of a Canadian Borrower or Guarantor that is subordinated to the
Obligations of such Canadian Borrower or Guarantor on terms which, in the
reasonable opinion of the Administrative Agent, are customary for such
Indebtedness or are otherwise acceptable;

(h) Acquired Debt;

(i) Indebtedness under Swap Contracts;

(j) Indebtedness relating to the surety bond and letter of credit obligations
(including replacements thereof) listed on the Disclosure Schedule and
Indebtedness relating to the undrawn amount of surety bonds and letters of
credit (exclusive of the surety bonds and letter of credit obligations listed on
the Disclosure Schedule and replacements thereof) incurred in the ordinary
course of business not to exceed 2% of Consolidated Assets at any time;

(k) Indebtedness owed by Devon Financing LLC, including Indebtedness of Devon
Financing LLC with respect to guaranties of Indebtedness of the U.S. Borrower,
to the extent the U.S. Borrower is in compliance with the terms of Section 9.08
at the time such guaranties are executed and

 

101



--------------------------------------------------------------------------------

delivered, provided that the Devon Financing LLC Guaranty remains valid, binding
and enforceable obligations of Devon Financing LLC or, if the Devon Financing
LLC Guaranty has been terminated, a replacement guaranty agreement on the same
terms is executed by Devon Financing LLC and delivered to Administrative Agent,
pursuant to this Agreement (along with documents with respect to Devon Financing
LLC similar to those specified in clauses (iii) and (iv) of Section 6.01(a));

(l) Indebtedness outstanding on the Closing Date or thereafter incurred pursuant
to funding commitments in existence on the Closing Date and listed in the
Disclosure Schedule, as the same may be amended, supplemented or modified from
time to time or extended, renewed, restructured, refinanced or replaced, so long
as no Restricted Subsidiary increases (except for the purpose of paying any
prepayment premium or any fees and expenses incurred in connection with such
extension, renewal, restructuring, refinancing or replacement) the aggregate
principal amount thereof for which such Restricted Subsidiary (or any other
Restricted Subsidiary) is then or may thereafter become liable;

(m) Indebtedness of Restricted Subsidiaries that are Guarantors to the extent
the U.S. Borrower is in compliance with the terms of Section 9.08 at the time
such Indebtedness is incurred;

(n) Indebtedness of the Restricted Subsidiaries owed to a Guarantor arising
under securities purchase or repurchase agreements between such Persons, which
relate to securities evidencing equity interests in the Subsidiaries; and

(o) miscellaneous items of Indebtedness of all Restricted Subsidiaries not
otherwise permitted in subsections (a) through (o) which do not exceed at any
one time an aggregate outstanding amount equal to the greater of U.S.
$800,000,000 and five percent (5%) of Consolidated Net Worth determined as of
the end of the most recent Fiscal Quarter.

9.02. Limitation on Liens. Except for Permitted Liens, no Restricted Person will
create, assume or permit to exist any Lien upon any of the properties or assets
which it now owns or hereafter acquires.

9.03. Fundamental Changes. The U.S. Borrower shall not liquidate or dissolve,
consolidate with or merge or amalgamate with or into any other Person or convey,
transfer or lease its properties and assets substantially as an entirety unless:

(a)  (i) in the case of a merger or amalgamation, the U.S. Borrower is the
surviving entity; or

(ii) the Person formed by such consolidation or into which the U.S. Borrower is
merged or the Person which acquires by conveyance or transfer, or which leases,
the properties and assets of the U.S. Borrower substantially as an entirety
shall be a corporation, partnership, limited liability company or trust, shall
(x) be organized and existing under the laws of the United States of America,
any state thereof or the District of Columbia, (y) (A) have non-credit enhanced,
senior unsecured long-term Indebtedness rated “investment grade” by S&P or
Moody’s (or, in the event the U.S. Borrower did not have non-credit enhanced,
senior unsecured long-term Indebtedness rated “investment grade” by S&P or
Moody’s immediately preceding such transaction, such Person shall have
non-credit enhanced, senior unsecured long-term Indebtedness that is not rated
lower by S&P or Moody’s than S&P’s or Moody’s ratings, respectively, of the U.S.
Borrower’s non-credit enhanced, senior unsecured long-term Indebtedness
immediately preceding such transaction), or (B) (1) have been formed solely for
the purpose of effecting a change in the domicile of the U.S. Borrower by merger
and (2) after giving effect to such merger, satisfy the requirements of clause
(y)(A), and (z) expressly assume, by an agreement

 

102



--------------------------------------------------------------------------------

supplemental hereto, executed and delivered to the Administrative Agent, in form
reasonably satisfactory to the Administrative Agent, the obligations of the U.S.
Borrower hereunder, including the due and punctual payment of the principal of
and interest on all the U.S. Loans, the U.S. L/C Obligations, the Canadian
Guaranty and the performance of every covenant of this Agreement on the part of
the U.S. Borrower to be performed or observed; and

(b) immediately after giving effect to such transaction, no Default or Event of
Default shall have occurred and be continuing.

9.04. Fundamental Changes of Canadian Borrowers. No Canadian Borrower shall
liquidate or dissolve, consolidate with or merge or amalgamate with or into any
other Person or convey, transfer or lease its properties and assets
substantially as an entirety unless:

(a) (i) in the case of a merger or amalgamation, a Canadian Borrower is the
surviving or continuing entity; or

(ii) all Canadian Obligations of such Canadian Borrower shall have been paid in
full and the obligations of the Canadian Lenders to make Canadian Credit
Extensions to such Canadian Borrower shall have been terminated; or

(iii) the Person formed by such consolidation or the Person continuing from such
merger or amalgamation of such Canadian Borrower or the Person which acquires by
conveyance or transfer, or which leases, the properties and assets of such
Canadian Borrower substantially as an entirety shall be a corporation, unlimited
company, partnership or trust, shall be organized and existing under the laws of
Canada or any province thereof, and shall assume by operation of law or
expressly assume, by an agreement supplemental hereto, executed and delivered to
the Administrative Agent, in form reasonably satisfactory to the Administrative
Agent, the Canadian Obligations of such Canadian Borrower, including the due and
punctual payment of the principal of and interest on all of the Canadian Loans
and all Canadian LC Obligations and the performance of every covenant of this
Agreement on the part of such Canadian Borrower to be performed or observed and
the U.S. Borrower shall confirm that its Canadian Guaranty covers such
obligations (it being understood that such Canadian Borrower may liquidate or
dissolve in connection with a conveyance, transfer or lease of its property and
assets which complies with the foregoing requirements of this clause (a)(iii));
and

(b) immediately after giving effect to such transaction, no Default or Event of
Default shall have occurred and be continuing.

9.05. Transactions with Affiliates. No Restricted Person will engage in any
material transaction with any of its Affiliates on terms which are less
favorable in any material respect to it than those which would have been
obtainable at the time in arm’s-length dealing with Persons other than such
Affiliates, provided that such restriction shall not apply to transactions among
the U.S. Borrower and its Subsidiaries (including such transactions among such
Subsidiaries).

9.06. Sanctions . Knowingly permit any Loan or the proceeds of any Loan,
directly or indirectly, to be lent, contributed or otherwise made available
(i) to fund any activity or business in any Designated Jurisdiction or that
would cause a violation of the Sanctions or (ii) to any Person on the SDN List.

9.07. Prohibited Contracts. Except as expressly provided in the Loan Documents
and documents and instruments evidencing or governing Acquired Debt, no
Restricted Person will, directly or

 

103



--------------------------------------------------------------------------------

indirectly, enter into any Contractual Obligation (other than this Agreement or
any other Loan Document) that limits the ability of any Subsidiary to make
Restricted Payments to such Borrower or otherwise to transfer property to such
Borrower, other than any limitation which would not be reasonably expected to
materially impair the ability of the U.S. Borrower to perform its, or the
Canadian Borrowers taken as a whole (and taking into account the U.S. Borrower
Guaranty) to perform their, monetary obligations hereunder.

9.08. Funded Debt to Total Capitalization. The ratio of the U.S. Borrower’s
Consolidated Total Funded Debt to the U.S. Borrower’s Total Capitalization will
not exceed sixty-five percent (65%) at the end of any Fiscal Quarter.

ARTICLE 10.

EVENTS OF DEFAULT AND REMEDIES

10.01. Events of Default. Each of the following events constitutes an Event of
Default under this Agreement:

(a) Any Borrower or any Guarantor fails to pay any principal component of any
Obligation payable by it when due and payable or fails to pay any interest
thereon or fee payable by it within three (3) Business Days after the date when
due and payable or fails to pay any other Obligation within ten (10) Business
Days after the date when due and payable, whether at a date for the payment of a
fixed installment or as a contingent or other payment becomes due and payable or
as a result of acceleration or otherwise;

(b) Any “default” or “event of default” occurs under any Loan Document which
defines either such term, and the same is not remedied within the applicable
period of grace (if any) provided in such Loan Document;

(c) Any Restricted Person fails (other than as referred to in subsections (a) or
(b) above) to (i) duly comply with Section 8.11 of this Agreement or (ii) duly
observe, perform or comply with any other covenant, agreement, condition or
provision of any Loan Document, and such failure remains unremedied for a period
of thirty (30) days after notice of such failure is given by Administrative
Agent to the U.S. Borrower;

(d) Any representation or warranty previously, presently or hereafter made in
writing by or on behalf of any Restricted Person (i) in any Loan Document, any
Request for Credit Extension or the most recent Compliance Certificate delivered
to Administrative Agent, or (ii) in any other document furnished at any time
under or in connection herewith or therewith that specifically states therein
that such representations and warranties are being made for the benefit of the
Lenders and the Administrative Agent, shall (in the case of any representation
or warranty described in clause (i) or (ii) immediately preceding) prove to have
been false or incorrect in any material respect on any date on or as of which
made, provided that if such falsity or lack of correctness is capable of being
remedied or cured within a 30-day period, the U.S. Borrower shall (subject to
the other provisions of this Section 10.01) have a period of 30 days after
written notice thereof has been given to the U.S. Borrower by Administrative
Agent within which to remedy or cure such falsity or lack of correctness; or
this Agreement, any Note, or Guaranty executed by any Guarantor is asserted to
be or at any time ceases to be valid, binding and enforceable in any material
respect as warranted in Section 7.05 for any reason other than its release or
subordination by Administrative Agent;

 

104



--------------------------------------------------------------------------------

(e) Any Restricted Person (i) fails to duly pay any Indebtedness in an aggregate
amount in excess of U.S. $150,000,000 constituting principal or interest owed by
it with respect to borrowed money or money otherwise owed under any note, bond,
or similar instrument, or (ii) breaches or defaults in the performance of any
agreement or instrument by which any such Indebtedness is issued, evidenced,
governed, or secured, other than a breach or default described in clause
(i) above, and any such failure, breach or default under this clause
(ii) results in the acceleration of such Indebtedness; provided that
notwithstanding any provision of this subsection (e) to the contrary, to the
extent that the terms of any such agreement or instrument governing the sale,
pledge or disposal of Margin Stock or utilization of the proceeds of such
Indebtedness in connection therewith would result in such acceleration and in a
Default or an Event of Default under this Agreement, and would cause this
Agreement or any U.S. Loan to be subject to the margin requirements or any other
restriction under Reg U, then such acceleration shall not constitute a Default
or Event of Default under this subsection (e);

(f) Either of the following occurs: (i) a Termination Event occurs and the total
amount of withdrawal liability that would be incurred by all ERISA Affiliates
upon their complete withdrawal from all Multiemployer Plans would reasonably be
expected to exceed the Threshold Amount, or (ii) a Termination Event occurs and
the total present value of all unfunded benefit liabilities within the meaning
of Title IV of ERISA of all ERISA Plans (based upon the actuarial assumptions
used to fund each such Plan) would reasonably be expected to exceed the
Threshold Amount;

(g) Any Change of Control occurs;

(h) Any Borrower, any Guarantor or any other Restricted Person having assets
with a book value equal to or greater than the Threshold Amount:

(i) institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property
having a book value equal to or greater than the Threshold Amount is instituted
without the consent of such Person and continues undismissed or unstayed for 60
calendar days, or an order for relief is entered in any such proceeding; or

(ii) becomes unable or admits in writing its inability or fails generally to pay
its debts as they become due; or

(iii) suffers a writ or warrant of attachment or similar process to be issued by
any Governmental Authority against all or any part of its property having a book
value equal to or greater than the Threshold Amount, and such writ or warrant of
attachment or any similar process is not stayed or released within 30 days after
the entry or levy thereof or after any stay is vacated or set aside; or

(iv) there is entered against any such Person a final judgment or order for the
payment of money in an aggregate amount that exceeds (x) the valid and
collectible insurance in respect thereof or (y) the amount of an indemnity with
respect thereto reasonably acceptable to the Required Lenders by the Threshold
Amount or more, unless the same is discharged within thirty days after the date
of entry thereof or an appeal or appropriate proceeding for review thereof is
taken within such period and a stay of execution pending such appeal is
obtained.

 

105



--------------------------------------------------------------------------------

10.02. Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans or accept Bankers’
Acceptances and any obligation of each L/C Issuer to make L/C Credit Extensions
to be terminated, whereupon such commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by each Borrower;

(c) require that the applicable Borrower Cash Collateralize the L/C Obligations
and Bankers’ Acceptances issued or owing by it (in an amount equal to the then
Outstanding Amount thereof); and

(d) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law;

provided however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the U.S. Borrower under the Bankruptcy Code of
the United States, the obligation of each Lender to make Loans or accept
Bankers’ Acceptances and any obligation of any L/C Issuer to make L/C Credit
Extensions shall automatically terminate, the unpaid principal amount of all
outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable, and the obligation of the applicable
Borrower to Cash Collateralize the L/C Obligations and Bankers’ Acceptances
issued or owing by it as aforesaid shall automatically become effective, in each
case without further act of the Administrative Agent or any Lender; and provided
further that upon the occurrence of an actual or deemed entry of an order for
relief with respect to any Canadian Borrower under the applicable Debtor Relief
Laws, the obligation of each Canadian Lender to make Canadian Loans or accept
Bankers’ Acceptances and any obligation of the Canadian L/C Issuers to make
Canadian L/C Credit Extensions to such Canadian Borrower shall automatically
terminate, the unpaid principal amount of all outstanding Canadian Borrowings
and all interest and other amounts as aforesaid shall automatically become due
and payable, and the obligation of such Canadian Borrower to Cash Collateralize
the Canadian L/C Obligations and Bankers’ Acceptances issued or owing by it as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Canadian Lender.

10.03. Application of Funds Received from the Canadian Borrowers. After the
exercise of remedies provided for in Section 10.02 (or after the Loans have
automatically become immediately due and payable and the Canadian L/C
Obligations and Bankers’ Acceptances have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 10.02), any amounts
received on account of the Canadian Obligations shall be applied by the
Administrative Agent in the following order:

First, to payment of that portion of the Canadian Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs and amounts
payable under Article 5) payable to the Administrative Agent in its capacity as
such;

Second, to payment of that portion of the Canadian Obligations constituting
fees, indemnities and other amounts (other than principal and interest) payable
to the Canadian Lenders (including Attorney Costs and amounts payable under
Article 5), ratably among them in proportion to the amounts described in this
clause Second payable to them;

 

106



--------------------------------------------------------------------------------

Third, to payment of that portion of the Canadian Obligations constituting
accrued and unpaid interest on the Canadian Loans and Canadian L/C Borrowings,
ratably among the Canadian Lenders in proportion to the respective amounts
described in this clause Third payable to them;

Fourth, to payment of that portion of the Canadian Obligations constituting
unpaid principal of the Canadian Loans and Canadian L/C Borrowings, ratably
among the Canadian Lenders in proportion to the respective amounts described in
this clause Fourth held by them;

Fifth, to the Administrative Agent for the account of the Canadian Lenders to
Cash Collateralize the outstanding Bankers’ Acceptances; and

Sixth, to the Administrative Agent for the account of the Canadian L/C Issuers,
to Cash Collateralize that portion of Canadian L/C Obligations comprised of the
aggregate undrawn amount of Canadian Letters of Credit;

Last, the balance, if any, after all of the Canadian Obligations have been paid
in full, to the Canadian Borrowers or as otherwise required by Law.

Amounts used to Cash Collateralize the outstanding Bankers’ Acceptances pursuant
to clause Fifth above shall be applied to satisfy all Obligations with respect
to such Bankers’ Acceptances as they mature and, if any amount remains on
deposit as Cash Collateral pursuant to clause Fifth above after all Bankers’
Acceptances have matured (and all Obligations with respect thereto have been
paid), such remaining amount shall be applied to the other Canadian Obligations,
if any, in the order set forth above. Subject to Section 3.04(c), amounts used
to Cash Collateralize the aggregate undrawn amount of Canadian Letters of Credit
pursuant to clause Sixth above shall be applied to satisfy reimbursement
obligations with respect to drawings under such Canadian Letters of Credit as
they occur and, if any amount remains on deposit as Cash Collateral pursuant to
clause Sixth above after all Canadian Letters of Credit have been fully drawn or
expired (and all Obligations with respect thereto have been paid), such
remaining amount shall be applied to the other Canadian Obligations, if any, in
the order set forth above.

10.04. Application of Funds Received from the U.S. Borrower. After the exercise
of remedies provided for in Section 10.02 (or after the Loans have automatically
become immediately due and payable and the U.S. L/C Obligations have
automatically been required to be Cash Collateralized as set forth in the
proviso to Section 10.02), any amounts received on account of the U.S.
Obligations and on account of the Canadian Obligations under the U.S. Borrower
Guaranty shall be applied by the Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs and amounts
payable under Article 5) payable to the Administrative Agent in its capacity as
such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs and amounts payable under Article 5), ratably
among them in proportion to the amounts described in this clause Second payable
to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the U.S. Loans, Canadian Loans and L/C Borrowings, ratably
among the Lenders in proportion to the respective amounts described in this
clause Third payable to them;

 

107



--------------------------------------------------------------------------------

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the U.S. Loans, Canadian Loans and L/C Borrowings, ratably among
the Lenders in proportion to the respective amounts described in this clause
Fourth held by them;

Fifth, (i) to the Administrative Agent for the account of the U.S. L/C Issuers,
to Cash Collateralize that portion of L/C Obligations comprised of the aggregate
undrawn amount of U.S. Letters of Credit, (ii) to the Administrative Agent for
the account of the Canadian Lenders to Cash Collateralize the outstanding
Bankers’ Acceptances, and (iii) to the Administrative Agent for the account of
the Canadian L/C Issuers, to Cash Collateralize that portion of L/C Obligations
comprised of the aggregate undrawn amount of Canadian Letters of Credit, ratably
among the obligations described in the foregoing clauses (i), (ii) and (iii), in
proportion to the respective amounts described in this clause Fifth; and

Last, the balance, if any, after all of the Obligations have been paid in full,
to the U.S. Borrower or as otherwise required by Law.

Subject to Section 2.04(c), amounts used to Cash Collateralize the aggregate
undrawn amount of U.S. Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy reimbursement obligations with respect to drawings under such
U.S. Letters of Credit as they occur; amounts used to Cash Collateralize the
aggregate undrawn amount of Canadian Letters of Credit pursuant to clause Fifth
above shall be applied to satisfy reimbursement obligations with respect to
drawings under such Canadian Letters of Credit as they occur; and amounts used
to Cash Collateralize outstanding Bankers’ Acceptances shall be applied to
satisfy Obligations with respect to amounts paid pursuant to such Bankers’
Acceptances. If any amount held as Cash Collateral for U.S. Letters of Credit
remains on deposit as Cash Collateral after all U.S. Letters of Credit have
either been fully drawn or expired (and all Obligations with respect thereto
have been paid), such remaining amount shall be applied to the other
Obligations, if any, in the order set forth above. If any amount held as Cash
Collateral for Canadian Letters of Credit remains on deposit as Cash Collateral
after all Canadian Letters of Credit have either been fully drawn or expired
(and all Obligations with respect thereto have been paid), such remaining amount
shall be applied to the other Obligations, if any, in the order set forth above.
If any amounts held as Cash Collateral for Bankers’ Acceptances remains on
deposit as Cash Collateral after all Bankers’ Acceptance have matured (and all
Obligations with respect thereto have been paid), such remaining amount shall be
applied to the other Obligations, if any, in the order set forth above.

Calculation of amounts to be paid to the Administrative Agent and the Lenders
pursuant to this Section 10.04 shall take into account any payments made by the
Canadian Borrowers and applied to the Canadian Obligations under Section 10.03.

10.05. Application of Funds Received under Devon Financing LLC Guaranty. All
amounts received by the Administrative Agent or any Lender under the Devon
Financing LLC Guaranty shall be applied to the Obligations in the order provided
in Section 10.04.

10.06. Separate Obligations. Except as expressly set forth in Sections 4.02 and
12.06, (i) all obligations of Devon NEC and Devon Canada under this Agreement
and the other Loan Documents are separate and individual obligations of Devon
NEC and Devon Canada, respectively, and (ii) Devon NEC shall not have any
liabilities in respect of Canadian Borrowings made by the Canadian Lenders to
Devon Canada or Canadian Letters of Credit issued for the account of Devon
Canada nor shall Devon Canada have any liabilities in respect of Canadian
Borrowings made by the Canadian Lenders to Devon NEC or Canadian Letters of
Credit issued for the account of Devon NEC.

 

108



--------------------------------------------------------------------------------

ARTICLE 11.

ADMINISTRATIVE AGENT

11.01. Appointment and Authority. Each of the Lenders and each L/C Issuer hereby
irrevocably appoints Bank of America to act on its behalf as the Administrative
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuers, and the Borrowers shall
not have rights as third party beneficiaries of any of such provisions. It is
understood and agreed that the use of the term “agent” herein or in any other
Loan Documents (or any other similar term) with reference to the Administrative
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable Law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.

11.02. Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrowers or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

11.03. Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents, and its duties hereunder shall be administrative in nature.
Without limiting the generality of the foregoing, the Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrowers or any of their respective
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.02 and 12.01) or (ii) in the absence of
its own gross negligence

 

109



--------------------------------------------------------------------------------

or willful misconduct as determined by a court of competent jurisdiction by
final and nonappealable judgment. The Administrative Agent shall be deemed not
to have knowledge of any Default unless and until notice describing such Default
is given in writing to the Administrative Agent by a Borrower, a Lender or an
L/C Issuer.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article 6 or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

11.04. Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance, extension, renewal or increase of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or an L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or such L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or such L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrowers), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

11.05. Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

11.06. Resignation of Administrative Agent. (a) The Administrative Agent may at
any time give notice of its resignation to the Lenders, the L/C Issuers and the
Borrowers. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right to appoint a successor, which shall be a bank with an
office in the United States, or an Affiliate of any such bank with an office in
the United States, which at all times other than during the existence of an
Event of Default shall be selected by the U.S. Borrower in its reasonable
discretion in consultation with the Required Lenders. If no such successor shall
have been so appointed by the

 

110



--------------------------------------------------------------------------------

Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to) on behalf of the Lenders and the L/C Issuers, appoint a successor
Administrative Agent meeting the qualifications set forth above. Whether or not
a successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.

(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrowers
and such Person remove such Person as Administrative Agent and appoint a
successor, which at all times other than during the existence of an Event of
Default shall be selected by the U.S. Borrower in its reasonable discretion in
consultation with the Required Lenders. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (2) except for any indemnity payments or other amounts then owed
to the retiring or removed Administrative Agent, all payments, communications
and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender and each L/C Issuer directly,
until such time, if any, as the Required Lenders appoint a successor
Administrative Agent as provided for above. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or removed) Administrative Agent (other than as provided in
Section 5.01(g) and other than any rights to indemnity payments or other amounts
owed to the retiring or removed Administrative Agent as of the Resignation
Effective Date or the Removal Effective Date, as applicable), and the retiring
or removed Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section). The fees payable by the
Borrowers to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring or removed Administrative Agent’s resignation or
removal hereunder and under the other Loan Documents, the provisions of this
Article and Section 11.08 shall continue in effect for the benefit of such
retiring or removed Administrative Agent, its sub-agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while the retiring or removed Administrative Agent was acting as
Administrative Agent.

(d) Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender so long as one or more financial institutions reasonably acceptable to
the Borrowers has accepted its appointment as a successor L/C Issuer and/or
Swing Line Lender. If Bank of America resigns as an L/C Issuer, it shall retain
all the rights, powers, privileges and duties of an L/C Issuer hereunder with
respect to all Letters of Credit outstanding as of the effective date of its
resignation as L/C Issuer and all L/C Obligations with respect thereto,
including the right to require the Lenders to make U.S. Base Rate Committed
Loans, Canadian Prime Rate Committed Loans or Canadian Base Rate Committed
Loans, as applicable, or fund risk participations in Unreimbursed Amounts
pursuant to Sections 2.04(c) and 3.04(c). If Bank of America resigns as a Swing
Line Lender, it shall retain all the rights of the Swing Line Lender provided
for hereunder with respect to Swing Line Loans made by it and outstanding as of
the effective date of such resignation, including the right to require the
Lenders to make U.S. Base Rate Committed Loans, Canadian Prime Rate Committed
Loans or Canadian Base Rate Committed Loans, as applicable, or fund

 

111



--------------------------------------------------------------------------------

risk participations in outstanding Swing Line Loans pursuant to Sections 2.05(c)
and 3.05(c). Upon the appointment by the Borrowers of a successor L/C Issuer or
Swing Line Lender hereunder (which successor shall in all cases be a Lender
other than a Defaulting Lender), (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring L/C
Issuer or Swing Line Lender, as applicable, (b) the retiring L/C Issuer and
Swing Line Lender shall be discharged from all of their respective duties and
obligations hereunder or under the other Loan Documents, and (c) the successor
L/C Issuer shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangements satisfactory to Bank of America to effectively assume the
obligations of Bank of America with respect to such Letters of Credit.

11.07. Non-Reliance on Administrative Agent and Other Lenders. Each Lender and
L/C Issuer acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
L/C Issuer also acknowledges that it will, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.

11.08. Indemnification of Administrative Agent, Etc. Whether or not the
transactions contemplated hereby are consummated, the Lenders shall indemnify
upon demand the Administrative Agent, each L/C Issuer, each Swing Line Lender or
any Related Party of any of the foregoing (each such Person being called an
“Agent/Issuer-Related Person”) (to the extent not reimbursed by or on behalf of
any Loan Party and without limiting the obligation of any Loan Party to do so),
pro rata, and hold harmless each Agent/Issuer-Related Person from and against
any and all Indemnified Liabilities incurred by it, provided, however, that no
Lender shall be liable for the payment to any Agent/Issuer-Related Person of any
portion of such Indemnified Liabilities to the extent determined in a final,
nonappealable judgment by a court of competent jurisdiction to have resulted
from such Agent/Issuer-Related Person’s own gross negligence or willful
misconduct; provided, however, that such Indemnified Liabilities were incurred
by or asserted against the Administrative Agent, such Issuing Bank or such Swing
Line Lender in its capacity as such, provided, however, that no action taken by
the Administrative Agent in accordance with the directions of the Required
Lenders, U.S. Required Lenders, Canadian Required Lenders, or all the Lenders,
as applicable, shall be deemed to constitute gross negligence or willful
misconduct for purposes of this Section. Without limitation of the foregoing,
each Lender shall reimburse the Administrative Agent upon demand for its ratable
share of any costs or out-of-pocket expenses (including Attorney Costs) incurred
by the Administrative Agent in connection with the preparation, execution,
delivery, administration, modification, amendment or enforcement (whether
through negotiations, legal proceedings or otherwise) of, or legal advice in
respect of rights or responsibilities under, this Agreement, any other Loan
Document, or any document contemplated by or referred to herein, to the extent
that the Administrative Agent is not reimbursed for such expenses by or on
behalf of the Borrowers. The undertaking in this Section shall survive
termination of the Aggregate Commitments, the payment of all other Obligations
and the resignation of the Administrative Agent, any L/C Issuer or any Swing
Line Lender. As used in this Section 11.08, “Indemnified Liabilities” means,
collectively, “Indemnified Liabilities” as defined in Section 12.05 and
Section 12.06.

11.09. Administrative Agent May File Proofs of Claim. In case of the pendency of
any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
any Loan Party, the Administrative Agent (irrespective of whether the principal
of any Loan or L/C Obligation shall then be due and payable as herein expressed
or by declaration or otherwise and irrespective of whether the Administrative
Agent shall have made any demand on the applicable Borrower) shall be entitled
and empowered, by intervention in such proceeding or otherwise

 

112



--------------------------------------------------------------------------------

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Sections 2.04(i) and (j), 4.02 and 12.04)
allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 4.02 and 12.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

11.10. Guaranty Matters. The Lenders irrevocably authorize the Administrative
Agent, at its option and in its discretion, to release any Guarantor, other than
U.S. Borrower, from its obligations under its Guaranty if such Person ceases to
be a Subsidiary as a result of a transaction permitted hereunder. Upon request
by the Administrative Agent at any time, (a) the U.S. Required Lenders will
confirm in writing the Administrative Agent’s authority to release any U.S.
Guarantor, and (b) the Canadian Required Lenders will confirm in writing
Administrative Agent’s authority to release any Canadian Guarantor (other than
U.S. Borrower), from its obligations under the applicable Guaranty pursuant to
this Section 11.10.

11.11. Arrangers and Managers. None of the Persons identified on the cover page
or signature pages of this Agreement as a “book manager”, “joint lead arranger”,
“syndication agent” or “co-documentation agent” shall have any right, power,
obligation, liability, responsibility or duty under this Agreement other than,
in the case of any such Person that is also a Lender or a Canadian Lender, those
applicable to all Lenders or Canadian Lenders, respectively, as such. Without
limiting the foregoing, none of the Persons so identified shall have or be
deemed to have any fiduciary relationship with any Lender. Each Lender
acknowledges that it has not relied, and will not rely, on any of the Persons so
identified in deciding to enter into this Agreement or in taking or not taking
action hereunder.

ARTICLE 12.

MISCELLANEOUS

12.01. Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document (other than the Fee Letters and the Issuer
Documents), and no consent to any departure by any Borrower or any other Loan
Party therefrom, shall be effective unless in writing signed by the Required
Lenders and the Borrowers and acknowledged by the Administrative Agent, and each

 

113



--------------------------------------------------------------------------------

such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given; provided that (x) to the extent an
amendment or waiver only affects Article 3 of this Agreement and the definitions
in Section 1.01 relating only to Article 3, such amendment or waiver shall be
effective with the written consent of the Canadian Required Lenders and the
Borrowers and the acknowledgement of the Administrative Agent, and (y) no such
amendment, waiver or consent shall:

(a) waive any condition set forth in Section 6.01(a) without the written consent
of each Lender directly affected thereby;

(b) extend or increase the Commitment or the Canadian Commitment of any Lender
(or reinstate any Commitment terminated pursuant to Section 10.02) without the
written consent of such Lender;

(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment or mandatory prepayment of principal, interest or fees due to the
Lenders (or any of them) or any scheduled or mandatory reduction of the
Aggregate Commitments hereunder or under any other Loan Document without the
written consent of each Lender directly affected thereby;

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 12.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary to waive or amend any obligation of any Borrower to pay interest at
the rate provided herein for past due Obligations;

(e) change Section 4.06, Section 10.03, Section 10.04 or Section 10.05 in a
manner that would alter the pro rata sharing of payments required thereby
without the written consent of each Lender;

(f) change any provision of this Section or the definition of “Required Lenders”
or “Canadian Required Lenders” or “U.S. Required Lenders” or any other provision
hereof specifying the number or percentage of Lenders required to amend, waive
or otherwise modify any rights hereunder or make any determination or grant any
consent hereunder, without the written consent of each Lender, or in the case of
the definition of “Canadian Required Lenders”, all Canadian Lenders;

(g) release Devon Financing LLC from its Guaranty without the written consent of
each Lender, unless expressly permitted by the Loan Documents; or

(h) release the U.S. Borrower from the Canadian Guaranty without the written
consent of each Canadian Lender;

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the applicable L/C Issuer in addition to the Lenders
required above, affect the rights or duties of any L/C Issuer under this
Agreement or any Letter of Credit Application relating to any Letter of Credit
issued or to be issued by it; (ii) no amendment, waiver or consent shall, unless
in writing and signed by the U.S. Swing Line Lender or Canadian Swing Line
Lender in addition to the Lenders required above, affect the rights or duties of
the U.S. Swing Line Lender or Canadian Swing Line Lender, as applicable, under
this Agreement; (iii) no amendment, waiver or consent shall, unless in writing
and signed by the Administrative Agent in addition to the Lenders required
above, affect the rights or duties of the Administrative Agent under this
Agreement or any other Loan Document; and (iv) the Fee Letters may be amended,
or rights or privileges thereunder waived, in a writing executed only by the
parties thereto. Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or

 

114



--------------------------------------------------------------------------------

disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Commitment of such Lender may not
be increased or extended without the consent of such Lender, (y) the principal
owing to such Lender may not be reduced or the final maturity thereof extended
without the consent of such Lender, and (z) any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender that
by its terms affects any Defaulting Lender disproportionately adversely relative
to other affected Lenders shall require the consent of such Defaulting Lender.

12.02. Notices and Other Communications; Facsimile Copies.

(a) General. Unless otherwise expressly provided herein, all notices and other
communications provided for hereunder shall be in writing and shall be delivered
by hand or overnight courier service (including by facsimile transmission). All
such written notices shall be mailed certified or registered mail, faxed or
delivered to the applicable address, facsimile number or (subject to subsection
(c) below) electronic mail address, and all notices and other communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone number, as follows:

(i) if to any Borrower, Administrative Agent, any L/C Issuer, U.S. Swing Line
Lender, or Canadian Swing Line Lender, to the address, facsimile number,
electronic mail address or telephone number specified for such Person on
Schedule 12.02 or to such other address, facsimile number, electronic mail
address or telephone number as shall be designated by such party in a notice to
the other parties; and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrowers) or to such other address, facsimile number, electronic mail address
or telephone number as shall be designated by such party in a notice to the
Borrowers, the Administrative Agent, L/C Issuers, U.S. Swing Line Lender, and
Canadian Swing Line Lender.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article 2 or to any Canadian Lender pursuant to Article 3
if such Lender has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication. The
Administrative Agent, any Swing Line Lender, any L/C Issuer or any Borrower may
each, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

 

115



--------------------------------------------------------------------------------

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRU.S.ES OR OTHER CODE DEFECTS, IS MADE BY ANY
AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no
event shall the Administrative Agent or any of the Agent-Related Persons
(collectively, the “Agent Parties”), or any other Indemnitee have any liability
to the Borrowers, any other Lender, any other L/C Issuer or any other Person for
losses, claims, damages, liabilities or expenses of any kind (whether in tort,
contract or otherwise) arising out of any transmission of Borrower Materials or
other information related to this Agreement or any other Loan Document through
the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final judgment to have resulted from the gross negligence or willful misconduct
of such Agent Party; provided, however, that in no event shall any Agent Party
or other Indemnitee have any liability to any Borrower any other Lender, any
other L/C Issuer or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).

(d) Change of Address, Etc. Each of the Borrowers, the Administrative Agent, the
L/C Issuers and the Swing Line Lenders may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
Borrowers, the Administrative Agent, the L/C Issuers and the Swing Line Lenders.
In addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, facsimile number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender. Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States Federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the U.S. Borrower or its securities for
purposes of United States Federal or state securities laws.

 

116



--------------------------------------------------------------------------------

(e) Effectiveness of Facsimile Documents and Signatures. Loan Documents may be
transmitted and/or signed by facsimile. The effectiveness of any such documents
and signatures shall, subject to applicable Law, have the same force and effect
as manually-signed originals and shall be binding on all Loan Parties, the
Administrative Agent and the Lenders. The Administrative Agent may also require
that any such documents and signatures be confirmed by a manually-signed
original thereof; provided, however, that the failure to request or deliver the
same shall not limit the effectiveness of any facsimile document or signature.

(f) Reliance by Administrative Agent and Lenders. The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic U.S. Committed Loan Notices, Canadian Committed Borrowing Notices,
U.S. Swing Line Loan Notices and Canadian Swing Line Loan Notices) purportedly
given by or on behalf of any Borrower even if (i) such notices were not made in
a manner specified herein, were incomplete or were not preceded or followed by
any other form of notice specified herein, or (ii) the terms thereof, as
understood by the recipient, varied from any confirmation thereof. The U.S.
Borrower shall indemnify each Agent-Related Person and each Lender, and each
Canadian Borrower shall indemnify each Agent-Related Person and each Canadian
Lender from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on its behalf.
All telephonic notices to and other communications with the Administrative Agent
may be recorded by the Administrative Agent, and each of the parties hereto
hereby consents to such recording.

12.03. No Waiver; Cumulative Remedies; Enforcement.

(a) No failure by any Lender or the Administrative Agent to exercise, and no
delay by any such Person in exercising, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

(b) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the authority to enforce rights and remedies hereunder and under
the other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 10.02 for the benefit of all the
Lenders and the L/C Issuers; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) each L/C
Issuer or Swing Line Lenders from exercising the rights and remedies that inure
to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender, as
the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 12.11 (subject to the
terms of Section 4.06), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party; and provided, further, that if at any
time there is no Person acting as Administrative Agent hereunder and under the
other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 10.02 and
(ii) in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 4.06, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

12.04. Attorney Costs and Expenses. The U.S. Borrower agrees (a) to pay or
reimburse the Administrative Agent for all reasonable and documented
out-of-pocket costs and expenses incurred in connection with the development,
preparation, negotiation and execution of this Agreement and the other Loan
Documents and any amendment, waiver, consent or other modification of the
provisions hereof and thereof (whether or not the transactions contemplated
hereby or thereby are consummated), and the

 

117



--------------------------------------------------------------------------------

consummation and administration of the transactions contemplated hereby and
thereby, including all Attorney Costs (but not other costs of legal counsel),
and (b) to pay or reimburse the Administrative Agent and each Lender for all
reasonable and documented out-of-pocket costs and expenses incurred in
connection with the enforcement, attempted enforcement, or preservation of any
rights or remedies under this Agreement or the other Loan Documents (including
all such costs and expenses incurred during any “workout” or restructuring in
respect of the Obligations and during any legal proceeding, including any
proceeding under any Debtor Relief Law), including all Attorney Costs and
Workout Attorney Costs (but no other costs of legal counsel). All amounts due
under this Section 12.04 shall be payable within ten Business Days after demand
therefor. The agreements in this Section shall survive the termination of the
Aggregate Commitments and repayment of all other Obligations. As used in this
section, “Workout Attorney Costs” means all fees, expenses and disbursements of
one law firm for JPMorgan, one law firm for all Persons included in the
definition of Canadian L/C Issuer if they believe in good faith that separate
counsel is necessary, and one other law firm for the other Lenders, if they deem
necessary; provided that if Required Lenders reasonably determine that a
conflict of interest exists with respect to any of such law firms, one
additional law firm selected by Required Lenders.

12.05. Indemnification by the U.S. Borrower. (a) Whether or not the transactions
contemplated hereby are consummated, the U.S. Borrower shall indemnify and hold
harmless the Administrative Agent, each Lender, each Person included in the
definition of L/C Issuer and their respective Related Parties (in this section
collectively called the “Indemnitees”) from and against any and all liabilities,
obligations, losses, damages, penalties, claims, demands, actions, judgments,
suits, and reasonable and documented costs, expenses and disbursements
(including Attorney Costs, provided that in the case of an actual or potential
conflict of interest the U.S. Borrower shall indemnify each affected Indemnitee
for all fees, expenses and disbursements of one U.S. outside counsel and one
Canadian outside counsel for such affected Indemnitee) of any kind or nature
whatsoever (other than those that are governed by Sections 5.01, 5.04 or 5.05,
in which case those sections shall govern) which may at any time be imposed on,
incurred by or asserted against any such Indemnitee in any way relating to or
arising out of or in connection with (a) the execution, delivery, enforcement,
performance or administration of any Loan Document or any other agreement,
letter or instrument delivered in connection with the transactions contemplated
thereby, (b) any Commitment, Loan, Letter of Credit or Bankers’ Acceptance
accepted by a Lender hereunder or the use or proposed use of the proceeds
therefrom (including any refusal by an L/C Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit), (c) any
actual or alleged presence or release of Hazardous Materials on or from any
property currently or formerly owned or operated by any Borrower, any Subsidiary
or any other Loan Party, or any Environmental Liability related in any way to
any Borrower, any Subsidiary or any other Loan Party, or (d) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory (including
any investigation of, preparation for, or defense of any pending or threatened
claim, investigation, litigation or proceeding) and regardless of whether any
Indemnitee is a party thereto (all the foregoing, collectively, the “Indemnified
Liabilities”), in all cases, whether or not caused by or arising, in whole or in
part, out of the negligence of the Indemnitee; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses or disbursements (i) are determined by a court
of competent jurisdiction by final judgment to have resulted from the gross
negligence or willful misconduct of, or a material breach of any Loan Document
by, such Indemnitee or (ii) arise from any loss asserted against such Indemnitee
by another Indemnitee, except (A) in its capacity or in fulfilling its role as
Administrative Agent, Joint Lead Arranger or any similar role under this
Agreement or (B) that are caused by a failure of any Loan Party to comply with
the terms of any Loan Document or the breach by any Loan Party of any
representation and warranty contained therein. All amounts due under this
Section 12.05 shall be payable within ten Business Days after demand therefor.
The agreements in this Section shall survive the resignation of the
Administrative Agent, the replacement of any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations.

 

118



--------------------------------------------------------------------------------

12.06. Indemnification by Canadian Borrowers. Whether or not the transactions
contemplated hereby are consummated, each Canadian Borrower shall indemnify and
hold harmless the Administrative Agent, each Canadian Lender, each Person
included in the definition of Canadian L/C Issuer and their respective Related
Parties (in this section collectively called the “Indemnitees”) from and against
any and all liabilities, obligations, losses, damages, penalties, claims,
demands, actions, judgments, suits, and reasonable and documented costs,
expenses and disbursements (including Attorney Costs, provided that in the case
of an actual or potential conflict of interest each Canadian Borrower shall
indemnify each affected Indemnitee for all fees, expenses and disbursements of
one U.S. outside counsel and one Canadian outside counsel for such affected
Indemnitee) of any kind or nature whatsoever (other than those that are governed
by Sections 5.01, 5.04 or 5.05, in which case those sections shall govern) which
may at any time be imposed on, incurred by or asserted against any such
Indemnitee in any way relating to or arising out of or in connection with
(a) the execution, delivery, enforcement, performance or administration of any
Loan Document or any other agreement, letter or instrument delivered in
connection with the transactions contemplated thereby, (b) any Canadian
Commitment, Canadian Borrowing or Canadian Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by a Canadian L/C
Issuer to honor a demand for payment under a Canadian Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (c) any actual or alleged presence or
release of Hazardous Materials on or from any property currently or formerly
owned or operated by any Canadian Borrower, any Subsidiary or any other Loan
Party, or any Environmental Liability related in any way to any Canadian
Borrower, any such Subsidiary or any other Loan Party, or (d) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory (including
any investigation of, preparation for, or defense of any pending or threatened
claim, investigation, litigation or proceeding) and regardless of whether any
Indemnitee is a party thereto (all the foregoing, collectively, the “Indemnified
Liabilities”), in all cases, whether or not caused by or arising, in whole or in
part, out of the negligence of the Indemnitee; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses or disbursements (i) are determined by a court
of competent jurisdiction by final judgment to have resulted from the gross
negligence or willful misconduct of, or a material breach of any Loan Document
by such Indemnitee or (ii) arise from any loss asserted against such Indemnitee
by another Indemnitee, except (A) in its capacity or in fulfilling its role as
Administrative Agent, Joint Lead Arranger or any similar role under this
Agreement or (B) that are caused by a failure of any Loan Party to comply with
the terms of any Loan Document or the breach by any Loan Party of any
representation and warranty contained therein. All amounts due under this
Section 12.06 shall be payable within ten Business Days after demand therefor.
The agreements in this Section shall survive the resignation of the
Administrative Agent, the replacement of any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations.

12.07. Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, none of the Borrowers, the Lenders, the Administrative Agent nor
any of their respective Related Parties shall assert, and each hereby waives,
and acknowledges that no other Person shall have, any claim against any
Borrower, any Lender, the Administrative Agent or any of their respective
Related Parties, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof.

 

119



--------------------------------------------------------------------------------

12.08. Payments Set Aside. To the extent that any payment by or on behalf of any
Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of set-off, and such
payment or the proceeds of such set-off or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such set-off had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share of any amount so recovered from or repaid
by the Administrative Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the Federal Funds
Rate from time to time in effect. The obligations of the Lenders and the L/C
Issuers under clause (b) of the preceding sentence shall survive the payment in
full of the Obligations and the termination of this Agreement.

12.09. Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that, except as permitted under
Section 9.03 and Section 9.04, the U.S. Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of the Administrative Agent and each Lender, no Canadian Borrower may
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of the Administrative Agent, each Canadian L/C Issuer
and each Canadian Lender and no Lender may assign or otherwise transfer any of
its rights or obligations hereunder except (i) to an assignee in accordance with
the provisions of subsection (b) of this Section, (ii) by way of participation
in accordance with the provisions of subsection (d) of this Section, or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of subsection (f) of this Section (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the L/C Issuers and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b) Assignments by Lenders. Subject to the following requirements of this
Section 12.09, any Lender may at any time assign to one or more assignees all or
a portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans (including for purposes of this
subsection (b), participations in L/C Obligations and in Swing Line Loans) at
the time owing to it); provided that any such assignment shall be subject to the
following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or contemporaneous
assignments to related Approved Funds that equal at least the amount specified
in paragraph (b)(i)(B) of this Section in the aggregate or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund (as defined
in subsection (g) of this Section), no minimum amount need be assigned; and

 

120



--------------------------------------------------------------------------------

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans and Bankers’ Acceptances of the
assigning Lender subject to each such assignment, determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than U.S. $10,000,000 unless
each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the U.S. Borrower otherwise consents (each such
consent not to be unreasonably withheld or delayed); provided, however, that
concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single assignee (or to an
assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met.

(ii) Proportionate Amounts. Each assignment, whether partial or entire, shall be
made as an assignment of a proportionate part of all the assigning Lender’s
rights and obligations under this Agreement with respect to the Commitment
(including the Canadian Commitment of such Lender or its Affiliate, if any)
assigned (unless the Commitments have been terminated pursuant to Article 10)
and the outstanding Loans (including its U.S. Loans, U.S. L/C Obligations,
participations in U.S. Swing Line Loans, Canadian Loans, Canadian L/C
Obligations, participations in Canadian Swing Line Loans and Bankers’
Acceptances), except that this clause (ii) shall not apply to Bid Loans or a
Swing Line Lender’s rights and obligations in respect of Swing Line Loans.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the U.S. Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; provided that the
U.S. Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within
ten (10) Business Days after having received notice thereof;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender; and

(C) the consent of each L/C Issuer (such consent not to be unreasonably withheld
or delayed) shall be required for an assignment if such assignment would
increase the obligation of the assignee to participate in exposure under one or
more Letters of Credit issued by such L/C Issuer (whether or not then
outstanding); and

(D) the consent of the U.S. Swing Line Lender and, if such Lender is a Canadian
Lender, the Canadian Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee (payable by the assignor Lender or the assignee
Lender) in the amount of $3,500; provided, however, that the Administrative
Agent may, in its sole discretion, elect to waive such processing and
recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

 

121



--------------------------------------------------------------------------------

(v) No Assignment to Borrower. No such assignment shall be made (A) to any
Borrower or any Borrower’s Affiliates or Subsidiaries (B) to any Defaulting
Lender or any of its Subsidiaries, or any Person who, upon becoming a Lender
hereunder, would constitute any of the foregoing Persons described in this
clause (B), or (C) to a natural Person.

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the U.S. Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, any L/C Issuer
or any Lender hereunder (and interest accrued thereon) and (y) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swing Line Loans in accordance with its Pro Rata Share.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 5.01, 5.04, 5.05, 12.04, 12.05, and
12.06 with respect to facts and circumstances occurring prior to the effective
date of such assignment; provided, that except to the extent otherwise expressly
agreed by the affected parties, no assignment by a Defaulting Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender. Upon request, each applicable
Borrower (at its expense) shall execute and deliver a Note to the assignee
Lender. Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this subsection shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with subsection (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the (and such agency being solely for tax purposes) Borrowers, shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrowers, the Administrative Agent and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrowers and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.

 

122



--------------------------------------------------------------------------------

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrowers or the Administrative Agent, any L/C Issuer or the
Swing Line Lender, sell participations to any Person (other than a natural
person or any Borrower or of any Borrower’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans and Bankers’ Acceptances (including such Lender’s participations in L/C
Obligations and/or Swing Line Loans) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrowers, the Administrative
Agent, the Lenders and the L/C Issuer shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. For the avoidance of doubt, each Lender shall be responsible for
the indemnity under Section 11.08 without regard to the existence of any
participation.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 12.01 that affects such Participant. Subject to subsection (e) of this
Section, the Borrowers agree that each Participant shall be entitled to the
benefits of Sections 5.01, 5.04 and 5.05 through the participating Lender to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to subsection (b) of this Section (it being understood that the
documentation required under Section 5.01(e) shall be delivered to the Lender
who sells the participation) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant agrees to be subject to the provisions of
Sections 5.07 and 12.17 as if it were an assignee under paragraph (b) of this
Section. Each Lender that sells a participation agrees, at the Borrowers’
request and expense, to use reasonable efforts to cooperate with the Borrowers
to effectuate the provisions of Section 5.07 with respect to any Participant. To
the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 12.11 as though it were a Lender; provided that such
Participant agrees to be subject to Section 4.06 as though it were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrowers, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

 

123



--------------------------------------------------------------------------------

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Sections 5.01, 5.04 or 5.05 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant or be entitled to the benefits of
Section 12.11, unless the sale of the participation to such Participant is made
with the Borrowers’ prior written consent. A Participant that purchases a
participation in a Lender’s U.S. Commitment and/or U.S. Credit Extensions that
would be (i) a Foreign Lender or (ii) a Lender that is a “United States person”
within the meaning of Section 7701(a)(30) of the Code (unless it is an exempt
recipient (within the meaning of Treasury Regulations Section 1.6049-4(c),
without regard to the third sentence of clause (1)(ii) of such Treasury
Regulations)) if it were a Lender shall not be entitled to the benefits of
Section 5.01 unless the Borrowers are notified of the participation sold to such
Participant and such Participant complies with Section 5.01(e) as though it were
a Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or other
central bank having jurisdiction over such Lender; provided that no such pledge
or assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(g) Definitions. As used herein, the following terms have the following
meanings:

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 12.09(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 12.09(b)(iii)).

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

(h) Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time a
Lender that is an L/C Issuer or a Swing Line Lender assigns all of its
Commitment and Loans pursuant to subsection (b) above, such Lender may, (i) upon
30 days’ notice to the Borrowers and the Lenders, and, so long as one or more
financial institutions reasonably acceptable to the Borrowers have accepted
their appointment as a successor L/C Issuer, resign as an L/C Issuer and/or
(ii) upon 30 days’ notice to the Borrowers, resign as U.S. Swing Line Lender and
Canadian Swing Line Lender. In the event of any such resignation as L/C Issuer,
U.S. Swing Line Lender, or Canadian Swing Line Lender, the U.S. Borrower shall
be entitled to appoint from among the Lenders a successor U.S. L/C Issuer or
U.S. Swing Line Lender hereunder, and the Canadian Borrowers shall be entitled
to appoint from among the Canadian Lenders a successor Canadian L/C Issuer or
Canadian Swing Line Lender hereunder; provided, however, that no failure by any
Borrower to appoint any such successor shall affect the resignation of such
Lender as (except as provided above) L/C Issuer, U.S. Swing Line Lender, or
Canadian Swing Line Lender, as the case may be. If such Lender resigns as an L/C
Issuer, it shall retain all the rights, powers, privileges and duties of an L/C
Issuer hereunder with

 

124



--------------------------------------------------------------------------------

respect to all Letters of Credit outstanding as of the effective date of its
resignation as an L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make U.S. Base Rate Committed
Loans or fund risk participations in U.S. Unreimbursed Amounts pursuant to
Section 2.04(c) and to require the Canadian Lenders to make Canadian Prime Rate
Committed Loans or Canadian Base Rate Committed Loans or fund risk
participations in Canadian Unreimbursed Amounts pursuant to Section 3.04(c)). If
such Lender resigns as U.S. Swing Line Lender, it shall retain all the rights of
the U.S. Swing Line Lender provided for hereunder with respect to U.S. Swing
Line Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Lenders to make U.S. Base Rate
Committed Loans or fund risk participations in outstanding Swing Line Loans
pursuant to Section 2.05(c). If such Lender resigns as Canadian Swing Line
Lender, it shall retain all the rights of the Canadian Swing Line Lender
provided for hereunder with respect to Canadian Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Canadian Lenders to make Canadian Prime Rate Committed Loans or
Canadian Base Rate Committed Loans or fund risk participations in outstanding
Swing Line Loans pursuant to Section 3.05(c). Upon the appointment of a
successor L/C Issuer and/or U.S. Swing Line Lender or Canadian Swing Line
Lender, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer, U.S. Swing
Line Lender or Canadian Swing Line Lender, as the case may be, and (b) the
successor L/C Issuer shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession (provided
that the respective beneficiaries thereof agree to such substitution) or make
other arrangements satisfactory to such Lender to effectively assume the
obligations of such Lender with respect to such Letters of Credit.

12.10. Confidentiality. Each of the Administrative Agent and the Lenders agrees
to maintain the confidentiality of the Information (as defined below), except
that Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and representatives (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential) and that the
Lender providing any such Information shall be responsible for the breach
thereof by any such Person, (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process; provided that Administrative Agent or such Lender, as
applicable, shall notify U.S. Borrower if disclosure of such Information is so
required, to the extent it is not prohibited from doing so by any Law or such
subpoena or legal process, (d) to any other party hereto, (e) in connection with
the exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or any
Eligible Assignee invited to be a Lender pursuant to Section 4.09(a) or (ii) any
actual or prospective counterparty (or its Related Parties) to any swap,
derivative or other transaction under which payments are to be made by reference
to any Borrower and its obligations, this Agreement or payments hereunder,
(g) on a confidential basis to (i) any rating agency in connection with rating
any Borrower or its Subsidiaries or the credit facilities provided hereunder or
(ii) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers or other market identifiers with
respect to the credit facilities provided hereunder, with the consent of any
Borrower, or (h) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
the Administrative Agent or any Lender or any of their respective Affiliates on
a nonconfidential basis from a source other than any Borrower unless
Administrative Agent or such Lender, as applicable, shall know that such source
was required to keep such information confidential. For purposes of this
Section, “Information” means all information received from any Borrower or any
of its Subsidiaries relating to such Borrower or any

 

125



--------------------------------------------------------------------------------

Subsidiary or any of their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by such Borrower or any Subsidiary,
provided that, in the case of information received from any Borrower or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

12.11. Bank Accounts; Offset.

(a) The U.S. Borrower hereby agrees that each Lender shall have the right to
offset (which shall be in addition to all other interests, liens, and rights of
any Lender at common Law, under the Loan Documents, or otherwise) (i) any and
all moneys, securities or other property (and the proceeds therefrom) of such
Borrower now or hereafter held or received by or in transit to any Lender for
the account of the U.S. Borrower, (ii) any and all deposits (general or special,
time or demand, provisional or final) of the U.S. Borrower with any Lender,
(iii) any other credits and balances of the U.S. Borrower at any time existing
against any Lender, including claims under certificates of deposit, and (iv) any
indebtedness owed or payable by any Lender to the U.S. Borrower at any time
against Obligations due to it that have not been paid when due. At any time and
from time to time after the occurrence of any Event of Default and during the
continuance thereof, each Lender is hereby authorized to offset against the
Obligations then due and payable to it (in either case without notice to the
U.S. Borrower), any and all items hereinabove referred to. To the extent that
the U.S. Borrower has accounts designated as royalty or joint interest owner
accounts, the foregoing right of offset shall not extend to funds in such
accounts which belong to, or otherwise arise from payments to the U.S. Borrower
for the account of, third party royalty or joint interest owners. Each Lender
agrees promptly to notify each applicable Borrower and the Administrative Agent
after any such set-off and application made by such Lender; provided, however,
that the failure to give such notice shall not affect the validity of such
set-off and application.

(b) Each Canadian Borrower hereby agrees that each Canadian Lender shall have
the right to offset (which shall be in addition to all other interests, liens,
and rights of such Canadian Lender at common Law, under the Loan Documents, or
otherwise) (a) any and all moneys, securities or other property (and the
proceeds therefrom) of such Canadian Borrower now or hereafter held or received
by or in transit to any Canadian Lender for the account of such Canadian
Borrower, (b) any and all deposits (general or special, time or demand,
provisional or final) of such Canadian Borrower with any Canadian Lender,
(c) any other credits and balances of such Canadian Borrower at any time
existing against any Canadian Lender, including claims under certificates of
deposit, and (d) any indebtedness owed or payable by any Canadian Lender to such
Canadian Borrower at any time against Canadian Obligations due to it that have
not been paid when due. At any time and from time to time after the occurrence
of any Event of Default and during the continuance thereof, each Canadian Lender
is hereby authorized to offset against the Canadian Obligations then due and
payable to it by such Canadian Borrower (in either case without notice to such
Canadian Borrower), any and all items hereinabove referred to. To the extent
that either Canadian Borrower has accounts designated as royalty or joint
interest owner accounts, the foregoing right of offset shall not extend to funds
in such accounts which belong to, or otherwise arise from payments to such
Canadian Borrower for the account of, third party royalty or joint interest
owners. Each Canadian Lender agrees promptly to notify each Canadian Borrower
and the Administrative Agent after any such set-off and application made by such
Canadian Lender; provided, however, that the failure to give such notice shall
not affect the validity of such set-off and application.

 

126



--------------------------------------------------------------------------------

12.12. Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the applicable Borrower. In
determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder. In no event shall
the aggregate “interest” (as defined in section 347 of the Criminal Code
(Canada)) payable with respect to any Canadian Obligations exceed the maximum
effective annual rate of interest on the “credit advanced” (as defined in that
section) permitted under that section and, if any payment, collection or demand
pursuant to this Agreement in respect of “interest” (as defined in that section)
is determined to be contrary to the provisions of that section, such payment,
collection or demand shall be deemed to have been made by mutual mistake of
Canadian Borrowers, Administrative Agent and Lenders and the amount of such
excess payment or collection shall be refunded to Canadian Borrowers. For
purposes of the Canadian Obligations, the effective annual rate of interest
shall be determined in accordance with generally accepted actuarial practices
and principles over the term applicable to the Canadian Obligations on the basis
of annual compounding of the lawfully permitted rate of interest and, in the
event of dispute, a certificate of a Fellow of the Canadian Institute of
Actuaries appointed by Administrative Agent shall be prima facie evidence, for
the purposes of such determination.

12.13. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

12.14. Integration. This Agreement, together with the other Loan Documents,
comprises the complete and integrated agreement of the parties on the subject
matter hereof and thereof and supersedes all prior agreements, written or oral,
on such subject matter. In the event of any conflict between the provisions of
this Agreement and those of any other Loan Document, the provisions of this
Agreement shall control; provided that the inclusion of supplemental rights or
remedies in favor of the Administrative Agent or the Lenders in any other Loan
Document shall not be deemed a conflict with this Agreement. Each Loan Document
was drafted with the joint participation of the respective parties thereto and
shall be construed neither against nor in favor of any party, but rather in
accordance with the fair meaning thereof.

12.15. Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any U.S. Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any U.S. Letter of Credit shall remain
outstanding.

12.16. Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 12.16, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, the L/C Issuers
or the Swing Line Lenders, as applicable, then such provisions shall be deemed
to be in effect only to the extent not so limited.

 

127



--------------------------------------------------------------------------------

12.17. Replacement of Lenders. In the event that any Lender shall (i) claim
payment of any amount pursuant to Section 5.01; (ii) claim any increased cost
pursuant to Section 5.04 or the benefit of Section 5.02, Section 5.03;
(iii) fail to agree to extend the Maturity Date pursuant to Section 4.08, if the
requisite Lenders have agreed to do so; (iv) become and continue to be a
Defaulting Lender; or (v) fail to consent to an election, consent, amendment,
waiver or other modification to this Agreement or any other Loan Document that
requires the consent of a greater percentage of the Lenders than the Required
Lenders, the U.S. Required Lenders or the Canadian Required Lenders, as the case
may be, and such election, consent, amendment, waiver or other modification is
otherwise consented to by the Required Lenders, the U.S. Required Lenders or the
Canadian Required Lenders, as the case may be, (a) the U.S. Borrower may, upon
notice to such Lender and the Administrative Agent, replace such Lender by
causing such Lender to assign its rights and obligations hereunder (with the
assignment fee to be paid by the U.S. Borrower in such instance) pursuant to
Section 12.09(b) to one or more Eligible Assignees procured by the U.S.
Borrower, each of which shall assume a pro rata portion of the Commitment
(including the Canadian Commitment, if any, of such replaced Lender, whether
held by such Lender or by its Affiliate) and the Credit Extensions of such
replaced Lender and such Affiliate, if any; provided, however, that if the U.S.
Borrower elects to exercise such right with respect to any Lender pursuant to
Section 5.01, Section 5.02, Section 5.03 or Section 5.04 or, it shall be
obligated to replace all Lenders that have made similar requests for
compensation or benefit or sent similar notices, as applicable, pursuant to
Section 5.01, Section 5.02, Section 5.03 or Section 5.04; or (b) the applicable
Borrower may, upon three Business Days’ notice to such Lender through the
Administrative Agent, prepay in full all of the outstanding Loans and Bankers’
Acceptances (as applicable) of such Lender and all other Obligations owing to
such Lender, or its assignee, together with accrued interest thereon to the date
of prepayment and all other amounts owed by the Borrowers to such Lender accrued
to the date of prepayment, and concurrently therewith the U.S. Borrower may
terminate the Commitment of such Lender by giving notice of such termination to
Administrative Agent and such Lender; and in the case of the foregoing clauses
(a) or (b), if any such Lender is a L/C Issuer and any Letters of Credit issued
by such L/C Issuer remain outstanding, the Borrowers shall deposit cash
collateral with such L/C Issuer in an amount equal to the aggregate face amount
of such Letters of Credit pursuant to arrangements satisfactory to such L/C
Issuer, to secure the Borrowers’ obligations to reimburse for drawing under such
Letters of Credit or make other arrangements satisfactory to such L/C Issuer
with respect to such Letters of Credit. Upon satisfaction of the requirements
set forth above in clause (a) of the preceding sentence, payment to the Lender
to be replaced of the purchase price in immediately available funds, and the
payment by the U.S. Borrower of all requested costs accruing to the date of
purchase which the Borrowers are obligated to pay under Sections 5.01, 5.03 and
5.04 and all other amounts owed by the Borrowers to such Lender (other than the
principal of and interest on the Credit Extension of such Lender, and accrued
commitment fees, purchased by the Eligible Assignee), and deposit of cash
collateral as required in the preceding sentence, such Eligible Assignee shall
constitute a “Lender”, and if applicable, a “Canadian Lender”, hereunder, as the
case may be, and the Lender being so replaced shall no longer constitute a
“Lender” or “Canadian Lender” hereunder, as the case may be, and its Commitment,
and if applicable, its Canadian Commitment, shall be deemed terminated. If,
however, (x) the Eligible Assignee fails to purchase such rights and interest on
such specified date in accordance with the terms of such offer, the Borrowers
shall continue to be obligated to pay amounts to such Lender or Canadian Lender
pursuant to Section 5.01 or increased costs pursuant to Section 5.04, as the
case may be, or (y) the Lender proposed to be replaced fails to consummate such
purchase offer, the Borrowers shall not be obligated to pay to such Lender or
Canadian Lender such increased costs or additional amounts incurred or accrued
from and after the date of such purchase offer.

 

128



--------------------------------------------------------------------------------

12.18. Governing Law.

(a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK; PROVIDED THAT THE ADMINISTRATIVE AGENT AND EACH
LENDER SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.

(b) EACH OF THE BORROWERS IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL
NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION,
WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST
THE ADMINISTRATIVE AGENT, ANY LENDER, ANY L/C ISSUER, OR ANY RELATED PARTY OF
THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY, BOROUGH OF MANHATTAN
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING
MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES
HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN
ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT,
ANY LENDER OR L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY BORROWER OR
ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION. EACH OF THE BORROWERS, THE
ADMINISTRATIVE AGENT AND EACH LENDER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION, INCLUDING ANY
OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER
DOCUMENT RELATED THERETO. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 12.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

12.19. WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR
TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAU.S.E OF ACTION SHALL BE DECIDED BY COURT TRIAL
WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE
CONSENT

 

129



--------------------------------------------------------------------------------

OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

12.20. Electronic Execution of Assignments and Certain Other Documents. The
words “execute”, “execution”, “signed”, “signature”, and words of like import in
any Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

12.21. USA PATRIOT Act Notice. Each Lender and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies the Loan Parties that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies each Loan Party, which information
includes the name and address of such Loan Party and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify such
Loan Party in accordance with the Act. Each Borrower shall, promptly following a
request by the Administrative Agent or any Lender, provide or cause to be
provided all documentation and other information that the Administrative Agent
or such Lender requests in order to comply with its ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Act.

12.22. No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby, each Borrower acknowledges and agrees,
and acknowledges its Affiliates’ understanding, that: (i) the credit facilities
provided for hereunder and any related arranging or other services in connection
therewith (including in connection with any amendment, waiver or other
modification hereof or of any other Loan Document) are an arm’s-length
commercial transaction between the Borrowers and their respective Affiliates, on
the one hand, and the Administrative Agent and the Joint Lead Arrangers and the
Lenders, on the other hand, and such Borrower is capable of evaluating and
understanding and understands and accepts the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents (including any
amendment, waiver or other modification hereof or thereof); (ii) in connection
with the process leading to such transaction, the Administrative Agent and each
Joint Lead Arranger and each Lender is and has been acting solely as a principal
and is not the financial advisor, agent or fiduciary for such Borrower or any of
its Affiliates, stockholders, creditors or employees or any other Person;
(iii) neither the Administrative Agent nor any Joint Lead Arranger nor any
Lender has assumed or will assume an advisory, agency or fiduciary
responsibility in favor of such Borrower or any other Loan Party with respect to
any of the transactions contemplated hereby or the process leading thereto,
including with respect to any amendment, waiver or other modification hereof or
of any other Loan Document (irrespective of whether the Administrative Agent or
any Joint Lead Arranger or any Lender has advised or is currently advising such
Borrower, any other Loan Party or any of their respective Affiliates on other
matters) and neither the Administrative Agent nor any Joint Lead Arranger nor
any Lender has any obligation to such Borrower, any other Loan

 

130



--------------------------------------------------------------------------------

Party or any of their respective Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; (iv) the Administrative Agent and the Joint Lead
Arrangers and the Lenders and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of
such Borrower, the other Loan Parties and their respective Affiliates, and
neither the Administrative Agent nor any Joint Lead Arranger nor any Lender has
any obligation, by reason of the transactions contemplated hereby or the process
leading thereto, to disclose of any of such interests to such Borrower or the
other Loan Parties; and (v) the Administrative Agent and the Joint Lead
Arrangers and the Lenders have not provided and will not provide any legal,
accounting, regulatory or tax advice with respect to any of the transactions
contemplated hereby (including any amendment, waiver or other modification
hereof or of any other Loan Document) and each of such Borrower and the other
Loan Parties has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate. Each of the Borrower and the
other Loan Parties hereby waives and releases, to the fullest extent permitted
by law, any claims that it may have against the Administrative Agent and the
Joint Lead Arrangers and the Lenders with respect to any breach or alleged
breach of agency or fiduciary duty arising out of or related to any of the
transactions contemplated hereby or the process leading thereto.

12.23. Termination of Commitments Under Existing Credit Agreement. The U.S.
Borrower has given, or contemporaneously with the execution and delivery of this
Agreement is giving, to the administrative agent under the Existing Credit
Agreement, notice of the termination of commitments of the lenders under the
Existing Credit Agreement, so that such commitments terminate on the Closing
Date. Execution of this Agreement by Lenders who are lenders and, to the extent
applicable, letter of credit issuers under the Existing Credit Agreement shall
constitute (a) a waiver of the notice provisions in Section 4.10 of the Existing
Credit Agreement that would otherwise be applicable to such termination, and the
administrative agent under the Existing Credit Agreement may rely on this
Section 12.23 and (b) an agreement that from and after the Closing Date, the
Existing Canadian Letters of Credit and Existing U.S. Letters of Credit shall
cease to be “Letters of Credit” issued pursuant to the Existing Credit
Agreement.

12.24. ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

[Signature Pages Follow]

 

131



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

DEVON ENERGY CORPORATION, as the U.S.

Borrower

By:  

/s/ David G. Harris

  Name: David G. Harris  

Title:   Vice President, Corporate Finance and

    Treasurer

DEVON NEC CORPORATION, as a Canadian

Borrower

By:  

/s/ David G. Harris

  Name: David G. Harris   Title:   Treasurer DEVON CANADA CORPORATION, as a
Canadian Borrower By:  

/s/ David G. Harris

  Name: David G. Harris   Title:   Treasurer BANK OF AMERICA, N.A., as
Administrative Agent By:  

/s/ Angelo M. Martorana

  Name: Angelo M. Martorana   Title:   Assistant Vice President BANK OF AMERICA,
N.A., by its Canada branch, as Administrative Agent By:  

/s/ Medina Sales de Andrade

  Name: Medina Sales de Andrade   Title:   Vice President

 

 

S-1

Signature Page

(Devon Credit Agreement)



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender, a U.S. L/C

Issuer, and a U.S. Swing Line Lender

By:  

/s/ Joseph Scott

  Name: Joseph Scott   Title:   Director BANK OF AMERICA, N.A., by its Canada
branch, as a Canadian Lender, a Canadian L/C Issuer, and a Canadian Swing Line
Lender By:  

/s/ Medina Sales de Andrade

  Name: Medina Sales de Andrade   Title:   Vice President JPMORGAN CHASE BANK,
N.A., as a Lender and a U.S. L/C Issuer By:  

/s/ Debra Hrelja

  Name: Debra Hrelja   Title:   Vice President JPMORGAN CHASE BANK, N.A.,
Toronto Branch, as a Canadian Lender and a Canadian L/C Issuer By:  

/s/ Debra Hrelja

  Name: Debra Hrelja   Title:   Vice President ROYAL BANK OF CANADA, as a
Lender, a U.S. L/C Issuer, a Canadian Lender, and a Canadian L/C Issuer By:  

/s/ Chris Benton

  Name: Chris Benton   Title:   Authorized Signatory

 

S-2

Signature Page

(Devon Credit Agreement)



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND PLC, as a

Lender, a U.S. L/C Issuer, a Canadian Lender and a

Canadian L/C Issuer

By:  

/s/ Brian D. Williams

  Name: Brian D. Williams   Title:   Authorised Signatory

BARCLAYS BANK PLC, as a Lender, a U.S. L/C

Issuer, a Canadian Lender and a Canadian L/C Issuer

By:  

/s/ Ann E. Sutton

  Name: Ann E. Sutton   Title:   Director

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

as a Lender

By:  

/s/ Maria Ferradas

  Name: Maria Ferradas   Title:   Vice President

CANADIAN IMPERIAL BANK OF COMMERCE,

NEW YORK AGENCY, as a Lender

By:  

/s/ Trudy W. Nelson

  Name: Trudy W. Nelson   Title:   Executive Director

CANADIAN IMPERIAL BANK OF COMMERCE,

NEW YORK AGENCY, as a Lender

By:

 

/s/ Eoin Roche

  Name: Eoin Roche   Title:   Authorized Signatory

 

S-3

Signature Page

(Devon Credit Agreement)



--------------------------------------------------------------------------------

CANADIAN IMPERIAL BANK OF COMMERCE,

NEW YORK AGENCY, as a Canadian Lender

By:  

/s/ Randy Geislinger

  Name: Randy Geislinger   Title:   Executive Director

CANADIAN IMPERIAL BANK OF COMMERCE,

NEW YORK AGENCY, as a Canadian Lender

By:  

/s/ Chris Perks

  Name: Chris Perks   Title:   Managing Director CITIBANK, N.A., as a Lender By:
 

/s/ Phil Ballard

  Name: Phil Ballard   Title:   Vice President

CITIBANK, N.A., CANADIAN BRANCH,

as a Lender

By:  

/s/ Niyousha Fazinpour

  Name: Niyousha Zarinpour   Title:   Authorized Signer

CREDIT SUISSE AG, CAYMAN ISLANDS,

as a Lender

By:

 

/s/ Ari Bruger

  Name: Ari Bruger   Title:   Vice President

By:

 

/s/ Michael Spaight

  Name: Michael Spaight   Title:   Associate

 

S-4

Signature Page

(Devon Credit Agreement)



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH,as a Lender By:  

/s/ Ming K. Chu

  Name: Ming K. Chu   Title:   Vice President By:  

/s/ Virginia Cosenza

  Name: Virginia Cosenza   Title:   Vice President DEUTSCHE BANK AG CANADA
BRANCH, as a Canadian Lender By:  

/s/ Paul Jurist

  Name: Ming K. Chu   Title:   Managing Director By:  

/s/ Marcellus Leung

  Name: Marcellus Leung   Title:   Assistant Vice President EXPORT DEVELOPMENT
CANADA, as a Lender By:  

/s/ Ranya Gabriel

  Name: Ranya Gabriel   Title:   Financing Manager By:  

/s/ Joanne Tognarelli

  Name: Joanne Tognarelli   Title:   Senior Financing Manager GOLDMAN SACHS BANK
USA, as a Lender By:  

/s/ Mark Walton

  Name: Mark Walton   Title:   Authorized Signatory

 

S-5

Signature Page

(Devon Credit Agreement)



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A.,

as a Lender and a Canadian Lender

By:  

/s/ Kelly Chin

  Name: Kelly Chin   Title:   Authorized Signatory

THE BANK OF NOVA SCOTIA,

as a Lender and a Canadian L/C Issuer

By:  

/s/ Mark Sparrow

  Name: Mark Sparrow   Title:   Director

UBS LOAN FINANCE LLC,

as a Lender and a Canadian Lender

By:  

/s/ Irja R. Otsa

  Name: Iria R. Otsa   Title:   Associate Director By:  

/s/ David Urban

  Name: David Urban   Title:   Associate Director

U.S. BANK NATIONAL ASSOCIATION,

as a Lender

By:  

/s/ Patrick Jeffrey

  Name: Patrick Jeffrey   Title:   Vice President

U.S. BANK NATIONAL ASSOCIATION,

CANADA BRANCH, as a Canadian Lender

By:  

/s/ Joseph Rauhala

  Name: Joseph Rauhala   Title:   Principal Officer

 

S-6

Signature Page

(Devon Credit Agreement)



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A.,

as a Lender

By:  

/s/ Courtney Kubesch

  Name: Courtney Kubesch   Title:   Vice President

BANK OF MONTREAL,

as a Lender and a Canadian Lender

By:  

/s/ Kevin Utsey

  Name: Kevin Utsey   Title:   Director UMB BANK, n.a., as a Lender By:  

/s/ Frank A. Sewell

  Name: Frank A. Sewell   Title:   President, Oklahoma City

 

S-7

Signature Page

(Devon Credit Agreement)